Exhibit 10.1
EXECUTION COPY
$125,000,000
CREDIT AGREEMENT
DATED AS OF FEBRUARY 18, 2011
AMONG
ASSISTED LIVING CONCEPTS, INC., AS BORROWER,
U.S. BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT,
COMPASS BANK, FIRSTMERIT BANK, N.A., AND HARRIS N.A.,
AS DOCUMENTATION AGENTS,
THE LENDERS AND L/C ISSUERS PARTY HERETO,
and
U.S. BANK NATIONAL ASSOCIATION,
AS SOLE LEAD ARRANGER AND SOLE BOOKRUNNER

 

 



--------------------------------------------------------------------------------



 



         
ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
    1  
Section 1.1 Defined Terms
    1  
Section 1.2 UCC Terms
    28  
Section 1.3 Accounting Terms and Principles
    28  
Section 1.4 Payments
    29  
Section 1.5 Interpretation
    29  
 
       
ARTICLE II THE FACILITY
    30  
Section 2.1 Revolving Credit Commitments
    30  
Section 2.2 Borrowing Procedures
    30  
Section 2.3 Swing Loans
    32  
Section 2.4 Letters of Credit
    33  
Section 2.5 Reduction and Termination of the Commitments
    36  
Section 2.6 Repayment of Loans
    36  
Section 2.7 Optional Prepayments
    37  
Section 2.8 Mandatory Prepayments
    37  
Section 2.9 Interest
    37  
Section 2.10 Conversion and Continuation Options
    38  
Section 2.11 Fees
    39  
Section 2.12 Application of Payments
    40  
Section 2.13 Payments and Computations
    41  
Section 2.14 Evidence of Debt
    42  
Section 2.15 Suspension of Eurodollar Rate Option
    44  
Section 2.16 Breakage Costs; Increased Costs; Capital Requirements
    44  
Section 2.17 Taxes
    46  
Section 2.18 Substitution of Lenders
    49  
Section 2.19 Defaulting Lenders
    50  
 
       
ARTICLE III CONDITIONS TO LOANS AND LETTERS OF CREDIT
    52  
Section 3.1 Conditions Precedent to Initial Loans and Letters of Credit
    52  
Section 3.2 Conditions Precedent to Each Loan and Letter of Credit
    54  
Section 3.3 Determinations of Initial Borrowing Conditions
    55  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    55  
Section 4.1 Corporate Existence; Compliance with Law
    55  
Section 4.2 Loan Documents
    55  
Section 4.3 Ownership of Loan Parties
    56  
Section 4.4 Financial Statements
    56  
Section 4.5 Material Adverse Effect
    57  
Section 4.6 Solvency
    57  
Section 4.7 Litigation
    57  
Section 4.8 Taxes
    57  
Section 4.9 Margin Regulations
    58  
Section 4.10 No Burdensome Obligations; No Defaults
    58  
Section 4.11 Investment Company Act
    58  

 

1



--------------------------------------------------------------------------------



 



         
Section 4.12 Labor Matters
    58  
Section 4.13 ERISA
    58  
Section 4.14 Environmental Matters
    59  
Section 4.15 Intellectual Property
    59  
Section 4.16 Title; Real Property
    60  
Section 4.17 Full Disclosure
    60  
 
       
ARTICLE V FINANCIAL COVENANTS
    60  
Section 5.1 Maximum Consolidated Leverage Ratio
    60  
Section 5.2 Minimum Consolidated Fixed Charge Coverage Ratio
    60  
 
       
ARTICLE VI REPORTING COVENANTS
    61  
Section 6.1 Financial Statements
    61  
Section 6.2 Other Events
    62  
Section 6.3 Copies of Notices and Reports
    62  
Section 6.4 Taxes
    62  
Section 6.5 Labor Matters
    63  
Section 6.6 ERISA Matters
    63  
Section 6.7 Environmental Matters
    63  
Section 6.8 Other Information
    64  
 
       
ARTICLE VII AFFIRMATIVE COVENANTS
    64  
Section 7.1 Maintenance of Corporate Existence
    64  
Section 7.2 Compliance with Laws, Etc.
    64  
Section 7.3 Payment of Obligations
    64  
Section 7.4 Maintenance of Property
    65  
Section 7.5 Maintenance of Insurance
    65  
Section 7.6 Keeping of Books
    65  
Section 7.7 Access to Books and Property
    65  
Section 7.8 Environmental
    66  
Section 7.9 Use of Proceeds
    66  
Section 7.10 Additional Collateral and Guaranties
    66  
Section 7.11 Deposit Accounts; Securities Accounts and Cash Collateral Accounts
    67  
Section 7.12 Accreditation and Licensing
    68  
 
       
ARTICLE VIII NEGATIVE COVENANTS
    69  
Section 8.1 Indebtedness
    69  
Section 8.2 Liens
    70  
Section 8.3 Investments
    71  
Section 8.4 Asset Sales
    71  
Section 8.5 Restricted Payments
    73  
Section 8.6 Prepayment of Indebtedness
    73  
Section 8.7 Fundamental Changes
    74  
Section 8.8 Change in Nature of Business
    74  
Section 8.9 Transactions with Affiliates
    74  

 

2



--------------------------------------------------------------------------------



 



         
Section 8.10 Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments
    75  
Section 8.11 Modification of Certain Documents
    75  
Section 8.12 Accounting Changes; Fiscal Year
    75  
Section 8.13 Margin Regulations
    75  
Section 8.14 Compliance with ERISA
    76  
Section 8.15 Hazardous Materials
    76  
Section 8.16 Capital Expenditures
    76  
 
       
ARTICLE IX EVENTS OF DEFAULT
    76  
Section 9.1 Definition
    76  
Section 9.2 Remedies
    78  
Section 9.3 Actions in Respect of Letters of Credit
    78  
 
       
ARTICLE X THE ADMINISTRATIVE AGENT
    78  
Section 10.1 Appointment and Duties
    78  
Section 10.2 Binding Effect
    80  
Section 10.3 Use of Discretion
    80  
Section 10.4 Delegation of Rights and Duties
    80  
Section 10.5 Reliance and Liability
    80  
Section 10.6 Administrative Agent Individually
    82  
Section 10.7 Lender Credit Decision
    82  
Section 10.8 Expenses; Indemnities
    82  
Section 10.9 Resignation of Administrative Agent or L/C Issuer
    83  
Section 10.10 Release of Collateral or Guarantors
    84  
Section 10.11 Additional Secured Parties
    85  
 
       
ARTICLE XI MISCELLANEOUS
    85  
Section 11.1 Amendments, Waivers, Etc.
    85  
Section 11.2 Assignments and Participations; Binding Effect
    87  
Section 11.3 Costs and Expenses
    89  
Section 11.4 Indemnities
    90  
Section 11.5 Survival
    91  
Section 11.6 Limitation of Liability for Certain Damages
    91  
Section 11.7 Lender-Creditor Relationship
    91  
Section 11.8 Right of Setoff
    91  
Section 11.9 Sharing of Payments, Etc.
    92  
Section 11.10 Marshaling; Payments Set Aside
    92  
Section 11.11 Notices
    92  
Section 11.12 Electronic Transmissions
    93  
Section 11.13 Governing Law
    94  
Section 11.14 Jurisdiction
    95  
Section 11.15 WAIVER OF JURY TRIAL
    95  
Section 11.16 Severability
    95  
Section 11.17 Execution in Counterparts
    96  
Section 11.18 Entire Agreement
    96  
Section 11.19 Use of Name
    96  
Section 11.20 Non-Public Information; Confidentiality
    96  
Section 11.21 Patriot Act Notice
    97  

 

3



--------------------------------------------------------------------------------



 



SCHEDULES
Schedule I — Commitments
Schedule II — Addresses for Notices
Schedule 2.4(h) — Existing Letters of Credit
Schedule 4.2 — Consents
Schedule 4.3 — Ownership of Borrower and Subsidiaries
Schedule 4.7 — Litigation
Schedule 4.12 — Labor Matters
Schedule 4.13 — List of Plans
Schedule 4.14 — Environmental Matters
Schedule 4.16 — Real Property
Schedule 8.1 — Existing Indebtedness
Schedule 8.2 — Existing Liens
Schedule 8.3 — Existing Investments
EXHIBITS
Exhibit A — Form of Assignment
Exhibit B — Form of Note
Exhibit C — Form of Notice of Borrowing
Exhibit D — Form of Swingline Request
Exhibit E — Form of L/C Request
Exhibit F — Form of Notice of Conversion or Continuation
Exhibit G — Form of Compliance Certificate
Exhibit H — Form of Guaranty and Security Agreement

 

1



--------------------------------------------------------------------------------



 



This CREDIT AGREEMENT, dated as of February 18, 2011, is entered into among
ASSISTED LIVING CONCEPTS, INC., a Nevada corporation (the “Borrower”), the
Lenders (as defined below), the L/C Issuers (as defined below) and U.S. BANK
NATIONAL ASSOCIATION (“U.S. Bank”), as administrative agent and collateral agent
for the Lenders and the L/C Issuers (in such capacity, and together with its
successors and permitted assigns, the “Administrative Agent”).
The parties hereto agree as follows:
ARTICLE I
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings:
“Additional Projections” has the meaning specified in Section 6.1(d).
“Affected Lender” has the meaning specified in Section 2.18.
“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of the
Borrower. For purpose of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.
“Agreement” means this Credit Agreement.
“ALC Omnibus Incentive Compensation Plan” means The Assisted Living Concepts,
Inc. 2006 Omnibus Incentive Compensation Plan adopted October 31, 2006, as
amended and in effect from time to time.

 

1



--------------------------------------------------------------------------------



 



“Applicable Margin” means, with respect to Revolving Loans, Swing Loans and the
Unused Commitment Fee, a percentage equal to (a) during the period commencing on
the Closing Date and ending on the next date of determination relating to the
delivery of the Compliance Certificate for the Fiscal Quarter ending March 31,
2011, the percentage set forth in the applicable column opposite Level III in
the table set forth in clause (b) below and (b) thereafter, as of each date of
determination (and until the next such date of determination), a percentage
equal to the percentage set forth below in the applicable column opposite the
level corresponding to the Consolidated Leverage Ratio in effect as of the last
day of the most recently ended Fiscal Quarter:

                                  CONSOLIDATED                       LEVERAGED  
BASE RATE     EURODOLLAR     UNUSED   LEVEL   RATIO   LOANS     RATE LOANS    
COMMITMENT FEE  
I
  Greater than or equal to 3.00 to 1     2.50 %     3.50 %     0.625 %
 
                           
II
  Less than 3.00 to 1 and equal to or greater than 2.50 to 1     2.00 %     3.00
%     0.500 %
 
                           
III
  Less than 2.50 to 1 and equal to or greater than 2.00 to 1     1.75 %     2.75
%     0.500 %
 
                           
IV
  Less than 2.00 to 1 and equal to or greater than 1.50 to 1     1.50 %     2.50
%     0.375 %
 
                           
V
  Less than 1.50 to 1     1.375 %     2.25 %     0.300 %

Each date of determination for the Applicable Margin shall be the date that is 3
Business Days after delivery by the Borrower to the Administrative Agent of a
new Compliance Certificate pursuant to Section 6.1(c). Notwithstanding anything
to the contrary set forth in this Agreement (including the then effective
Consolidated Leverage Ratio), the Applicable Margin shall equal the percentage
set forth in the appropriate column opposite Level I in the table above,
effective immediately upon (x) the occurrence of any Event of Default under
Section 9.1(e)(ii) or (y) the delivery of a notice by the Administrative Agent
or the Required Lenders to the Borrower during the continuance of any other
Event of Default and, in each case, for as long as such Event of Default shall
be continuing.
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.
“Arranger” means U.S. Bank.
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any prospective assignee thereof and accepted by the
Administrative Agent, in substantially the form of Exhibit A.

 

2



--------------------------------------------------------------------------------



 



“Base Rate” means, at any time, a rate per annum equal to the highest of (i) the
rate of interest announced by the Administrative Agent as its prime or reference
rate for interest rate calculations, as such rate may change from time to time
(which may not be the lowest interest rate charged by the Administrative Agent),
(ii) the Federal Funds Rate plus 0.5%, or (iii) the Daily Reset LIBOR Rate plus
1.00%.
“Base Rate Loan” means any Loan that bears interest based on the Base Rate.
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.
“Borrower” has the meaning specified in the preamble.
“Borrowing” means a borrowing consisting of Loans (other than Swing Loans and
Loans deemed made pursuant to Section 2.4) made in one Facility on the same day
by the Lenders according to their respective Commitments under such Facility.
“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in Milwaukee, Wisconsin and,
when determined in connection with notices and determinations in respect of any
Eurodollar Rate or Eurodollar Rate Loan or any funding, conversion,
continuation, Interest Period or payment of any Eurodollar Rate Loan, that is
also a day on which dealings in Dollar deposits are carried on in the London
interbank market.
“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition, leasing
(pursuant to a Capital Lease), construction, replacement, repair, substitution
or improvement of fixed or capital assets or additions to equipment, in each
case required to be capitalized under GAAP on a Consolidated balance sheet of
such Person, excluding (a) interest capitalized during construction and (b) any
expenditure to the extent, for purpose of the definition of Permitted
Acquisition, such expenditure is part of the aggregate amounts payable in
connection with, or other consideration for, any Permitted Acquisition
consummated during or prior to such period and (c) expenditures consisting of
Capitalized Lease Obligations or purchase money Indebtedness permitted pursuant
to Section 8.1(c).
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.
“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction of
any Person or any synthetic lease, the amount of all obligations of such Person
that is (or that would be, if such synthetic lease or other lease were accounted
for as a Capital Lease) capitalized on a balance sheet of such Person prepared
in accordance with GAAP.

 

3



--------------------------------------------------------------------------------



 



“Cash Collateral Account” means a deposit account or securities account in the
name of the Borrower and under the sole control (as defined in the applicable
UCC) of the Administrative Agent and (a) in the case of a deposit account, from
which the Borrower may not make withdrawals except as permitted by the
Administrative Agent and (b) in the case of a securities account, with respect
to which the Administrative Agent shall be the entitlement holder and the only
Person authorized to give entitlement orders with respect thereto.
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any Dollar
denominated time deposit, insured certificate of deposit, overnight bank deposit
or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) and (d)
above shall not exceed 365 days.
“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).
“Change of Control” means the occurrence of any of the following:
(a) any Person other than (x) any employee stock ownership plan (or related
trust or fiduciary) sponsored or maintained by the Borrower or (y) Thornridge
Holdings Limited and its Affiliates shall become the legal or beneficial owner
of, or shall have acquired, pursuant to any Contractual Obligation or otherwise,
control over, 50% or more of the aggregate voting power represented by the
issued and outstanding Voting Stock of the Borrower;
(b) at any time after the second anniversary of the Closing Date, continuing
directors shall cease for any reason other than death or disability to
constitute a majority of the members of the board of directors of the Borrower
then in office; or
(c) the Borrower shall cease to own and control legally and beneficially all of
the economic and voting rights associated with all classes of the outstanding
Stock and Stock Equivalents of any Guarantor.

 

4



--------------------------------------------------------------------------------



 



For purpose of this definition, the following terms shall have the following
meanings: (x) “person” means any “person” as such term is used in the United
States Securities Exchange Act of 1934, as amended, including any partnership,
limited partnership, syndicate or group of persons that is deemed to be a
“person” for purposes of Sections 13(d) and 14(d)(2) of such Securities Exchange
Act, (y) “beneficial owner” means any “beneficial owner” under and as defined in
Rules 13d-3 and 13d-5 of the United States Securities and Exchange Commission
under such Securities Exchange Act; provided, however, that any person shall be
deemed to be the beneficial owner of all Securities that such person has the
right to acquire, whether such right is exercisable immediately or with the
passage of time and (z) “continuing director” means, at any date of
determination, each individual member of the board of directors of the Borrower
who (i) has been a member of such board in the period of twelve successive
calendar months last ended prior to such date or (ii) whose nomination for
election by the stockholders of the Borrower was approved by a vote of at least
two thirds of the directors who were continuing directors at the time of such
nomination.
“Closing Date” means the first date on which this Agreement shall have been
executed and all conditions to the initial funding of any Loan set forth in
Section 3.1 have been satisfied.
“Code” means the U.S. Internal Revenue Code of 1986.
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted pursuant to any Loan Document.
“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.
“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP. When used with
respect to the Borrower, consolidated means the accounts of the Borrower
consolidated with those of all other Group Members.
“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, the Consolidated Interest Expense of such Person for such period less
the sum of, in each case to the extent included in the definition of
Consolidated Interest Expense, (a) the amortized amount of debt discount and
debt issuance costs, (b) charges relating to write-ups or write-downs in the
book or carrying value of existing Consolidated Total Debt, (c) interest payable
in evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.

 

5



--------------------------------------------------------------------------------



 



“Consolidated EBITDA” means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person for such period plus (b) the sum of, in
each case to the extent included in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for United States federal
income taxes or other taxes measured by net income, (ii) Consolidated Interest
Expense, amortization of debt discount and commissions and other fees and
charges associated with Indebtedness, (iii) any loss from extraordinary items,
(iv) any depreciation, depletion and amortization expense, (v) any aggregate net
loss on the Sale of property (other than accounts (as defined under the
applicable UCC) and inventory) outside the ordinary course of business, (vi) any
other non-cash expenditure, charge or loss for such period (other than any
non-cash expenditure, charge or loss relating to write-offs, write-downs or
reserves with respect to accounts and inventory), including the amount of any
compensation deduction as the result of any grant of Stock or Stock Equivalents
to employees, officers, directors or consultants, and (vii) any one-time
transaction fees and expenses related to Permitted Acquisitions which are
capitalized under GAAP, or would be so capitalized if ASC 805 — Business
Combinations were not taken into account, minus (c) the sum of, in each case to
the extent included in the calculation of such Consolidated Net Income and
without duplication, (i) any credit for United States federal income taxes or
other taxes measured by net income, (ii) any interest income, (iii) any gain
from extraordinary items and any other non-recurring gain, (iv) any aggregate
net gain from the Sale of property (other than accounts (as defined in the
applicable UCC) and inventory) out of the ordinary course of business by such
Person, (v) any other non-cash gain, including any reversal of a charge referred
to in clause (b)(vi) above by reason of a decrease in the value of any Stock or
Stock Equivalent, and (vi) any other cash payment in respect of expenditures,
charges and losses that have been added to Consolidated EBITDA of such Person
pursuant to clause (b)(vi) above in any prior period.
“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any period, the ratio, computed on a Pro Forma Basis, of (a) Consolidated EBITDA
of such Person for such period minus Consolidated Maintenance Capital
Expenditures of such Person for such period minus the total liability for United
States federal income taxes and other taxes measured by net income earned in the
ordinary course of business actually paid or due and payable by such Person in
respect of such period to (b) the Consolidated Fixed Charges of such Person for
such period.
“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum, determined on a Consolidated basis, of (a) the Consolidated Cash
Interest Expense of such Person and its Subsidiaries for such period, (b) the
principal amount of Consolidated Total Debt of such Person and its Subsidiaries
having a scheduled due date during such period, provided that there shall be
excluded from Consolidated Fixed Charges for any period the principal portion of
any such Indebtedness that is repaid or refinanced at maturity with additional
Indebtedness permitted to be incurred pursuant to the terms of the Loan
Documents, (c) all cash dividends payable by such Person and its Subsidiaries on
Stock in respect of such period to Persons other than such Person and its
Subsidiaries and (d) all commitment fees and other costs, fees and expenses
payable by such Person and its Subsidiaries during such period in order to
effect, or because of, the incurrence of any Indebtedness.
“Consolidated Growth Capital Expenditures” means, for any period, all Capital
Expenditures of the Borrower and its Subsidiaries for such period representing
the purchase price for, or other costs associated with the construction or
expansion of, a facility owned or operated by the Borrower or any Subsidiary.

 

6



--------------------------------------------------------------------------------



 



“Consolidated Interest Expense” means, for any Person for any period,
(a) Consolidated total interest expense of such Person and its Subsidiaries for
such period and including, in any event, (i) interest capitalized during such
period and net costs under Interest Rate Contracts for such period and (ii) all
fees, charges, commissions, discounts and other similar obligations (other than
reimbursement obligations) with respect to letters of credit, bank guarantees,
banker’s acceptances, surety bonds and performance bonds (whether or not
matured) payable by such Person and its Subsidiaries during such period minus
(b) the sum of (i) Consolidated net gains of such Person and its Subsidiaries
under Interest Rate Contracts for such period and (ii) Consolidated interest
income of such Person and its Subsidiaries for such period.
“Consolidated Leverage Ratio” means, with respect to any Person as of any date
and calculated on a Pro Forma Basis, the ratio of (a) Consolidated Total Debt of
such Person outstanding as of such date to (b) Consolidated EBITDA for such
Person for the last period of four consecutive Fiscal Quarters ending on or
before such date.
“Consolidated Maintenance Capital Expenditures” means, for any period, all
Capital Expenditures of the Borrower and its Subsidiaries for such period other
than Consolidated Growth Capital Expenditures.
“Consolidated Net Income” means, with respect to any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be Consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation and (c) except as agreed by the Administrative
Agent in connection with any Pro Forma Transaction, the net income of any other
Person arising prior to such other Person becoming a Subsidiary of such Person
or merging or consolidating into such Person or its Subsidiaries.
“Consolidated Total Assets” means, for the Borrower and its Subsidiaries on a
Consolidated basis, the total amount of all assets of the Borrower and its
Subsidiaries appearing on the asset side of the Borrower’s Consolidated balance
sheet.
“Consolidated Total Debt” of any Person means all Indebtedness of a type
described in clause (a), (b), (c)(i), (d) or (f) of the definition thereof and
all Guaranty Obligations with respect to any such Indebtedness, in each case of
such Person and its Subsidiaries on a Consolidated basis.
“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.

 

7



--------------------------------------------------------------------------------



 



“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.
“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Administrative Agent, among
the Administrative Agent, the financial institution or other Person at which
such account is maintained or with which such entitlement or contract is carried
and the Loan Party maintaining such account, effective to grant “control” (as
defined under the applicable UCC) over such account to the Administrative Agent.
“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution approved by the
Administrative Agent.
“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary approved by the
Administrative Agent.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
“Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agent and setting forth, as of a date set forth therein, for each
Person that is a Loan Party, that is subject to Section 7.10 or that is a
Subsidiary or joint venture of any of them, (a) the full legal name of such
Person, (b) the jurisdiction of organization and any organizational number and
tax identification number of such Person, (c) the location of such Person’s
chief executive office (or, if applicable, sole place of business) and (d) the
number of shares of each class of Stock of such Person authorized, the number
outstanding and the number and percentage of such outstanding shares for each
such class owned, directly or indirectly, by any Loan Party or any Subsidiary of
any of them.

 

8



--------------------------------------------------------------------------------



 



“Customary Permitted Liens” means, with respect to any Person, any of the
following:
(a) liens (i) with respect to the payment of taxes, assessments or other
governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen,
workmen or mechanics and other similar Liens, in each case imposed by law or
arising in the ordinary course of business, and, for each of the Liens in
clauses (i) and (ii) above for amounts that are not yet due or that are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves or other appropriate provisions are
maintained on the books of such Person in accordance with GAAP;
(b) liens of a collection bank on items in the course of collection arising
under Section 4-208 of the UCC as in effect in the State of Wisconsin or any
similar section under any applicable UCC or any similar Requirement of Law of
any foreign jurisdiction;
(c) pledges or cash deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits (other than any Lien imposed by ERISA), (ii) to secure
the performance of bids, tenders, leases (other than Capital Leases) sales or
other trade contracts (other than for the repayment of borrowed money) or
(iii) made in lieu of, or to secure the performance of, surety, customs,
reclamation or performance bonds (in each case not related to judgments or
litigation);
(d) judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.1(f) and pledges or cash deposits made in
lieu of, or to secure the performance of, judgment or appeal bonds in respect of
such judgments and proceedings;
(e) Liens (i) arising by reason of zoning restrictions, easements, licenses,
reservations, restrictions, covenants, rights-of-way, encroachments, minor
defects or irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property or (ii) consisting of leases, licenses
or subleases granted by a lessor, licensor or sublessor on its property (in each
case other than Capital Leases) otherwise permitted under Section 8.4 that, for
each of the Liens in clauses (i) and (ii) above, do not, in the aggregate,
materially (x) impair the value or marketability of such real property or
(y) interfere with the ordinary conduct of the business conducted and proposed
to be conducted at such real property;
(f) Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, (iii) for amounts not
yet due or that are being contested in good faith by appropriate proceedings
diligently conducted and (iv) for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;
and
(g) the title and interest of a lessor or sublessor in and to personal property
leased or subleased (other than through a Capital Lease), in each case extending
only to such personal property.
“Daily Reset LIBOR Rate” means the one-month Eurodollar Base Rate quoted by the
Administrative Agent from Reuters Screen LIBOR01 Page or any successor thereto,
which shall be that one-month Eurodollar Base Rate in effect and reset each
Business Day, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation.

 

9



--------------------------------------------------------------------------------



 



“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swing Line Loans within one Business Day of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within one
Business Day after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Line Loans, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
one Business Day of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment. Nothing
contained in the foregoing shall be deemed to constitute a waiver by the
Borrower of any of its rights or remedies (whether in equity or law) against any
Lender which fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement.
“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the Facility and (b) all other documents filed by any Group Member with the
United States Securities and Exchange Commission.
“Dollars” and the sign “$” each mean the lawful money of the United States of
America.
“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.
“E-Fax” means any system used to receive or transmit faxes electronically.
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.
“Eligible Assignee” has the meaning specified in Section 11.2.

 

10



--------------------------------------------------------------------------------



 



“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources,
including CERCLA, the SWDA, the Hazardous Materials Transportation Act (49
U.S.C. §§ 5101 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601
et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act (42 U.S.C. §§
300(f) et seq.), all regulations promulgated under any of the foregoing, all
analogous Requirements of Law and Permits and any environmental transfer of
ownership notification or approval statutes, including the Industrial Site
Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.).
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Group Member as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, health or safety condition or with any Release and
resulting from the ownership, lease, sublease or other operation or occupation
of property by any Group Member, whether on, prior or after the date hereof.
“ERISA” means the United States Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means, collectively, any Group Member, and any Person under
common control, or treated as a single employer, with any Group Member, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due,
(h) the imposition of a lien under Section 412 of the Code or Section 302 or
4068 of ERISA on any property (or rights to property, whether real or personal)
of any ERISA Affiliate, (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder and (j) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

 

11



--------------------------------------------------------------------------------



 



“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
“E-System” means any electronic system, including DebtX and any other Internet
or extranet-based site, whether such electronic system is owned, operated or
hosted by the Administrative Agent, any of its Related Persons or any other
Person, providing for access to data protected by passcodes or other security
system.
“Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the rate determined by the Administrative Agent to be the
offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Reuters Screen LIBOR01 Page or any successor thereto, on the
electronic communications terminals in the Administrative Agent’s money center
as of 11:00 a.m. (London time) on the second full Business Day next preceding
the first day of each Interest Period. In the event that such rate does not
appear on the Reuters Screen LIBOR01 Page (or otherwise on the Reuters Screen)
at such time, the “Eurodollar Base Rate” shall be determined by reference to
such other comparable publicly available service for displaying the offered rate
for deposit in Dollars in the London interbank market as may be selected by the
Administrative Agent and, in the absence of availability, such other method to
determine such offered rate as may be selected by the Administrative Agent in
its sole discretion.
“Eurodollar Rate” means, with respect to any Interest Period and for any
Eurodollar Rate Loan, an interest rate per annum determined as the ratio of
(a) the Eurodollar Base Rate with respect to such Interest Period for such
Eurodollar Rate Loan to (b) the difference between the number one and the
Eurodollar Reserve Requirements with respect to such Interest Period and for
such Eurodollar Rate Loan.
“Eurodollar Rate Loan” means any Loan that bears interest based on the
Eurodollar Rate.
“Eurodollar Reserve Requirements” means, with respect to any Interest Period and
for any Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect 2 Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D of the Federal Reserve Board) maintained by a
member bank of the United States Federal Reserve System.
“Event of Default” has the meaning specified in Section 9.1.

 

12



--------------------------------------------------------------------------------



 



“Excluded Foreign Subsidiary” means any Subsidiary that is not a Domestic Person
and in respect of which any of (a) the pledge of all of the Stock of such
Subsidiary as Collateral for any Obligation of the Borrower, (b) the grant by
such Subsidiary of a Lien on any of its property as Collateral for any
Obligation of the Borrower or (c) such Subsidiary incurring Guaranty Obligations
with respect to any Obligation of the Borrower, the Borrower or any Domestic
Person would, in the good faith judgment of the Borrower, result in materially
adverse tax consequences to the Loan Parties and their Subsidiaries, taken as a
whole; provided, however, that (x) the Administrative Agent and the Borrower may
agree that, despite the foregoing, any such Subsidiary shall not be an “Excluded
Foreign Subsidiary” and (y) no such Subsidiary shall be an “Excluded Foreign
Subsidiary” if, with substantially similar tax consequences, such Subsidiary has
entered into any Guaranty Obligations with respect to, such Subsidiary has
granted a security interest in any of its property to secure, or more than 66%
of the Voting Stock of such Subsidiary was pledged to secure, directly or
indirectly, any Indebtedness (other than the Obligations) of any Loan Party.
“Facility” means the Revolving Credit Facility.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Administrative
Agent in its sole discretion.
“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.
“Fee Letter” means the letter agreement, dated as of February 18, 2011,
addressed to the Borrower from the Administrative Agent and accepted by the
Borrower, with respect to certain fees to be paid from time to time to the
Administrative Agent.
“Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or 6.1.
“Fiscal Quarter” means each 3 fiscal month period ending on March 31, June 30,
September 30 or December 31.
“Fiscal Year” means the twelve month period ending on December 31.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.3, all references to “GAAP” shall be to GAAP
applied consistently with the principles used in the preparation of the
Financial Statements described in Section 4.4(a).

 

13



--------------------------------------------------------------------------------



 



“GE Capital Credit Agreement” means the $100,000,000 Credit Agreement dated as
of November 1, 2006, as amended and in effect as of the Closing Date, among the
Borrower, the financial institutions party thereto, and General Electric Capital
Corporation, as administrative agent and collateral agent.
“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).
“Group Members” means, collectively, the Borrower and its Subsidiaries.
“Group Members’ Accountants” means Grant Thornton LLP or other
nationally-recognized independent registered certified public accountants
selected by Borrower and reasonably acceptable to the Administrative Agent.
“Guarantor” means each Subsidiary of the Borrower listed on Schedule 4.3 that is
not an Excluded Foreign Subsidiary and each other Person that enters into any
Guaranty Obligation with respect to any Obligation of any Loan Party.
“Guaranty and Security Agreement” means a guaranty and security agreement, in
substantially the form of Exhibit H, among the Administrative Agent, the
Borrower and other Guarantors from time to time party thereto.
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or

 

14



--------------------------------------------------------------------------------



 



any balance sheet item, level of income or cash flow, liquidity or financial
condition of any primary obligor, (iii) to make take-or-pay or similar payments,
if required, regardless of non-performance by any other party to any Contractual
Obligation, (iv) to purchase, sell or lease (as lessor or lessee) any property,
or to purchase or sell services, primarily for the purpose of enabling the
primary obligor to satisfy such primary obligation or to protect the holder of
such primary obligation against loss or (v) to supply funds to or in any other
manner invest in, such primary obligor (including to pay for property or
services irrespective of whether such property is received or such services are
rendered); provided, however, that “Guaranty Obligations” shall not include
(x) endorsements for collection or deposit in the ordinary course of business
and (y) product warranties given in the ordinary course of business. The
outstanding amount of any Guaranty Obligation shall equal the outstanding amount
of the primary obligation so guaranteed or otherwise supported as reasonably
determined by the Administrative Agent or, if lower, the stated maximum amount
for which such Person may be liable under such Guaranty Obligation.
“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.
“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.
“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured: (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(c) all reimbursement and all obligations with respect to (i) letters of credit,
bank guarantees or bankers’ acceptances or (ii) surety, customs, reclamation or
performance bonds (in each case not related to judgments or litigation) other
than those entered into in the ordinary course of business, (d) all obligations
to pay the deferred purchase price of property or services, other than trade
payables incurred in the ordinary course of business, (e) all obligations
created or arising under any conditional sale or other title retention
agreement, regardless of whether the rights and remedies of the seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property, (f) all Capitalized Lease Obligations, (g) all obligations,
whether or not contingent, to purchase, redeem, retire, defease or otherwise
acquire for value any of its own Stock or Stock Equivalents (or any Stock or
Stock Equivalent of a direct or indirect parent entity thereof) prior to the
date that is 180 days after the Scheduled Revolving Credit Termination Date,
valued at, in the case of redeemable preferred Stock, the greater of the
voluntary liquidation preference and the involuntary liquidation preference of
such Stock plus accrued and unpaid dividends, (h) all payments that would be
required to be made in respect of any Hedging Agreement in the event of a
termination (including an early termination) on the date of determination and
(i) all Guaranty Obligations for obligations of any other Person constituting
Indebtedness of such other Person; provided, however, that the items in each of
clauses (a) through (i) above shall constitute “Indebtedness” of such Person
solely to the extent, directly or indirectly, (x) such Person is liable for any
part of any such item, (y) any such item is secured by a Lien on such Person’s
property or (z) any other Person has a right, contingent or otherwise, to cause
such Person to become liable for any part of any such item or to grant such a
Lien.

 

15



--------------------------------------------------------------------------------



 



“Indemnified Matter” has the meaning specified in Section 11.4.
“Indemnitee” has the meaning specified in Section 11.4.
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property arising under any Requirement of Law and all IP Ancillary
Rights relating thereto, including all Copyrights, Patents, Trademarks, Internet
Domain Names, Trade Secrets and IP Licenses.
“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is made or converted to a
Eurodollar Rate Loan or, if such loan is continued, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending 1, 2, 3
or 6 months thereafter, as selected by the Borrower pursuant hereto; provided,
however, that (a) if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless the result of such extension would be to extend
such Interest Period into another such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day, (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month, (c) the Borrower may not select any Interest
Period ending after the Scheduled Revolving Credit Termination Date, (d) the
Borrower may not select any Interest Period in respect of Loans having an
aggregate principal amount of less than $5,000,000 or an integral multiple of
$1,000,000 in excess of such amount, and (e) there shall be outstanding at any
one time no more than 5 Interest Periods.
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.
“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to purchase or
otherwise acquire, whether in one transaction or in a series of transactions,
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment

 

16



--------------------------------------------------------------------------------



 



of the purchase price for Sales of property or services to any other Person, to
the extent such payment obligation constitutes Indebtedness of such other
Person), excluding deposits with financial institutions available for withdrawal
on demand, prepaid expenses, accounts receivable and similar items created in
the ordinary course of business, (d) to make, directly or indirectly, any
contribution to the capital of any other Person or (e) to Sell any property for
less than fair market value (including a disposition of cash or Cash Equivalents
in exchange for consideration of lesser value); provided, however, that such
Investment shall be valued at the difference between the value of the
consideration for such Sale and the fair market value of the property Sold.
“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.
“L/C Cash Collateral Account” means any Cash Collateral Account (a) specifically
designated as such by the Borrower in a notice to the Administrative Agent and
(b) from and after the effectiveness of such notice, not containing any funds
other than those required under the Loan Documents to be placed therein.
“L/C Issuer” means (a) U.S. Bank and (b) each Person that hereafter becomes an
L/C Issuer with the approval of, and pursuant to an agreement with and in form
and substance satisfactory to, the Administrative Agent and the Borrower, in
each case in their capacity as L/C Issuers hereunder and together with their
successors.
“L/C Obligations” means, for any Letter of Credit at any time, the sum of
(a) the L/C Reimbursement Obligations at such time for such Letter of Credit and
(b) the aggregate maximum undrawn face amount of such Letter of Credit
outstanding at such time.
“L/C Reimbursement Agreement” has the meaning specified in Section 2.4(a).

 

17



--------------------------------------------------------------------------------



 



“L/C Reimbursement Date” has the meaning specified in Section 2.4(e).
“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof, as and when matured, to pay all
amounts drawn under such Letter of Credit.
“L/C Request” has the meaning specified in Section 2.4(b).
“L/C Sublimit” means $15,000,000.
“Lender” means, collectively, the Swingline Lender and any other financial
institution or other Person that (a) is listed on the signature pages hereof as
a “Lender” or (b) from time to time becomes a party hereto by execution of an
Assignment, in each case together with its successors.
“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4.
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.
“Loan” means any loan made or deemed made by any Lender hereunder.
“Loan Documents” means, collectively, this Agreement, any Notes, the Guaranty
and Security Agreement, the Mortgages, the Control Agreements, the Fee Letter,
the L/C Reimbursement Agreements, the Secured Hedging Agreements and, when
executed, each document executed by a Loan Party and delivered to the
Administrative Agent, any Lender or any L/C Issuer in connection with or
pursuant to any of the foregoing or the Obligations, together with any
modification of any term, or any waiver with respect to, any of the foregoing.
“Loan Party” means each Borrower and each Guarantor.
“Loan To Value Ratio” means, as of any time, the ratio of (a) the aggregate
amount of the Revolving Credit Commitments at such time to (b) the aggregate
value of all Mortgaged Property at such time based upon the Mortgaged Property
Reports delivered by the Borrower to the Administrative Agent for each of the
Mortgaged Properties.

 

18



--------------------------------------------------------------------------------



 



“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, operations
or property of the Group Members, taken as a whole, (b) the ability of any Loan
Party to perform its obligations under any Loan Document and (c) the validity or
enforceability of any Loan Document or the rights and remedies of the
Administrative Agent, the Lenders and the other Secured Parties under any Loan
Document.
“Material Environmental Liabilities” means Environmental Liabilities exceeding
(a) $5,000,000 individually, or (b) $10,000,000 in the aggregate for any one or
more Group Members.
“Manitowoc Property” means the Borrower’s 60-bed assisted living facility
located in Manitowoc, Wisconsin.
“Maximum Lawful Rate” has the meaning specified in Section 2.13.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over real property in favor of the Administrative Agent as security for
the Obligations.
“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of real property, each document (including title policies or marked-up
unconditional insurance binders, in each case, together with copies of all
documents referred to therein, maps, environmental assessments and reports and
evidence regarding recording and payment of fees, insurance premium and taxes)
that the Administrative Agent may reasonably request, to create, register,
perfect, maintain, evidence the existence, substance, form or validity of or
enforce a valid lien on such parcel of real property in favor of the
Administrative Agent for the benefit of the Secured Parties, subject only to
such Liens as the Administrative Agent may approve.
“Mortgaged Property” means each real property of any Loan Party identified in
Schedule 4.16 that is the subject of a Mortgage.
“Mortgaged Property Report” means, with respect to each Mortgaged Property, an
independent third party valuation of such Mortgaged Property prepared by an
appraiser selected by the Administrative Agent.
“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.
“Net Cash Proceeds” means proceeds received in cash from any Property Loss Event
with respect to, property, net of (i) the customary out-of-pocket cash costs,
fees and expenses paid or required to be paid in connection therewith, and
(ii) taxes paid or reasonably estimated to be payable as a result thereof.

 

19



--------------------------------------------------------------------------------



 



“Non-Funding Lender” has the meaning specified in Section 2.2(c).
“Non-Recourse Indebtedness” means Indebtedness (a) as to which none of the Group
Members (other than a Non-Recourse Subsidiary that is the obligor on such
Indebtedness) (i) provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness),
(ii) is directly or indirectly liable (as a guarantor or otherwise), or
(iii) constitutes the lender; (b) no default with respect to which (including
any rights that the holders thereof may have to take enforcement action against
any Non-Recourse Subsidiary) would permit (upon notice, lapse of time or both)
any holder of any other Indebtedness (other than the Obligations) of any of the
Group Members to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity,
(c) as to which the lenders thereunder will not have any recourse to the Stock
or assets of any Group Member (other than the Non-Recourse Subsidiary that is
the obligor on such Indebtedness), and (d) the Net Cash Proceeds of which are
used to finance the purchase of property used in the business of the Group
Members or improvements made to such property.
“Non-Recourse Subsidiary” means any Subsidiary that incurs Non-Recourse
Indebtedness and has no material assets other than the property that was
purchased or improved with the proceeds of such Non-Recourse Indebtedness.
“Non-U.S. Lender Party” means each of the Administrative Agent, each Lender,
each L/C Issuer, each SPV and each participant, in each case that is not a
Domestic Person.
“Note” means a promissory note of the Borrower, in substantially the form of
Exhibit B, payable to the order of a Lender in the Facility in a principal
amount equal to the amount of such Lender’s Commitment under the Facility.
“Notice of Borrowing” has the meaning specified in Section 2.2.
“Notice of Conversion or Continuation” has the meaning specified in Section
2.10.
“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to the Administrative Agent, any Lender, any L/C Issuer, any other
Indemnitee, any participant, any SPV or, in the case of any Secured Hedging
Agreement, any Affiliate of any of them arising out of, under, or in connection
with, any Loan Document, whether direct or indirect (regardless of whether
acquired by assignment), absolute or contingent, due or to become due, whether
liquidated or not, now existing or hereafter arising and however acquired, and
whether or not evidenced by any instrument or for the payment of money,
including, without duplication, (a) if such Loan Party is the Borrower, all
Loans and L/C Obligations, (b) all interest, whether or not accruing after the
filing of any petition in bankruptcy or after the commencement of any
insolvency, reorganization or similar proceeding, and whether or not a claim for
post-filing or post-petition interest is allowed in any such proceeding, and
(c) all other fees, expenses (including fees, charges and disbursement of
counsel), interest, commissions, charges, costs, disbursements, indemnities and
reimbursement of amounts paid and other sums chargeable to such Loan Party under
any Loan Document (including those payable to L/C Issuers as described in
Section 2.11).

 

20



--------------------------------------------------------------------------------



 



“Other Taxes” has the meaning specified in Section 2.17(c).
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.
“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Permitted Acquisition” means any Proposed Acquisition satisfying each of the
following conditions: (a) the aggregate amounts payable in connection with, and
other consideration for (in each case, including all transaction costs and all
Indebtedness, liabilities and Guaranty Obligations incurred or assumed in
connection therewith or otherwise reflected in a Consolidated balance sheet of
the Borrower and the Proposed Acquisition Target), such Proposed Acquisition and
all other Permitted Acquisitions consummated in any Fiscal Year shall not exceed
$50,000,000; provided, however, that any portion of such amount that remains
unused for Permitted Acquisitions at the end of any Fiscal Year may be carried
over and used for Permitted Acquisitions in the following Fiscal Year; and
provided, further, that the cumulative unused amounts may be carried over into
successive Fiscal Years, but the total unused amount carried over from any
Fiscal Year to the next for Permitted Acquisitions may not exceed $50,000,000,
(b) the Administrative Agent shall have received reasonable advance notice of
such Proposed Acquisition including a reasonably detailed description thereof at
least 30 days prior to the consummation of such Proposed Acquisition (or such
later date as may be agreed by the Administrative Agent) and on or prior to the
date of such Proposed Acquisition, the Administrative Agent shall have received
copies of the acquisition agreement and related Contractual Obligations and
other documents and information reasonably requested by the Administrative Agent
and (c) as of the date of consummation of any transaction as part of such
Proposed Acquisition and after giving effect to all transactions to occur on
such date as part of such Proposed Acquisition, (i) all conditions set forth in
clauses (i) and (ii) of Section 3.2(b) shall be satisfied or duly waived,
(ii) the Consolidated Leverage Ratio, calculated on a Pro Forma Basis as of the
last day of the most recent Fiscal Quarter for which Financial Statements have
been delivered hereunder, shall not be greater than 3.50 to 1, and (iii) the
Borrower shall be in compliance with the other financial covenants set forth in
Article V on a Pro Forma Basis as of the last day of the most recent Fiscal
Quarter for which Financial Statements have been delivered hereunder.
“Permitted Indebtedness” means any Indebtedness of any Group Member that is not
prohibited by Section 8.1 or any other provision of any Loan Document.

 

21



--------------------------------------------------------------------------------



 



“Permitted Investment” means any Investment of any Group Member that is not
prohibited by Section 8.3 or any other provision of any Loan Document.
“Permitted Lien” means any Lien on or with respect to the property of any Group
Member that is not prohibited by Section 8.2 or any other provision of any Loan
Document.
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing or extension,
(b) is not entered into as part of a Sale and Leaseback transaction, (c) is not
secured by any property or any Lien other than those securing such Permitted
Indebtedness and (d) is otherwise on terms no less favorable to the Group
Members, taken as a whole, than those of such Permitted Indebtedness; provided,
however, that, notwithstanding the foregoing, (x) the terms of such Permitted
Indebtedness may be modified as part of such Permitted Refinancing if such
modification would have been permitted pursuant to Section 8.11 and (y) no
Guaranty Obligation for such Indebtedness shall constitute part of such
Permitted Refinancing unless similar Guaranty Obligations with respect to such
Permitted Indebtedness existed and constituted Permitted Indebtedness prior to
such refinancing or extension.
“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Property Loss Event, to acquire (or make Capital Expenditures to finance the
acquisition, repair, improvement or construction of), to the extent otherwise
permitted hereunder and under the Loan Documents, property useful in the
business of the Borrower or any of its Subsidiaries (including through a
Permitted Acquisition) or, if such Property Loss Event involves loss or damage
to property, to the extent otherwise permitted under the Loan Documents, to
repair such loss or damage.
“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
“Private Payor” means any insurance company, health maintenance organization,
professional provider organization or similar entity that is obligated to make
payments for goods or services provided to a patient, other than a governmental
entity.
“Private Payor Arrangement” means an agreement or arrangement with a Private
Payor pursuant to which the Private Payor pays all or a portion of the charges
of the Borrower for providing goods and services to a patient.
“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions that are specified in detail in the relevant
Compliance Certificate, Financial Statement or other document provided to the
Administrative Agent or any Lender in connection herewith in accordance with
Regulation S-X of the Securities Act of 1933.

 

22



--------------------------------------------------------------------------------



 



“Pro Forma Transaction” means any transaction consummated as part of any
Permitted Acquisition, together with each other transaction relating thereto and
consummated in connection therewith, including any incurrence or repayment of
Indebtedness.
“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.
“Proposed Acquisition” means (a) any proposed acquisition that is consensual and
approved by the board of directors of such Proposed Acquisition Target, of all
or substantially all of the assets or Stock of any Proposed Acquisition Target
by the Borrower or any Subsidiary of the Borrower or (b) any proposed merger of
any Proposed Acquisition Target with or into the Borrower or any Subsidiary of
the Borrower (and, in the case of a merger with the Borrower, with the Borrower
being the surviving corporation).
“Proposed Acquisition Target” means any Person or any brand, line of business,
division, branch, operating division or other unit operation of any Person.
“Pro Rata Outstandings”, of any Lender at any time, means the sum of (a) the
outstanding principal amount of Revolving Loans owing to such Lender and (b) the
amount of the participation of such Lender in the L/C Obligations outstanding
with respect to all Letters of Credit.
“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (a) the sum of the Commitments (or, if such Commitments in
the Facility are terminated, the Pro Rata Outstandings therein) of such Lender
then in effect under the Facility by (b) the sum of the Commitments (or, if such
Commitments in the Facility are terminated, the Pro Rata Outstandings therein)
of all Lenders then in effect under the Facility; provided, however, that, if
there are no Commitments and no Pro Rata Outstandings in the Facility, such
Lender’s Pro Rata Share in the Facility shall be determined based on the Pro
Rata Share in the Facility most recently in effect, after giving effect to any
subsequent assignment and any subsequent non-pro rata payments of any Lender
pursuant to Section 2.18.
“Register” has the meaning specified in Section 2.14(b).
“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds on
the Reinvestment Prepayment Date therefor, the amount of such Net Cash Proceeds
less any amount paid or required to be paid by any Loan Party to make Permitted
Reinvestments with such Net Cash Proceeds pursuant to a Contractual Obligation
entered into prior to such Reinvestment Prepayment Date with any Person that is
not an Affiliate of the Borrower.

 

23



--------------------------------------------------------------------------------



 



“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Property Loss Event, the earliest of (a) the 365th day
after the completion of the portion of such Property Loss Event corresponding to
such Net Cash Proceeds, (b) the date that is 5 Business Days after the date on
which the Borrower shall have notified the Administrative Agent of the
Borrower’s determination not to make Permitted Reinvestments with such Net Cash
Proceeds, (c) the occurrence of any Event of Default set forth in Section
9.1(e)(ii) and (d) 5 Business Days after the delivery of a notice by the
Administrative Agent or the Required Lenders to the Borrower during the
continuance of any other Event of Default.
“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III) and other
consultants and agents of or to such Person or any of its Affiliates, together
with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with Section 10.4 or any
comparable provision of any Loan Document.
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
“Required Lenders” means, at any time, Lenders having at such time at least 51%
of the sum of the aggregate Revolving Credit Commitments (or, if such
Commitments are terminated, the sum of the amounts of the participations in
Swing Loans, the principal amount of unparticipated portions of the Swing Loans
and the Pro Rata Outstandings in the Revolving Credit Facility) then in effect,
ignoring, in such calculation, the amounts held by any Non-Funding Lender.
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.
“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, treasurer, assistant treasurer, controller, managing
member or general partner of such Person but, in any event, with respect to
financial matters, any such officer that is responsible for preparing the
Financial Statements delivered hereunder and, with respect to the documents
delivered on the Closing Date and documents delivered pursuant to Section 7.10,
the secretary or assistant secretary of such Person or any other officer
responsible for maintaining the corporate and similar records of such Person.

 

24



--------------------------------------------------------------------------------



 



“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other payment or Sale of property for less than fair market value, whether
direct or indirect (including through the use of Hedging Agreements, the making,
repayment, cancellation or forgiveness of Indebtedness and similar Contractual
Obligations) and whether in cash, Securities or other property, on account of
any Stock or Stock Equivalent of the Borrower or any of its Subsidiaries, in
each case now or hereafter outstanding, including with respect to a claim for
rescission of a Sale of such Stock or Stock Equivalent and (b) any redemption,
retirement, termination, defeasance, cancellation, purchase or other acquisition
for value, whether direct or indirect (including through the use of Hedging
Agreements, the making, repayment, cancellation or forgiveness of Indebtedness
and similar Contractual Obligations), of any Stock or Stock Equivalent of any
Group Member or of any direct or indirect parent entity of the Borrower, now or
hereafter outstanding, and any payment or other transfer setting aside funds for
any such redemption, retirement, termination, cancellation, purchase or other
acquisition, whether directly or indirectly and whether to a sinking fund, a
similar fund or otherwise.
“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Lender to make Revolving Loans and acquire
interests in other Revolving Credit Outstandings, which commitment is in the
amount set forth opposite such Lender’s name on Schedule I under the caption
“Revolving Credit Commitment”, as amended to reflect Assignments and as such
amount may be reduced pursuant to this Agreement. The aggregate amount of the
Revolving Credit Commitments on the date hereof equals $125,000,000.
“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.
“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment, holds a Revolving Loan or participates in any Swing Loan or Letter
of Credit.
“Revolving Credit Outstandings” means, at any time, the sum of, in each case to
the extent outstanding at such time, (a) the aggregate principal amount of the
Revolving Loans and Swing Loans and (b) the L/C Obligations for all Letters of
Credit.
“Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Revolving Credit Termination Date, (b) the date of termination of the Revolving
Credit Commitments pursuant to Section 2.5 or 9.2 and (c) the date on which the
Obligations become due and payable pursuant to Section 9.2.
“Revolving Loan” has the meaning specified in Section 2.1.
“S&P” means Standard & Poor’s Rating Services.

 

25



--------------------------------------------------------------------------------



 



“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.
“Scheduled Revolving Credit Termination Date” means February 18, 2016.
“Secured Hedging Agreements” means any Hedging Agreement that (a) is entered
into by the Borrower and any Person that, at the time such Person entered into
such Hedging Agreement, was the Administrative Agent, a Lender or an Affiliate
of a Lender, (b) in the case of any Person that is not the Administrative Agent
or an Affiliate of the Administrative Agent, is expressly identified as being a
“Secured Hedging Agreement” hereunder in a joint notice from such Loan Party and
such Person delivered to the Administrative Agent reasonably promptly after the
execution of such Hedging Agreement and (c) meets the requirements of
Section 8.1(g).
“Secured Parties” means the Lenders, the L/C Issuers, the Administrative Agent,
each other Indemnitee and any other holder of any Obligation of any Loan Party.
“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.
“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a Sale and
Leaseback Transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts receivable.
Conjugated forms thereof and the noun “Sale” have correlative meanings.
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

26



--------------------------------------------------------------------------------



 



“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions satisfactory to the
Administrative Agent.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.
“Substitute Lender” has the meaning specified in Section 2.18(a).
“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).
“Swingline Commitment” means $10,000,000.
“Swingline Lender” means, each in its capacity as Swingline Lender hereunder,
U.S. Bank or, upon the resignation of U.S. Bank as Administrative Agent
hereunder, any Lender (or Affiliate or Approved Fund of any Lender) that agrees,
with the approval of the Administrative Agent (or, if there is no such successor
Administrative Agent, the Required Lenders) and the Borrower, to act as the
Swingline Lender hereunder.
“Swingline Request” has the meaning specified in Section 2.3(b).
“Swing Loan” has the meaning specified in Section 2.3.
“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
consolidated, combined or unitary tax returns.
“Tax Return” has the meaning specified in Section 4.8.
“Taxes” has the meaning specified in Section 2.17(a).
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

 

27



--------------------------------------------------------------------------------



 



“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of Wisconsin.
“United States” means the United States of America.
“Unused Commitment Fee” has the meaning specified in Section 2.11.
“U.S. Lender Party” means each of the Administrative Agent, each Lender, each
L/C Issuer, each SPV and each participant, in each case that is a Domestic
Person.
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).
“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director’s qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.
“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.
Section 1.2 UCC Terms. The following terms have the meanings given to them in
the applicable UCC: “commodity account”, “commodity contract”, “commodity
intermediary”, “deposit account”, “entitlement holder”, “entitlement order”,
“equipment”, “financial asset”, “general intangible”, “goods”, “instruments”,
“inventory”, “securities account”, “securities intermediary” and “security
entitlement”.
Section 1.3 Accounting Terms and Principles.
(a) GAAP. Except as provided to the contrary herein, all accounting terms used
herein shall be interpreted and all accounting determinations hereunder shall be
made in accordance with GAAP in a manner consistent with that used in preparing
the financial statements referred to in Section 4.4; provided, however, that,
notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement

 

28



--------------------------------------------------------------------------------



 



of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any of its
Subsidiaries at “fair value”, as defined therein. If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and the Borrower, the Administrative Agent or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders), provided that, until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and the Borrower shall provide to the Administrative
Agent and the Lenders reconciliation statements showing the difference in such
calculation, together with the delivery of quarterly and annual financial
statements required hereunder.
(b) Pro Forma. All components of financial calculations made to determine
compliance with Article V shall be adjusted on a Pro Forma Basis to include or
exclude, as the case may be, without duplication, such components of such
calculations attributable to any Pro Forma Transaction consummated after the
first day of the applicable period of determination and prior to the end of such
period, as determined in good faith by the Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
the Borrower at the time of preparation of the Compliance Certificate setting
forth such calculations.
Section 1.4 Payments. The Administrative Agent may set up standards and
procedures to determine or redetermine the equivalent in Dollars of any amount
expressed in any currency other than Dollars and otherwise may, but shall not be
obligated to, rely on any determination made by any Loan Party or any L/C
Issuer. Any such determination or redetermination by the Administrative Agent
shall be conclusive and binding for all purposes, absent manifest error. No
determination or redetermination by any Secured Party or Loan Party and no other
currency conversion shall change or release any obligation of any Loan Party or
of any Secured Party (other than the Administrative Agent and its Related
Persons) under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as converted.
Section 1.5 Interpretation.
(a) Certain Terms. Except as set forth in any Loan Document, all accounting
terms not specifically defined herein shall be construed in accordance with GAAP
(except for the term “property”, which shall be interpreted as broadly as
possible, including, in any case, cash, Securities, other assets, rights under
Contractual Obligations and Permits and any right or interest in any property).
The terms “herein”, “hereof” and similar terms refer to this Agreement as a
whole. In the computation of periods of time from a specified date to a later
specified date in any Loan Document, the terms “from” means “from and including”
and the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.” In any other case, the term “including” when
used in any Loan Document means “including without limitation.” The term
“documents” means all writings, however evidenced and whether in physical or
electronic form, including all documents, instruments, agreements, notices,
demands, certificates, forms, financial statements, opinions and reports. The
term “incur” means incur, create, make, issue, assume or otherwise become
directly or indirectly liable in respect of or responsible for, in each case
whether directly or indirectly, and the terms “incurrence” and “incurred” and
similar derivatives shall have correlative meanings.

 

29



--------------------------------------------------------------------------------



 



(b) Certain References. Unless otherwise expressly indicated, references (i) in
this Agreement to an Exhibit, Schedule, Article, Section or clause refer to the
appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document, to (A) any agreement shall include,
without limitation, all exhibits, schedules, appendixes and annexes to such
agreement and, unless the prior consent of any Secured Party required therefor
is not obtained, any modification to any term of such agreement, (B) any statute
shall be to such statute as modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative and (C) any time of day shall be a reference to Milwaukee, Wisconsin
time. Titles of articles, sections, clauses, exhibits, schedules and annexes
contained in any Loan Document are without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.
Unless otherwise expressly indicated, the meaning of any term defined (including
by reference) in any Loan Document shall be equally applicable to both the
singular and plural forms of such term.
ARTICLE II
THE FACILITY
Section 2.1 Revolving Credit Commitments. On the terms and subject to the
conditions contained in this Agreement, each Revolving Credit Lender severally,
but not jointly, agrees to make loans in Dollars (each a “Revolving Loan”) to
the Borrower from time to time on any Business Day during the period from the
date hereof until the Revolving Credit Termination Date in an aggregate
principal amount at any time outstanding for all such loans by such Lender not
to exceed such Lender’s Revolving Credit Commitment; provided, however, that at
no time shall any Revolving Credit Lender be obligated to make a Revolving Loan
in excess of such Lender’s Pro Rata Share of the amount by which the then
effective Revolving Credit Commitments exceeds the aggregate Revolving Credit
Outstandings at such time; provided, further, that the aggregate amount of
Revolving Credit Outstandings may not exceed $122,500,000 for a temporary period
as provided in Section 3.1(a)(iv). Within the limits set forth in the first
sentence of this Section 2.1, amounts of Revolving Loans repaid may be
reborrowed under this Section 2.1.
Section 2.2 Borrowing Procedures.
(a) Notice From the Borrower. Each Borrowing shall be made on notice given by
the Borrower to the Administrative Agent not later than 12:00 p.m. on (i) the
same Business Day as the date of the proposed Borrowing, in the case of a
Borrowing of Base Rate Loans, and (ii) the second Business Day prior to the date
of the proposed Borrowing, in the case of a Borrowing of Eurodollar Rate Loans.
Each such notice may be made in a writing substantially in the form of Exhibit C
(a “Notice of Borrowing”) duly completed or by telephone if confirmed promptly,
but in any event within one Business Day and prior to such Borrowing, with such
a Notice of Borrowing. In the event of any discrepancy between a telephonic
notice and the related Notice of Borrowing, the terms of the telephonic notice
shall control. Loans shall be made as Base Rate Loans unless, outside of a
suspension period pursuant to Section 2.15, the Notice of Borrowing specifies
that all or a portion thereof shall be Eurodollar Rate Loans. Each Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000. Each
Borrowing consisting of Base Rate Loans shall be in a minimum aggregate amount
of $5,000,000.

 

30



--------------------------------------------------------------------------------



 



(b) Notice to Each Lender. The Administrative Agent shall give to each Lender
prompt notice of the Administrative Agent’s receipt of a Notice of Borrowing
and, if Eurodollar Rate Loans are properly requested in such Notice of
Borrowing, prompt notice of the applicable interest rate. Each Lender shall,
before 3:00 p.m. on the date of the proposed Borrowing, make available to the
Administrative Agent at its address referred to in Section 11.11, such Lender’s
Pro Rata Share of such proposed Borrowing. Upon fulfillment or due waiver (i) on
the Closing Date, of the applicable conditions set forth in Section 3.1 and
(ii) on the Closing Date and any time thereafter, of the applicable conditions
set forth in Section 3.2, the Administrative Agent shall make such funds
available to the Borrower.
(c) Non-Funding Lenders. Unless the Administrative Agent shall have received
notice from any Lender prior to the date such Lender is required to make any
payment hereunder with respect to any Loan or any participation in any Swing
Loan or Letter of Credit that such Lender will not make such payment (or any
portion thereof) available to the Administrative Agent, the Administrative Agent
may assume that such Lender has made such payment available to the
Administrative Agent on the date such payment is required to be made in
accordance with this Article II and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. The Borrower agrees to repay to the Administrative Agent
on demand such amount (until repaid by such Lender) with interest thereon for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid to the Administrative Agent, at the interest rate
applicable to the Obligation that would have been created when the
Administrative Agent made available such amount to the Borrower had such Lender
made a corresponding payment available; provided, however, that such payment
shall not relieve such Lender of any obligation it may have to the Borrower, the
Swingline Lender or any L/C Issuer. In addition, any Lender that shall not have
made available to the Administrative Agent any portion of any payment described
above (any such Lender, a “Non-Funding Lender”) agrees to pay such amount to the
Administrative Agent on demand together with interest thereon, for each day from
the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at the Federal Funds Rate for the
first Business Day and thereafter (i) in the case of a payment in respect of a
Loan, at the interest rate applicable at the time to such Loan and
(ii) otherwise, at the interest rate applicable to Base Rate Loans under the
Revolving Credit Facility. Such repayment shall then constitute the funding of
the corresponding Loan (including any Loan deemed to have been made hereunder
with such payment) or participation. The existence of any Non-Funding Lender
shall not relieve any other Lender of its obligations under any Loan Document,
but no other Lender shall be responsible for the failure of any Non-Funding
Lender to make any payment required under any Loan Document.

 

31



--------------------------------------------------------------------------------



 



Section 2.3 Swing Loans.
(a) Availability. On the terms and subject to the conditions contained in this
Agreement, the Swingline Lender may, in its sole discretion, make loans in
Dollars (each a “Swing Loan”) available to the Borrower under the Revolving
Credit Facility from time to time on any Business Day during the period from the
date hereof until the Revolving Credit Termination Date in an aggregate
principal amount at any time outstanding not to exceed its Swingline Commitment;
provided, however, that the Swingline Lender may not make any Swing Loan (x) to
the extent that after giving effect to such Swing Loan, the aggregate Revolving
Credit Outstandings would exceed the Revolving Credit Commitments and (y) in the
period commencing on the first Business Day after it receives notice from the
Administrative Agent or the Required Lenders that one or more of the conditions
precedent contained in Section 3.2 are not satisfied and ending when such
conditions are satisfied or duly waived. In connection with the making of any
Swing Loan, the Swingline Lender may but shall not be required to determine
that, or take notice whether, the conditions precedent set forth in Section 3.2
have been satisfied or waived. Each Swing Loan shall be a Base Rate Loan and
must be repaid in full on the earliest of (i) the funding date of any Borrowing
of Revolving Loans and (ii) the Revolving Credit Termination Date. Within the
limits set forth in the first sentence of this clause (a), amounts of Swing
Loans repaid may be reborrowed under this clause (a).
(b) Borrowing Procedures. In order to request a Swing Loan, the Borrower shall
give to the Administrative Agent a notice to be received not later than 3:00
p.m. on the day of the proposed borrowing, which may be made in a writing
substantially in the form of Exhibit D duly completed (a “Swingline Request”) or
by telephone if confirmed promptly but, in any event, prior to such borrowing,
with such a Swingline Request. In addition, if any Notice of Borrowing requests
a Borrowing of Base Rate Loans, the Swing Line Lender may, notwithstanding
anything else to the contrary in Section 2.2, make a Swing Loan available to the
Borrower in an aggregate amount not to exceed such proposed Borrowing, and the
aggregate amount of the corresponding proposed Borrowing shall be reduced
accordingly by the principal amount of such Swing Loan. The Administrative Agent
shall promptly notify the Swingline Lender of the details of the requested Swing
Loan. Upon receipt of such notice and subject to the terms of this Agreement,
the Swingline Lender may make a Swing Loan available to the Borrower by making
the proceeds thereof available to the Administrative Agent and, in turn, the
Administrative Agent shall make such proceeds available to the Borrower on the
date set forth in the relevant Swingline Request.
(c) Refinancing Swing Loans. The Swingline Lender may at any time forward a
demand to the Administrative Agent (which the Administrative Agent shall, upon
receipt, forward to each Revolving Credit Lender) that each Revolving Credit
Lender pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Credit Lender’s Pro Rata Share of all or a portion of the
outstanding Swing Loans. Each Revolving Credit Lender shall pay such Pro Rata
Share to the Administrative Agent for the account of the Swingline Lender. Upon
receipt by the Administrative Agent of such payment (other than during the
continuation of any Event of Default under Section 9.1(e)), such Revolving
Credit Lender shall be deemed to have made a Revolving Loan to the Borrower,
which, upon receipt of such payment by the Swingline Lender from the
Administrative Agent, the Borrower shall be deemed to have used in whole to
refinance such Swing Loan. In addition, regardless of whether any such demand is
made, upon the

 

32



--------------------------------------------------------------------------------



 



occurrence of any Event of Default under Section 9.1(e), each Revolving Credit
Lender shall be deemed to have acquired, without recourse or warranty, an
undivided interest and participation in each Swing Loan in an amount equal to
such Lender’s Pro Rata Share of such Swing Loan. If any payment made by any
Revolving Credit Lender as a result of any such demand is not deemed a Revolving
Loan, such payment shall be deemed a funding by such Lender of such
participation. Such participation shall not be otherwise required to be funded.
Upon receipt by the Swingline Lender of any payment from any Revolving Credit
Lender pursuant to this clause (c) with respect to any portion of any Swing
Loan, the Swingline Lender shall promptly pay over to such Revolving Credit
Lender all payments of principal (to the extent received after such payment by
such Lender) and interest (to the extent accrued with respect to periods after
such payment) received by the Swingline Lender with respect to such portion.
(d) Obligation to Fund Absolute. Each Revolving Credit Lender’s obligations
pursuant to clause (c) above shall be absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever, including (A) the existence of any
setoff, claim, abatement, recoupment, defense or other right that such Lender,
any Affiliate thereof or any other Person may have against the Swing Loan
Lender, any other Secured Party or any other Person, (B) the failure of any
condition precedent set forth in Section 3.2 to be satisfied or the failure of
the Borrower to deliver any notice set forth in Section 2.2(a) (each of which
requirements the Revolving Credit Lenders hereby irrevocably waive) and (C) any
adverse change in the condition (financial or otherwise) of any Loan Party.
Section 2.4 Letters of Credit.
(a) Commitment and Conditions. On the terms and subject to the conditions
contained herein, each L/C Issuer agrees to Issue, at the request of the
Borrower, in accordance with such L/C Issuer’s usual and customary business
practices, and for the account of the Borrower (or, as long as the Borrower
remains responsible for the payment in full of all amounts drawn thereunder and
related fees, costs and expenses, for the account of any Group Member), Letters
of Credit (denominated in Dollars) from time to time on any Business Day during
the period from the Closing Date through the earlier of the Revolving Credit
Termination Date and 7 days prior to the Scheduled Revolving Credit Termination
Date; provided, however, that such L/C Issuer shall not be under any obligation
to Issue any Letter of Credit upon the occurrence of any of the following, after
giving effect to such Issuance:
(i) (A) the aggregate Revolving Credit Outstandings would exceed the aggregate
Revolving Credit Commitments or (B) the L/C Obligations for all Letters of
Credit would exceed the L/C Sublimit;
(ii) the expiration date of such Letter of Credit (A) is not a Business Day,
(B) is more than one year after the date of issuance thereof or (C) is later
than 7 days prior to the Scheduled Revolving Credit Termination Date; provided,
however, that any Letter of Credit with a term not exceeding one year may
provide for its renewal for additional periods not exceeding one year as long as
(x) each of the Borrower and such L/C Issuer have the option to prevent such
renewal before the expiration of such term or any such period and (y) neither
such L/C Issuer nor the Borrower shall permit any such renewal to extend such
expiration date beyond the date set forth in clause (C) above; or

 

33



--------------------------------------------------------------------------------



 



(iii) (A) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (B) such Letter of Credit is requested to be Issued in a form
that is not acceptable to such L/C Issuer or (C) such L/C Issuer shall not have
received, each in form and substance reasonably acceptable to it and duly
executed by the Borrower (and, if such Letter of Credit is issued for the
account of any other Group Member, such Group Member), the documents that such
L/C Issuer generally uses in the ordinary course of its business for the
Issuance of letters of credit of the type of such Letter of Credit
(collectively, the “L/C Reimbursement Agreement”). For each such Issuance, the
applicable L/C Issuer may, but shall not be required to, determine that, or take
notice whether, the conditions precedent set forth in Section 3.2 have been
satisfied or waived in connection with the Issuance of any Letter of Credit;
provided, however, that no Letter of Credit shall be Issued during the period
starting on the first Business Day after the receipt by such L/C Issuer of
notice from the Administrative Agent or the Required Lenders that any condition
precedent contained in Section 3.2 is not satisfied and ending on the date all
such conditions are satisfied or duly waived.
(b) Notice of Issuance. The Borrower shall give the relevant L/C Issuer and the
Administrative Agent a notice of any requested Issuance of any Letter of Credit,
which shall be effective only if received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m. on the third Business Day prior
to the date of such requested Issuance. Such notice may be made in a writing
substantially the form of Exhibit E duly completed or in a writing in any other
form acceptable to such L/C Issuer (an “L/C Request”) or by telephone if
confirmed promptly, but in any event within one Business Day and prior to such
Issuance, with such an L/C Request.
(c) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide the
Administrative Agent (which, after receipt, the Administrative Agent shall
provide to each Revolving Credit Lender), in form and substance satisfactory to
the Administrative Agent, each of the following on the following dates: (i) on
or prior to (A) any Issuance of any Letter of Credit by such L/C Issuer, (B) any
drawing under any such Letter of Credit or (C) any payment (or failure to pay
when due) by the Borrower of any related L/C Reimbursement Obligation, notice
thereof, which shall contain a reasonably detailed description of such Issuance,
drawing or payment, (ii) upon the request of the Administrative Agent (or any
Revolving Credit Lender through the Administrative Agent), copies of any Letter
of Credit Issued by such L/C Issuer and any related L/C Reimbursement Agreement
and such other documents and information as may reasonably be requested by the
Administrative Agent and (iii) on the first Business Day of each calendar week,
a schedule of the Letters of Credit Issued by such L/C Issuer, in form and
substance reasonably satisfactory to the Administrative Agent, setting forth the
L/C Obligations for such Letters of Credit outstanding on the last Business Day
of the previous calendar week.

 

34



--------------------------------------------------------------------------------



 



(d) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the L/C
Obligations, each Revolving Credit Lender shall be deemed to have acquired,
without recourse or warranty, an undivided interest and participation in such
Letter of Credit and the related L/C Obligations in an amount equal to such
Lender’s Pro Rata Share of such L/C Obligations.
(e) Reimbursement Obligations of the Borrower. The Borrower agrees to pay to the
L/C Issuer of any Letter of Credit each L/C Reimbursement Obligation owing with
respect to such Letter of Credit no later than the first Business Day after the
Borrower receives notice from such L/C Issuer that payment has been made under
such Letter of Credit or that such L/C Reimbursement Obligation is otherwise due
(the “L/C Reimbursement Date”) with interest thereon computed as set forth in
clause (i) below. In the event that any L/C Issuer incurs any L/C Reimbursement
Obligation not repaid by the Borrower as provided in this clause (e) (or any
such payment by the Borrower is rescinded or set aside for any reason), such L/C
Issuer shall promptly notify the Administrative Agent of such failure (and, upon
receipt of such notice, the Administrative Agent shall forward a copy to each
Revolving Credit Lender) and, irrespective of whether such notice is given, such
L/C Reimbursement Obligation shall be payable on demand by the Borrower with
interest thereon computed (i) from the date on which such L/C Reimbursement
Obligation arose to the L/C Reimbursement Date, at the interest rate applicable
during such period to Revolving Loans that are Base Rate Loans and
(ii) thereafter until payment in full, at the interest rate applicable during
such period to past due Revolving Loans that are Base Rate Loans.
(f) Reimbursement Obligations of the Revolving Credit Lenders. Upon receipt of
the notice described in clause (e) above from the Administrative Agent, each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Pro Rata Share of such L/C Reimbursement Obligation. By
making such payment (other than during the continuation of an Event of Default
under Section 9.1(e)), such Lender shall be deemed to have made a Revolving Loan
to the Borrower, which, upon receipt thereof by such L/C Issuer, the Borrower
shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation. Any such payment that is not deemed a Revolving Loan shall be deemed
a funding by such Lender of its participation in the applicable Letter of Credit
and the related L/C Obligations. Such participation shall not otherwise be
required to be funded. Upon receipt by any L/C Issuer of any payment from any
Lender pursuant to this clause (f) with respect to any portion of any L/C
Reimbursement Obligation, such L/C Issuer shall promptly pay over to such Lender
all payments received after such payment by such L/C Issuer with respect to such
portion.

 

35



--------------------------------------------------------------------------------



 



(g) Obligations Absolute. The obligations of the Borrower and the Revolving
Credit Lenders pursuant to clauses (d), (e) and (f) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (i) (A) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (B) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (C) any
loss or delay, including in the transmission of any document, (ii) the existence
of any setoff, claim, abatement, recoupment, defense or other right that any
Person (including any Group Member) may have against the beneficiary of any
Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction; provided, in each such case, that
payment by the L/C Issuer under the applicable Letter of Credit shall not have
resulted solely from the gross negligence or willful misconduct of the L/C
Issuer under the circumstances in question (as determined by a final,
non-appealable judgment of a court of competent jurisdiction), (iii) in the case
of the obligations of any Revolving Credit Lender, (A) the failure of any
condition precedent set forth in Section 3.2 to be satisfied (each of which
conditions precedent the Revolving Credit Lenders hereby irrevocably waive) or
(B) any adverse change in the condition (financial or otherwise) of any Loan
Party and (iv) any other act or omission to act or delay of any kind of any
Secured Party or any other Person or any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.4, constitute a legal or equitable discharge of any
obligation of the Borrower or any Revolving Credit Lender hereunder.
(h) Existing Letters of Credit. On the Closing Date the outstanding letters of
credit issued by U.S. Bank pursuant to the Reimbursement Agreement dated as of
December 22, 2009 between U.S. Bank and the Borrower, which outstanding letters
of credit are listed on Schedule 2.4(h), shall be deemed to be Letters of Credit
Issued by an L/C Issuer under this Agreement, and shall be treated as Letters of
Credit for all purposes of this Agreement.
Section 2.5 Reduction and Termination of the Commitments.
(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate in whole or reduce in part ratably any unused portion of the Revolving
Credit Commitments; provided, however, that each partial reduction shall be in
an aggregate amount that is an integral multiple of $1,000,000.
(b) Mandatory. All outstanding Commitments shall terminate on the Scheduled
Revolving Credit Termination Date.
(c) Reductions for Mandatory Prepayments. The then current Revolving Credit
Commitments shall be reduced ratably on each date on which a prepayment of
Revolving Loans or Swing Loans is made pursuant to clause (a) (Property Loss
Events) of Section 2.8 or would be required to be made had the aggregate
outstanding principal amount of the Revolving Loans and Swing Loans been equal
to the Revolving Credit Commitments then in effect, in each case in the amount
of such prepayment.
Section 2.6 Repayment of Loans. The Borrower promises to repay the entire unpaid
principal amount of the Revolving Loans and the Swing Loans on the Scheduled
Revolving Credit Termination Date.

 

36



--------------------------------------------------------------------------------



 



Section 2.7 Optional Prepayments. The Borrower may prepay the outstanding
principal amount of any Loan in whole or in part at any time (together with any
breakage costs that may be owing pursuant to Section 2.16(a) after giving effect
to such prepayment) upon notice given by the Borrower to the Administrative
Agent not later than 12:00 p.m. on the date of the proposed prepayment of Base
Rate Loans, and not later than 12:00 p.m. on the second Business Day prior to
the date of the proposed prepayment of Eurodollar Rate Loans; provided, however,
that each partial prepayment that is not of the entire outstanding amount under
any Facility shall be in an aggregate amount that is an integral multiple of
$1,000,000 or such lesser amount as the Administrative Agent may agree.
Section 2.8 Mandatory Prepayments.
(a) Property Loss Events. Upon receipt on or after the Closing Date by any Loan
Party or any of its Subsidiaries of Net Cash Proceeds arising from any Property
Loss Event with respect to any Mortgaged Property or other Collateral, the
Borrower shall immediately pay or cause to be paid to the Administrative Agent
an amount equal to 100% of such Net Cash Proceeds in accordance with the
applicable requirements of the Loan Documents; provided, however, that, upon any
such receipt, as long as no Event of Default shall be continuing, any Loan Party
may make Permitted Reinvestments with such Net Cash Proceeds and the Borrower
shall not be required to make or cause such payment to the extent (x) such Net
Cash Proceeds are intended to be used to make Permitted Reinvestments and (y) on
each Reinvestment Prepayment Date for such Net Cash Proceeds, the Borrower shall
pay or cause to be paid to the Administrative Agent an amount equal to the
Reinvestment Prepayment Amount applicable to such Reinvestment Prepayment Date
and such Net Cash Proceeds.
(b) Excess Outstandings. On any date on which the aggregate principal amount of
Revolving Credit Outstandings exceeds the aggregate Revolving Credit
Commitments, the Borrower shall pay to the Administrative Agent an amount equal
to such excess.
(c) Application of Payments. Any payments made to the Administrative Agent
pursuant to this Section 2.8 shall be applied to the Obligations in accordance
with Section 2.12(b).
Section 2.9 Interest.
(a) Rate. All Loans and the outstanding amount of all other Obligations (other
than pursuant to Secured Hedging Agreements) shall bear interest, in the case of
Loans, on the unpaid principal amount thereof from the date such Loans are made
and, in the case of such other Obligations, from the date such other Obligations
are due and payable until, in all cases, paid in full, except as otherwise
provided in clause (c) below, as follows: (i) in the case of Base Rate Loans, at
a rate per annum equal to the sum of the Base Rate and the Applicable Margin,
each as in effect from time to time, (ii) in the case of Eurodollar Rate Loans,
at a rate per annum equal to the sum of the Eurodollar Rate and the Applicable
Margin, each as in effect for the applicable Interest Period, and (iii) in the
case of other Obligations, at a rate per annum equal to the sum of the Base Rate
and the Applicable Margin for Revolving Loans that are Base Rate Loans, each as
in effect from time to time.

 

37



--------------------------------------------------------------------------------



 



(b) Payments. Interest accrued shall be payable in arrears (i) if accrued on the
principal amount of any Loan, (A) at maturity (whether by acceleration or
otherwise), and (B)(1) if such Loan is a Base Rate Loan (including a Swing
Loan), on the last day of each calendar quarter commencing on the first such day
following the making of such Loan, (2) if such Loan is a Eurodollar Rate Loan,
on the last day of each Interest Period applicable to such Loan and, if
applicable, on each date during such Interest Period occurring every 3 months
from the first day of such Interest Period and (ii) if accrued on any other
Obligation, on demand from any after the time such Obligation is due and payable
(whether by acceleration or otherwise).
(c) Default Interest. Notwithstanding the rates of interest specified in clause
(a) above or elsewhere in any Loan Document, effective immediately upon (A) the
occurrence of any Event of Default under Section 9.1(e)(ii) or (B) the delivery
of a notice by the Administrative Agent or the Required Lenders to the Borrower
during the continuance of any other Event of Default and, in each case, for as
long as such Event of Default shall be continuing, the principal balance of all
Obligations (including any Obligation that bears interest by reference to the
rate applicable to any other Obligation) then due and payable shall bear
interest at a rate that is 2% per annum in excess of the interest rate
applicable to such Obligations from time to time, payable on demand or, in the
absence of demand, on the date that would otherwise be applicable.
Section 2.10 Conversion and Continuation Options.
(a) Option. The Borrower may elect (i) in the case of any Eurodollar Rate Loan,
(A) to continue such Eurodollar Rate Loan or any portion thereof for an
additional Interest Period on the last day of the Interest Period applicable
thereto and (B) to convert such Eurodollar Rate Loan or any portion thereof into
a Base Rate Loan at any time on any Business Day, subject to the payment of any
breakage costs required by Section 2.16(a), and (ii) in the case of Base Rate
Loans (other than Swing Loans), to convert such Base Rate Loans or any portion
thereof into Eurodollar Rate Loans at any time on any Business Day upon two
Business Days’ prior notice; provided, however, that, (x) for each Interest
Period, the aggregate amount of Eurodollar Rate Loans having such Interest
Period must be an integral multiple of $1,000,000 or, if less, the remaining
outstanding principal amount of the Revolving Loans and (y) no conversion in
whole or in part of Base Rate Loans to Eurodollar Rate Loans and no continuation
in whole or in part of Eurodollar Rate Loans shall be permitted at any time at
which (1) an Event of Default shall be continuing and the Administrative Agent
or the Required Lenders shall have determined in their sole discretion not to
permit such conversions or continuations, or (2) such continuation or conversion
would be made during a suspension imposed by Section 2.15.
(b) Procedure. Each such election shall be made by giving the Administrative
Agent written notice in substantially the form of Exhibit F (a “Notice of
Conversion or Continuation”), duly completed, not later than 12:00 p.m. on the
day which is at least two Business Days prior to the date of such conversion or
continuation. The Administrative Agent shall promptly notify each Lender of its
receipt of a Notice of Conversion or Continuation and of the options selected
therein. If the Administrative Agent does not receive a timely Notice of
Conversion or Continuation from the Borrower containing a permitted election to
continue or convert any Eurodollar Rate Loan, then, upon the expiration of the
applicable Interest Period, such Loan shall be automatically converted to a Base
Rate Loan. Each partial conversion or continuation shall be allocated ratably
among the Lenders in the applicable Facility in accordance with their Pro Rata
Share.

 

38



--------------------------------------------------------------------------------



 



Section 2.11 Fees.
(a) Unused Commitment Fee. The Borrower agrees to pay to each Revolving Credit
Lender a commitment fee on the actual daily amount by which the Revolving Credit
Commitment of such Lender exceeds its Pro Rata Share of the sum of (i) the
aggregate outstanding principal amount of Revolving Loans, (ii) the aggregate
outstanding principal amount of Swing Loans, and (iii) the outstanding amount of
the L/C Obligations for all Letters of Credit (the “Unused Commitment Fee”) from
the date hereof through the Revolving Credit Termination Date at a rate per
annum equal to the Applicable Margin, payable in arrears (x) on the last day of
each calendar quarter and (y) on the Revolving Credit Termination Date.
(b) Letter of Credit Fees. The Borrower agrees to pay, with respect to all
Letters of Credit issued by any L/C Issuer, (i) to such L/C Issuer, (A) a
fronting fee in the amount of 0.25% of the stated amount of each Letter of
Credit issued by such L/C Issuer, payable at the time of issuance of such Letter
of Credit, and (B) certain fees, documentary and processing charges as
separately agreed between the Borrower and such L/C Issuer or otherwise in
accordance with such L/C Issuer’s standard schedule in effect at the time of
determination thereof and (ii) to the Administrative Agent, for the benefit of
the Revolving Credit Lenders according to their Pro Rata Shares, (A) for
commercial Letters of Credit, a fee computed at the rate per annum equal to the
Applicable Margin for Revolving Loans that are Eurodollar Rate Loans on the face
amount of each such Letter of Credit for the period for which it is originally
issued or subsequently issued (by extension or renewal), payable in advance upon
issuance, extension or renewal, and (B) for standby Letters of Credit, a fee
accruing at a rate per annum equal to the Applicable Margin for Revolving Loans
that are Eurodollar Rate Loans on the maximum undrawn face amount of such
Letters of Credit, payable in arrears (1) on the last day of each calendar
quarter ending after the issuance of such Letter of Credit and (2) on the
Revolving Credit Termination Date; provided, however, that the fee payable under
this clause (ii) shall be increased by 2% per annum and shall be payable, in
addition to any date it is otherwise required to be paid hereunder, on demand,
effective immediately upon (x) the occurrence of any Event of Default under
Section 9.1(e)(ii) or (y) the delivery of a notice by the Administrative Agent
or the Required Lenders to the Borrower during the continuance of any other
Event of Default and, in each case, for as long as such Event of Default shall
be continuing.
(c) Additional Fees. The Borrower shall pay to the Administrative Agent and its
Related Persons its reasonable and customary fees and expenses in connection
with any payments made pursuant to Section 2.16(a) (Breakage Costs) and has
agreed to pay the additional fees described in the Fee Letter.

 

39



--------------------------------------------------------------------------------



 



Section 2.12 Application of Payments.
(a) Application of Voluntary Prepayments. Unless otherwise provided in this
Section 2.12 or elsewhere in any Loan Document, all payments and any other
amounts received by the Administrative Agent from or for the benefit of the
Borrower shall be applied to repay the Obligations the Borrower designates.
(b) Application of Mandatory Prepayments. Subject to the provisions of clause
(c) below with respect to the application of payments during the continuance of
an Event of Default, any payment made by the Borrower to the Administrative
Agent pursuant to Section 2.8 or any other prepayment of the Obligations
required to be applied in accordance with this clause (b) shall be applied
first, (to repay the outstanding principal balance of the Revolving Loans and
the Swing Loans, second, in the case of any payment required pursuant to
Section 2.8(c), to provide cash collateral to the extent and in the manner set
forth in Section 9.3 and, then, any excess shall be retained by the Borrower.
(c) Application of Payments During an Event of Default. The Borrower hereby
irrevocably waives, and agrees to cause each Loan Party and each other Group
Member to waive, the right to direct the application during the continuance of
an Event of Default of any and all payments in respect of any Obligation and any
proceeds of Collateral and agrees that, notwithstanding the provisions of clause
(a) above, the Administrative Agent may, and, upon either (A) the direction of
the Required Lenders or (B) the termination of any Commitment or the
acceleration of any Obligation pursuant to Section 9.2, shall, apply all
payments in respect of any Obligation, all funds on deposit in any Cash
Collateral Account and all other proceeds of Collateral (i) first, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Administrative Agent, (ii) second, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Lenders and the L/C Issuers, (iii) third, to pay
interest then due and payable in respect of the Loans and L/C Reimbursement
Obligations, (iv) fourth, to repay the outstanding principal amounts of the
Loans and L/C Reimbursement Obligations, to provide cash collateral for Letters
of Credit in the manner and to the extent described in Section 9.3 and to pay
amounts owing with respect to Secured Hedging Agreements and (v) fifth, to the
ratable payment of all other Obligations.
(d) Application of Payments Generally. All payments that would otherwise be
allocated to the Revolving Credit Lenders pursuant to this Section 2.12 shall
instead be allocated first, to repay interest on Swing Loans, on any portion of
the Revolving Loans that the Administrative Agent may have advanced on behalf of
any Lender and on any L/C Reimbursement Obligation, in each case for which the
Administrative Agent or, as the case may be, the L/C Issuer has not then been
reimbursed by such Lender or the Borrower, second to pay the outstanding
principal amount of the foregoing obligations and third, to repay the Revolving
Loans. All repayments of any Revolving Loans shall be applied first, to repay
such Loans outstanding as Base Rate Loans and then, to repay such Loans
outstanding as Eurodollar Rate Loans, with those Eurodollar Rate Loans having
earlier expiring Interest Periods being repaid prior to those having later
expiring Interest Periods. If sufficient amounts are not available to repay all
outstanding Obligations described in any priority level set forth in this
Section 2.12, the available amounts shall be applied, unless otherwise expressly
specified herein, to such Obligations ratably based on the proportion of the
Secured Parties’ interest in such Obligations. Any priority level set forth in
this Section 2.12 that includes interest shall include all such interest,
whether or not accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding.

 

40



--------------------------------------------------------------------------------



 



Section 2.13 Payments and Computations.
(a) Procedure. The Borrower shall make each payment under any Loan Document not
later than 11:00 a.m. on the day when due to the Administrative Agent by wire
transfer to the following account (or at such other account or by such other
means to such other address as the Administrative Agent shall have notified the
Borrower in writing within a reasonable time prior to such payment) in
immediately available Dollars and without setoff or counterclaim:
ABA No. 123000220
Account Number 003400-12160600
Account Name: Commercial Loan Services — West
Reference: Assisted Living Concepts, Inc.
In lieu of payment by wire transfer as provided above, the Borrower authorizes
the Administrative Agent to debit the Borrower’s account number 153910351334
with the Administrative Agent for all payments due under any Loan Document.
The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.12. The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim. Each Revolving
Credit Lender shall make each payment for the account of any L/C Issuer or
Swingline Lender required pursuant to Section 2.3 or 2.4 (A) if the notice or
demand therefor was received by such Lender prior to 11:00 a.m. on any Business
Day, on such Business Day and (B) otherwise, on the Business Day following such
receipt. Payments received by the Administrative Agent after 11:00 a.m. shall be
deemed to be received on the next Business Day.
(b) Computations of Interests and Fees. All computations of interest and of fees
shall be made by the Administrative Agent on the basis of a year of 360 days
(or, in the case of Base Rate Loans whose interest rate is calculated based on
the rate set forth in clause (i) of the definition of “Base Rate”,
365/366 days), in each case for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
and fees are payable. Each determination of an interest rate or the amount of a
fee hereunder shall be made by the Administrative Agent (including
determinations of a Eurodollar Rate or Base Rate in accordance with the
definitions of “Eurodollar Rate” and “Base Rate”, respectively) and shall be
conclusive, binding and final for all purposes, absent manifest error.
(c) Payment Dates. Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided, however, that such interest and
fees shall continue accruing as a result of such extension of time.

 

41



--------------------------------------------------------------------------------



 



(d) Advancing Payments. Unless the Administrative Agent shall have received
notice from the Borrower to the Lenders prior to the date on which any payment
is due hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans under the applicable Facility) for each day from
the date such amount is distributed to such Lender until the date such Lender
repays such amount to the Administrative Agent.
(e) Maximum Lawful Rate. Notwithstanding the provisions of Section 2.9, in no
event shall the rate of interest payable by Borrower with respect to the Loan
exceed the maximum rate of interest permitted to be charged under applicable
Requirements of Law (the “Maximum Lawful Rate”). If at any time such interest
exceeds the Maximum Lawful Rate, then, so long as the Maximum Lawful Rate would
be exceeded, the applicable rate of interest shall be equal to the Maximum
Lawful Rate. If at any time thereafter the applicable rate of interest is less
than the Maximum Lawful Rate, Borrower shall continue to pay interest under the
Loan at the Maximum Lawful Rate until such time as the total interest paid by
Borrower therefor is equal to the total interest that would have been paid had
applicable law not limited the interest rate payable under this Agreement.
Section 2.14 Evidence of Debt.
(a) Records of Lenders. Each Lender shall maintain in accordance with its usual
practice accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement. In addition, each Lender having sold a participation in
any of its Obligations or having identified an SPV as such to the Administrative
Agent, acting as agent of the Borrower solely for this purpose and solely for
tax purposes, shall establish and maintain at its address referred to in
Section 11.11 (or at such other address as such Lender shall notify the
Borrower) a record of ownership, in which such Lender shall register by book
entry (A) the name and address of each such participant and SPV (and each change
thereto, whether by assignment or otherwise) and (B) the rights, interest or
obligation of each such participant and SPV in any Obligation, in any Commitment
and in any right to receive any payment hereunder.

 

42



--------------------------------------------------------------------------------



 



(b) Records of Administrative Agent. The Administrative Agent, acting as agent
of the Borrower solely for tax purposes and solely with respect to the actions
described in this Section 2.14, shall establish and maintain at its address
referred to in Section 11.11 (or at such other address as the Administrative
Agent may notify the Borrower) (A) a record of ownership (the “Register”) in
which the Administrative Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of the Administrative Agent,
each Lender and each L/C Issuer in the Revolving Credit Outstandings, each of
their obligations under this Agreement to participate in each Loan, Letter of
Credit and L/C Reimbursement Obligation, and any assignment of any such
interest, obligation or right and (B) accounts in the Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lenders and the L/C Issuers (and each change thereto pursuant to
Section 2.18 (Substitution of Lenders) and Section 11.2 (Assignments and
Participations; Binding Effect)), (2) the Commitments of each Lender, (3) the
amount of each Loan and each funding of any participation described in clause
(A) above, for Eurodollar Rate Loans, the Interest Period applicable thereto,
(4) the amount of any principal or interest due and payable or paid, (5) the
amount of the L/C Reimbursement Obligations due and payable or paid and (6) any
other payment received by the Administrative Agent from the Borrower and its
application to the Obligations.
(c) Registered Obligations. Notwithstanding anything to the contrary contained
in this Agreement, the Loans (including any Notes evidencing such Loans and the
corresponding obligations to participate in L/C Obligations and Swing Loans) and
the L/C Reimbursement Obligations are registered obligations, the right, title
and interest of the Lenders and the L/C Issuers and their assignees in and to
such Loans or L/C Reimbursement Obligations, as the case may be, shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 2.14
and Section 11.2 shall be construed so that the Loans and L/C Reimbursement
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (and any successor provisions).
(d) Prima Facie Evidence. The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that no error in
such account and no failure of any Lender or the Administrative Agent to
maintain any such account shall affect the obligations of any Loan Party to
repay the Loans in accordance with their terms. In addition, the Loan Parties,
the Administrative Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or L/C Issuer shall be available for
inspection by the Borrower, the Administrative Agent, such Lender or such L/C
Issuer at any reasonable time and from time to time upon reasonable prior
notice.
(e) Notes. Upon any Lender’s request, the Borrower shall promptly execute and
deliver Notes to such Lender evidencing the Loans of such Lender in a Facility
and substantially in the form of Exhibit B; provided, however, that only one
Note for each Facility shall be issued to each Lender, except (i) to an existing
Lender exchanging existing Notes to reflect changes in the Register relating to
such Lender, in which case the new Notes delivered to such Lender shall be dated
the date of the original Notes and (ii) in the case of loss, destruction or
mutilation of existing Notes and similar circumstances. Each Note, if issued,
shall only be issued as means to evidence the right, title or interest of a
Lender or a registered assignee in and to the related Loan, as set forth in the
Register, and in no event shall any Note be considered a bearer instrument or
obligation.

 

43



--------------------------------------------------------------------------------



 



Section 2.15 Suspension of Eurodollar Rate Option. Notwithstanding any provision
to the contrary in this Article II, the following shall apply:
(a) Interest Rate Unascertainable, Inadequate or Unfair. In the event that
(A) the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate is determined or (B) the Required Lenders notify the
Administrative Agent that the Eurodollar Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining such Loans
for such Interest Period, the Administrative Agent shall promptly so notify the
Borrower and the Lenders, whereupon the obligation of each Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause (c)
below until the Administrative Agent shall notify the Borrower that the Required
Lenders have determined that the circumstances causing such suspension no longer
exist.
(b) Illegality. If any Lender determines that the introduction of, or any change
in or in the interpretation of, any Requirement of Law after the date of this
Agreement shall make it unlawful, or any Governmental Authority shall assert
that it is unlawful, for any Lender or its applicable lending office to make
Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate Loans,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, the obligation of such Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause (c)
below until such Lender shall, through the Administrative Agent, notify the
Borrower that it has determined that it may lawfully make Eurodollar Rate Loans.
(c) Effect of Suspension. If the obligation of any Lender to make or to continue
Eurodollar Rate Loans is suspended, (A) the obligation of such Lender to convert
Base Rate Loans into Eurodollar Rate Loans shall be suspended, (B) such Lender
shall make a Base Rate Loan at any time such Lender would otherwise be obligated
to make a Eurodollar Rate Loan, (C) the Borrower may revoke any pending Notice
of Borrowing or Notice of Conversion or Continuation to make or continue any
Eurodollar Rate Loan or to convert any Base Rate Loan into a Eurodollar Rate
Loan and (D) each Eurodollar Rate Loan of such Lender shall automatically and
immediately (or, in the case of any suspension pursuant to clause (a) above, on
the last day of the current Interest Period thereof) be converted into a Base
Rate Loan.
Section 2.16 Breakage Costs; Increased Costs; Capital Requirements.
(a) Breakage Costs. The Borrower shall compensate each Lender, upon demand from
such Lender to such Borrower (with copy to the Administrative Agent), for all
Liabilities (including, in each case, those incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to prepare to fund, to fund or to maintain the Eurodollar Rate Loans of such
Lender to the Borrower but excluding any loss of the Applicable Margin on the
relevant Loans) that such Lender may incur (A) to the extent, for any reason
other than solely by reason of such Lender being a Non-Funding Lender, a
proposed Borrowing, conversion into

 

44



--------------------------------------------------------------------------------



 



or continuation of Eurodollar Rate Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Conversion or Continuation or
in a similar request made by telephone by the Borrower, (B) to the extent any
Eurodollar Rate Loan is paid (whether through a scheduled, optional or mandatory
prepayment) or converted to a Base Rate Loan (including because of Section 2.15)
on a date that is not the last day of the applicable Interest Period or (C) as a
consequence of any failure by the Borrower to repay Eurodollar Rate Loans when
required by the terms hereof. For purposes of this clause (a), each Lender shall
be deemed to have funded each Eurodollar Rate Loan made by it using a matching
deposit or other borrowing in the London interbank market.
(b) Increased Costs. If at any time any Lender or L/C Issuer determines that,
after the date hereof, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act regardless of the date
enacted, adopted or issued, shall have the effect of (i) increasing the cost to
such Lender of making, funding or maintaining any Eurodollar Rate Loan or to
agree to do so or of participating, or agreeing to participate, in extensions of
credit, (ii) increasing the cost to such L/C Issuer of Issuing or maintaining
any Letter of Credit or of agreeing to do so or (iii) imposing any other cost to
such Lender or L/C Issuer with respect to compliance with its obligations under
any Loan Document, then, upon demand by such Lender or L/C Issuer (with copy to
the Administrative Agent), the Borrower shall pay to the Administrative Agent
for the account of such Lender or L/C Issuer amounts sufficient to compensate
such Lender or L/C Issuer for such increased cost.
(c) Increased Capital Requirements. If at any time any Lender or L/C Issuer
determines that, after the date hereof, the adoption of, or any change in or in
the interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority regarding capital adequacy,
reserves, special deposits, compulsory loans, insurance charges against property
of, deposits with or for the account of, Obligations owing to, or other credit
extended or participated in by, any Lender or L/C Issuer or any similar
requirement (in each case other than any imposition or increase of Eurodollar
Reserve Requirements), shall have the effect of reducing the rate of return on
the capital of such Lender’s or L/C Issuer (or any corporation controlling such
Lender or L/C Issuer) as a consequence of its obligations under or with respect
to any Loan Document or Letter of Credit to a level below that which, taking
into account the capital adequacy policies of such Lender, L/C Issuer or
corporation, such Lender, L/C Issuer or corporation could have achieved but for
such adoption or change, then, upon demand from time to time by such Lender or
L/C Issuer (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
amounts sufficient to compensate such Lender for such reduction. Notwithstanding
the foregoing, for purposes of this Agreement, (i) all requests, rules,
guidelines or directives in connection with the Dodd-Frank Wall Street Reform
and Consumer Protection Act shall be deemed to be a change in a Requirement of
Law regardless of the date enacted, adopted or issued, and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities adopted, issued, promulgated or implemented after the
date of this Agreement shall be deemed to be a change in a Requirement of Law.

 

45



--------------------------------------------------------------------------------



 



(d) Compensation Certificate. Each demand for compensation under this Section
2.16 shall be accompanied by a certificate of the Lender or L/C Issuer claiming
such compensation, setting forth the amounts to be paid hereunder in reasonable
detail and the bases therefor, which certificate shall be conclusive, binding
and final for all purposes, absent manifest error. In determining such amount,
such Lender or L/C Issuer may use any reasonable averaging and attribution
methods.
Section 2.17 Taxes.
(a) Payments Free and Clear of Taxes. Except as otherwise provided in this
Section 2.17, each payment by any Loan Party under any Loan Document shall be
made free and clear of all present or future taxes, levies, imposts, deductions,
charges or withholdings and all liabilities with respect thereto (and without
deduction for any of them) (collectively, but excluding the taxes set forth in
clauses (i) and (ii) below, the “Taxes”) other than for (i) taxes measured by
net income (including branch profits taxes) and franchise taxes imposed in lieu
of net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, or enforced, any Loan Document) or (ii) taxes that
are directly attributable to the failure (other than as a result of a change in
any Requirement of Law) by any Secured Party to deliver the documentation
required to be delivered pursuant to clause (f) below.
(b) Gross-Up. If any Taxes shall be required by law to be deducted from or in
respect of any amount payable under any Loan Document (other than any Secured
Hedging Agreement) to any Secured Party (i) such amount shall be increased as
necessary to ensure that, after all required deductions for Taxes are made
(including deductions applicable to any increases to any amount under this
Section 2.17), such Secured Party receives the amount it would have received had
no such deductions been made, (ii) the relevant Loan Party shall make such
deductions, (iii) the relevant Loan Party shall timely pay the full amount
deducted to the relevant taxing authority or other authority in accordance with
applicable Requirements of Law and (iv) within 30 days after such payment is
made, the relevant Loan Party shall deliver to the Administrative Agent an
original or certified copy of a receipt evidencing such payment; provided,
however, that no such increase shall be made with respect to, and no Loan Party
shall be required to indemnify any such Secured Party pursuant to clause (d)
below for, withholding taxes to the extent that the obligation to withhold
amounts existed on the date that such Secured Party became a “Secured Party”
under this Agreement in the capacity under which such Secured Party makes a
claim under this clause (b), except in each case to the extent such Secured
Party is a direct or indirect assignee (other than pursuant to Section 2.18
(Substitution of Lenders)) of any other Secured Party that was entitled, at the
time the assignment of such other Secured Party became effective, to receive
additional amounts under this clause (b).

 

46



--------------------------------------------------------------------------------



 



(c) Other Taxes. In addition, the Borrower agrees to pay, and authorizes the
Administrative Agent to pay in its name, any stamp, documentary, excise or
property tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”). The Swingline Lender may, without any need for notice, demand or
consent from the Borrower, by making funds available to the Administrative Agent
in the amount equal to any such payment, make a Swing Loan to the Borrower in
such amount, the proceeds of which shall be used by the Administrative Agent in
whole to make such payment. Within 30 days after the date of any payment of
Taxes or Other Taxes by any Loan Party, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 11.11, the original
or a certified copy of a receipt evidencing payment thereof.
(d) Indemnification. The Borrower shall reimburse and indemnify, within 30 days
after receipt of demand therefor (with copy to the Administrative Agent), each
Secured Party for all Taxes and Other Taxes (including any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.17) paid by
such Secured Party and any Liabilities arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. A certificate of the Secured Party (or of the Administrative Agent on
behalf of such Secured Party) claiming any compensation under this clause (d),
setting forth the amounts to be paid thereunder and delivered to the Borrower
with copy to the Administrative Agent, shall be conclusive, binding and final
for all purposes, absent manifest error. In determining such amount, the
Administrative Agent and such Secured Party may use any reasonable averaging and
attribution methods.
(e) Mitigation. Any Lender claiming any additional amounts payable pursuant to
this Section 2.17 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.
(f) Tax Forms.
(i) Each Non-U.S. Lender Party that, at any of the following times, is entitled
to an exemption from United States withholding tax or, after a change in any
Requirement of Law, is subject to such withholding tax at a reduced rate under
an applicable tax treaty, shall (w) on or prior to the date such Non-U.S. Lender
Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the date
on which any such form or certification expires or becomes obsolete, (y) after
the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (i) and
(z) from time to time if requested by the Borrower or the Administrative Agent
(or, in the case of a participant or

 

47



--------------------------------------------------------------------------------



 



SPV, the relevant Lender), provide the Administrative Agent and the Borrower
(or, in the case of a participant or SPV, the relevant Lender) with two
completed originals of each of the following, as applicable: (A) Forms W-8ECI
(claiming exemption from U.S. withholding tax because the income is effectively
connected with a U.S. trade or business), W-8BEN (claiming exemption from, or a
reduction of, U.S. withholding tax under an income tax treaty) or any successor
forms, (B) in the case of a Non-U.S. Lender Party claiming exemption under
Sections 871(h) or 881(c) of the Code, Form W-8BEN (claiming exemption from U.S.
withholding tax under the portfolio interest exemption) or any successor form
and a certificate in form and substance acceptable to the Administrative Agent
that such Non-U.S. Lender Party is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or (C) any
other applicable document prescribed by the IRS certifying as to the entitlement
of such Non-U.S. Lender Party to such exemption from United States withholding
tax or reduced rate with respect to all payments to be made to such Non-U.S.
Lender Party under the Loan Documents. Unless the Borrower and the
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments under any Loan Document to or for a Non-U.S. Lender
Party are not subject to United States withholding tax or are subject to such
tax at a rate reduced by an applicable tax treaty, the Loan Parties and the
Administrative Agent shall withhold amounts required to be withheld by
applicable Requirements of Law from such payments at the applicable statutory
rate.
(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower or the Administrative Agent
(or, in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of Form W-9 (certifying that
such U.S. Lender Party is entitled to an exemption from U.S. backup withholding
tax) or any successor form.
(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to the Administrative Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to the Administrative Agent.

 

48



--------------------------------------------------------------------------------



 



Section 2.18 Substitution of Lenders.
(a) Substitution Right. In the event that any Lender in any Facility (an
“Affected Lender”), (i) makes a claim under clause (b) (Increased Costs) or (c)
(Increased Capital Requirements) of Section 2.16, (ii) notifies the Borrower
pursuant to Section 2.15(b) (Illegality) that it becomes illegal for such Lender
to continue to fund or make any Eurodollar Rate Loan in such Facility,
(iii) makes a claim for payment pursuant to Section 2.17(b) (Taxes),
(iv) becomes a Non-Funding Lender with respect to such Facility, (v) becomes a
Defaulting Lender with respect to such Facility, or (vi) does not consent to any
amendment, waiver or consent to any Loan Document for which the consent of the
Required Lenders is obtained but that requires the consent of other Lenders in
such Facility, the Borrower may either pay in full such Affected Lender with
respect to amounts due in such Facility with the consent of the Administrative
Agent or substitute for such Affected Lender in such Facility any Lender or any
Affiliate or Approved Fund of any Lender or any other Person acceptable (which
acceptance shall not be unreasonably withheld or delayed) to the Administrative
Agent (in each case, a “Substitute Lender”).
(b) Procedure. To substitute such Affected Lender or pay in full the Obligations
owed to such Affected Lender under such Facility, the Borrower shall deliver a
notice to the Administrative Agent and such Affected Lender. The effectiveness
of such payment or substitution shall be subject to the delivery to the
Administrative Agent by the Borrower (or, as may be applicable in the case of a
substitution, by the Substitute Lender) of (i) payment for the account of such
Affected Lender, of, to the extent accrued through, and outstanding on, the
effective date for such payment or substitution, all Obligations owing to such
Affected Lender with respect to such Facility (including those that will be owed
because of such payment and all Obligations that would be owed to such Lender if
it was solely a Lender in such Facility), (ii) in the case of a payment in full
of the Obligations owing to such Affected Lender in the Revolving Credit
Facility, payment of any amount that, after giving effect to the termination of
the Commitment of such Affected Lender, is required to be paid pursuant to
Section 2.8(b) (Excess Outstandings) and (iii) in the case of a substitution,
(A) payment of the assignment fee set forth in Section 11.2(c) and (B) an
assumption agreement in form and substance satisfactory to the Administrative
Agent whereby the Substitute Lender shall, among other things, agree to be bound
by the terms of the Loan Documents and assume the Commitment of the Affected
Lender under such Facility.
(c) Effectiveness. Upon satisfaction of the conditions set forth in clause (b)
above, the Administrative Agent shall record such substitution or payment in the
Register, whereupon (i) in the case of any payment in full in any Facility, such
Affected Lender’s Commitments in such Facility shall be terminated and (ii) in
the case of any substitution in any Facility, (A) the Affected Lender shall sell
and be relieved of, and the Substitute Lender shall purchase and assume, all
rights and claims of such Affected Lender under the Loan Documents with respect
to such Facility, except that the Affected Lender shall retain such rights
expressly providing that they survive the repayment of the Obligations and the
termination of the Commitments, (B) the Substitute Lender shall become a
“Lender” hereunder having a Commitment in such Facility in the amount of such
Affected Lender’s Commitment in such Facility and (C) the Affected Lender shall
execute and deliver to the Administrative Agent an Assignment to evidence such
substitution and deliver any Note in its possession with respect to such
Facility; provided, however, that the failure of any Affected Lender to execute
any such Assignment or deliver any such Note shall not render such sale and
purchase (or the corresponding assignment) invalid.

 

49



--------------------------------------------------------------------------------



 



Section 2.19 Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11;
(b) the Commitment and Pro Rata Outstandings of such Defaulting Lender shall not
be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 11.1), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;
(c) if any Swing Loans shall be outstanding or any L/C Obligations shall exist
at the time a Lender becomes a Defaulting Lender then:
(i) all or any part of the unfunded participations in and commitments with
respect to such Swing Loans or L/C Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Shares but
only to the extent (x) the sum of all non-Defaulting Lenders’ Pro Rata
Outstandings and participations in and commitments with respect to Swing Loans
plus such Defaulting Lender’s participations in and commitments with respect to
Swing Loans and L/C Obligations does not exceed the total of all non-Defaulting
Lender’s Commitments and (y) the conditions set forth in Article III are
satisfied at such time; provided, that the fees payable to the Lenders with
respect to Letters of Credit shall be determined taking into account such
reallocation.
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay the outstanding Swing Loans
that were not reallocated and (y) second, cash collateralize such Defaulting
Lender’s Pro Rata Share of the L/C Obligations in accordance with the procedures
set forth in Section 9.3 for so long as such L/C Obligations are outstanding;
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Pro Rata Share of the L/C Obligations pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.11(b) with respect to such Defaulting Lender’s Pro Rata
Share of L/C Obligations during the period such Defaulting Lender’s Pro Rata
Share of L/C Obligations is cash collateralized; and

 

50



--------------------------------------------------------------------------------



 



(iv) if any Defaulting Lender’s Pro Rata Share of L/C Obligations is not cash
collateralized pursuant to clause (ii) above, then, without prejudice to any
rights or remedies of the L/C Issuer or any Lender hereunder, all letter of
credit fees payable under Section 2.11(b) with respect to such Defaulting
Lender’s Pro Rata Share of L/C Obligations shall be payable to the L/C Issuer
until such L/C Obligations are cash collateralized;
(d) so long as any Lender is a Defaulting Lender, the L/C Issuer shall not be
required to issue or modify any Letter of Credit, unless it is satisfied that
the related exposure will be 100% covered by cash collateral provided by the
Borrower in accordance with Section 2.19(c); and
(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 11.9 but
excluding Section 2.18) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder, (iii) third,
to the funding of any Revolving Loan or the funding or cash collateralization of
any participating interest in any Swing Line Loan or Letter of Credit in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent,
(iv) fourth, if so determined by the Administrative Agent and the Borrower, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender under this Agreement, (v) fifth, pro rata, to the payment of
any amounts owing to the Borrower or the Lenders as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower or any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (vi) sixth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided, that if
such payment is (x) a prepayment of the principal amount of any Loans or L/C
Reimbursement Obligations in respect of draws under Letters of Credit with
respect to which the L/C Issuer has funded its participation obligations and
(y) made at a time when the conditions set forth in Section 3.2 are satisfied,
such payment shall be applied solely to prepay the Loans of, and L/C
Reimbursement Obligations owed to, all Lenders that are not Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or L/C
Reimbursement Obligations owed to, any Defaulting Lender.
In the event that the Administrative Agent, the Borrower, the L/C Issuer and the
Swing Line Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Exposure and Facility L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold the Revolving Loans in accordance with its Pro Rata Share. For purposes
of this Section 2.19, (x) “Swing Line Exposure” shall mean, with respect to any
Defaulting Lender at any time, such Defaulting Lender’s Pro Rata Share of the
aggregate principal amount of all Swing Line Loans outstanding at such time and
(y) “Facility L/C Exposure” shall mean, with respect to any Defaulting Lender at
any time, such Defaulting Lender’s Pro Rata Share of the L/C Obligations at such
time.

 

51



--------------------------------------------------------------------------------



 



Nothing contained in the foregoing shall be deemed to constitute a waiver by the
Borrower of any of its rights or remedies (whether in equity or law) against any
Lender which fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement.
ARTICLE III
CONDITIONS TO LOANS AND LETTERS OF CREDIT
Section 3.1 Conditions Precedent to Initial Loans and Letters of Credit. The
obligation of each Lender to make any Loan and the obligation of each L/C Issuer
to Issue any Letter of Credit is subject to the satisfaction or due waiver of
each of the following conditions precedent on or prior to the Closing Date:
(a) Certain Documents. The Administrative Agent shall have received on or prior
to the Closing Date each of the following, each dated the Closing Date unless
otherwise agreed by the Administrative Agent, in form and substance satisfactory
to the Administrative Agent and each Lender:
(i) this Agreement duly executed by the Borrower and, for the account of each
Lender having requested the same by notice to the Administrative Agent and the
Borrower received by each at least 3 Business Days prior to the Closing Date (or
such later date as may be agreed by the Borrower), Notes in each applicable
Facility conforming to the requirements set forth in Section 2.14(e);
(ii) the Guaranty and Security Agreement, duly executed by each Guarantor,
together with (A) copies of UCC, Intellectual Property and other appropriate
search reports and of all effective prior filings listed therein, together with
evidence of the termination of such prior filings and other documents with
respect to the priority of the security interest of the Administrative Agent in
the Collateral, in each case as may be reasonably requested by the
Administrative Agent, (B) all documents representing all Securities being
pledged pursuant to such Guaranty and Security Agreement and related undated
powers or endorsements duly executed in blank and (C) all Control Agreements
that, in the reasonable judgment of the Administrative Agent, are required for
the Loan Parties to comply with the Loan Documents as of the Closing Date, each
duly executed by, in addition to the applicable Loan Party, the applicable
financial institution;
(iii) Mortgages for each Mortgaged Property of the Loan Parties identified on
Schedule 4.16, together with all Mortgage Supporting Documents relating thereto;

 

52



--------------------------------------------------------------------------------



 



(iv) Mortgaged Property Reports for all of the Mortgaged Properties showing a
Loan To Value Ratio as of the Closing Date of not more than 75%; provided,
however, that the Closing Date may occur prior to the receipt by the
Administrative Agent of the Mortgaged Property Report for the Manitowoc
Property, but the aggregate amount of Revolving Credit Outstandings shall be
limited to $122,500,000 until such time as the Administrative Agent receives
such Mortgaged Property Report for the Manitowoc Property confirming that the
Loan To Value Ratio as of the Closing Date is not more than 75%;
(v) duly executed favorable opinions of counsel to the Loan Parties in the
States of Indiana, Kentucky, Michigan, Nebraska, Ohio, Pennsylvania, South
Carolina, Texas, and Wisconsin, each addressed to the Administrative Agent, the
L/C Issuers and the Lenders and addressing such matters as the Administrative
Agent may reasonably request;
(vi) a copy of each Constituent Document of each Loan Party that is on file with
any Governmental Authority in any jurisdiction, certified as of a recent date by
such Governmental Authority, together with, if applicable, certificates
attesting to the good standing of such Loan Party in such jurisdiction and each
other jurisdiction where such Loan Party is qualified to do business as a
foreign entity or where such qualification is necessary (and, if appropriate in
any such jurisdiction, related tax certificates);
(vii) a certificate of the secretary or other officer of each Loan Party in
charge of maintaining books and records of such Loan Party certifying as to
(A) the names and signatures of each officer of such Loan Party authorized to
execute and deliver any Loan Document, (B) the Constituent Documents of such
Loan Party attached to such certificate are complete and correct copies of such
Constituent Documents as in effect on the date of such certification (or, for
any such Constituent Document delivered pursuant to clause (v) above, that there
have been no changes from such Constituent Document so delivered) and (C) the
resolutions of such Loan Party’s board of directors or other appropriate
governing body approving and authorizing the execution, delivery and performance
of each Loan Document to which such Loan Party is a party;
(viii) a certificate of a Responsible Officer of the Borrower to the effect that
(A) each condition set forth in Section 3.2(b) has been satisfied, and (B) both
the Loan Parties taken as a whole and the Borrower are Solvent after giving
effect to the initial Loans and Letters of Credit, the application of the
proceeds thereof in accordance with Section 7.9 and the payment of all estimated
legal, accounting and other fees and expenses related hereto and thereto;
(ix) insurance certificates in form and substance satisfactory to the
Administrative Agent demonstrating that the insurance policies required by
Section 7.5 are in full force and effect and have all endorsements required by
such Section 7.5;

 

53



--------------------------------------------------------------------------------



 



(x) a payoff letter from General Electric Capital Corporation addressing (i) the
payment in full of all Indebtedness and other obligations outstanding under the
GE Capital Credit Agreement and (ii) the termination and release of all Liens on
any property of the Group Members securing such Indebtedness and other
obligations, in form and substance acceptable to the Agent and the Lenders; and
(xi) such other documents and information as any Lender through the
Administrative Agent may reasonably request.
(b) Fee and Expenses. There shall have been paid to the Administrative Agent,
for the account of the Administrative Agent, its Related Persons, any L/C Issuer
or any Lender, as the case may be, all fees and all reimbursements of costs or
expenses, in each case due and payable under any Loan Document on or before the
Closing Date.
(c) Consents. Each Group Member shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all Permits of, and effected all notices to
and filings with, any Governmental Authority, in each case, as may be necessary
in connection with the consummation of the transactions contemplated in any Loan
Document.
Section 3.2 Conditions Precedent to Each Loan and Letter of Credit. The
obligation of each Lender on any date (including the Closing Date) to make any
Loan and of each L/C Issuer on any date (including the Closing Date) to Issue
any Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:
(a) Request. The Administrative Agent (and, in the case of any Issuance, the
relevant L/C Issuer) shall have received, to the extent required by Article II,
a written, timely and duly executed and completed Notice of Borrowing, Swingline
Request or, as the case may be, L/C Request.
(b) Representations and Warranties; No Defaults. The following statements shall
be true on such date, both before and after giving effect to such Loan or, as
applicable, such Issuance: (i) the representations and warranties set forth in
any Loan Document shall be true and correct (A) if such date is the Closing
Date, on and as of such date and (B) otherwise, in all material respects on and
as of such date or, to the extent such representations and warranties expressly
relate to an earlier date, on and as of such earlier date and (ii) no Default
shall be continuing.
(c) Availability. After giving pro forma effect to such Loan or Issuance of such
Letter of Credit, the aggregate outstanding Loans and L/C Obligations will not
exceed the Revolving Credit Availability.
(d) Additional Matters. The Administrative Agent shall have received such
additional documents and information as any Lender, through the Administrative
Agent, may reasonably request.

 

54



--------------------------------------------------------------------------------



 



The representations and warranties set forth in any Notice of Borrowing,
Swingline Request or L/C Request (or any certificate delivered in connection
therewith) shall be deemed to be made again on and as of the date of the
relevant Loan or Issuance and the acceptance of the proceeds thereof or of the
delivery of the relevant Letter of Credit.
Section 3.3 Determinations of Initial Borrowing Conditions. For purposes of
determining compliance with the conditions specified in Section 3.1, each Lender
shall be deemed to be satisfied with each document and each other matter
required to be satisfactory to such Lender unless, prior to the Closing Date,
the Administrative Agent receives notice from such Lender specifying such
Lender’s objections and such Lender has not made available its Pro Rata Share of
any Borrowing scheduled to be made on the Closing Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
To induce the Lenders, the L/C Issuers and the Administrative Agent to enter
into the Loan Documents, the Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) represents and warrants to each of them
each of the following on and as of each date applicable pursuant to Section 3.2:
Section 4.1 Corporate Existence; Compliance with Law. Each Group Member (a) is
duly organized, validly existing and in good standing or active status under the
laws of the jurisdiction of its organization, (b) is duly qualified to do
business as a foreign entity and in good standing under the laws of each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, (c) has all requisite power and
authority and the legal right to own, pledge, mortgage and operate its property,
to lease or sublease any property it operates under lease or sublease and to
conduct its business as now or currently proposed to be conducted, (d) is in
compliance with its Constituent Documents, (e) is in compliance with all
applicable Requirements of Law except where the failure to be in compliance
would not reasonably be expected to have a Material Adverse Effect and (f) has
all necessary Permits from or by, has made all necessary filings with, and has
given all necessary notices to, each Governmental Authority having jurisdiction,
to the extent required for such ownership, lease, sublease, operation,
occupation or conduct of business, except where the failure to obtain such
Permits, make such filings or give such notices would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 4.2 Loan Documents.
(a) Power and Authority. The execution, delivery and performance by each Loan
Party of the Loan Documents to which it is a party and the consummation of the
transactions contemplated therein (i) are within such Loan Party’s corporate or
similar powers and, at the time of execution thereof, have been duly authorized
by all necessary corporate and similar action (including, if applicable, consent
of holders of its Securities), (ii) do not (A) contravene such Loan Party’s
Constituent Documents, (B) violate any applicable Requirement of Law,
(C) conflict with, contravene, constitute a default or breach under, or result
in or permit the termination or acceleration of, any material Contractual
Obligation of any Loan Party or any of its Subsidiaries (including other Loan
Documents) other than those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and are not created or caused by, a
conflict, breach, default or termination or acceleration event under, any Loan
Document or (D) result in the imposition of any Lien (other than a Permitted
Lien) upon any property of any Loan Party or any of its Subsidiaries and
(iii) do not require any Permit of, or filing with, any Governmental Authority
or any consent of, or notice to, any Person, other than (A) with respect to the
Loan Documents, the filings required to perfect the Liens created by the Loan
Documents, and (B) those listed on Schedule 4.2 and that have been, or will be
prior to the Closing Date, obtained or made, copies of which have been, or will
be prior to the Closing Date, delivered to the Administrative Agent, and each of
which on the Closing Date will be in full force and effect.

 

55



--------------------------------------------------------------------------------



 



(b) Execution and Delivery. From and after its delivery to the Administrative
Agent, each Loan Document has been duly executed and delivered to the other
parties thereto by each Loan Party party thereto, is the legal, valid and
binding obligation of such Loan Party and is enforceable against such Loan Party
in accordance with its terms.
Section 4.3 Ownership of Loan Parties. Set forth on Schedule 4.3 is a complete
and accurate list showing, as of the Closing Date, for each Loan Party and each
Subsidiary of any Guarantor and each joint venture of any of them, its
jurisdiction of organization, the number of shares of each class of Stock
authorized (if applicable), the number outstanding on the Closing Date and the
number and percentage of the outstanding shares of each such class owned
(directly or indirectly) by the Borrower. All outstanding Stock of each of them
(except in the case of the Borrower) has been validly issued, is fully paid and
non-assessable (to the extent applicable) and is owned beneficially and of
record by a Loan Party free and clear of all Liens other than the security
interests created by the Loan Documents and, in the case of joint ventures,
Permitted Liens. There are no Stock Equivalents with respect to the Stock of any
Loan Party or any Subsidiary of any Guarantor or any joint venture of any of
them, except for options under the ALC Omnibus Incentive Compensation Plan.
There are no Contractual Obligations or other understandings to which any Loan
Party, any Subsidiary of any Guarantor or any joint venture of any of them is a
party with respect to (including any restriction on) the issuance, voting, Sale
or pledge of any Stock or Stock Equivalent of any Loan Party or any such
Guarantor or joint venture.
Section 4.4 Financial Statements.
Each of (i) the audited Consolidated balance sheet of the Borrower as at
December 31, 2009 and the related Consolidated statements of income, retained
earnings and cash flows of the Borrower for the Fiscal Year then ended,
certified by Grant Thornton LLP, and (ii) subject to the absence of footnote
disclosure and normal recurring year-end audit adjustments, the unaudited
Consolidated balance sheets of the Borrower as at September 30, 2010 and the
related Consolidated statements of income, retained earnings and cash flows of
the Borrower for the nine months then ended, copies of each of which have been
furnished to the Administrative Agent, fairly present in all material respects
the Consolidated financial position, results of operations and cash flow of the
Borrower as at the dates indicated and for the periods indicated in accordance
with GAAP.

 

56



--------------------------------------------------------------------------------



 



Section 4.5 Material Adverse Effect. Since December 31, 2009, there have been no
events, circumstances, developments or other changes in facts that would, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 4.6 Solvency. Both before and after giving effect to (a) the Loans and
Letters of Credit made or Issued on or prior to the date this representation and
warranty is made, (b) the disbursement of the proceeds of such Loans and (c) the
payment and accrual of all transaction costs in connection with the foregoing,
both the Loan Parties taken as a whole and the Borrower are Solvent.
Section 4.7 Litigation. There are no pending (or, to the knowledge of any Group
Member, threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes affecting the Borrower or any of its Subsidiaries
with, by or before any Governmental Authority other than those that cannot
reasonably be expected to affect the Obligations, the Loan Documents, the
Letters of Credit and the other transactions contemplated therein and would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 4.8 Taxes. All federal, state, local and foreign income and franchise
and other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns are required to be filed, all such Tax Returns are true and correct in
all material respects, and all taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP or state and local taxes involving an amount,
in the aggregate, of less than $50,000. No Tax Return is under audit or
examination by any Governmental Authority and no notice of such an audit or
examination or any assertion of any claim for Taxes has been given or made by
any Governmental Authority which in any such case could reasonably be expected
to have a Material Adverse Effect. Proper and accurate amounts have been
withheld by each Tax Affiliate from their respective employees for all periods
in full and complete compliance with the tax, social security and unemployment
withholding provisions of applicable Requirements of Law and such withholdings
have been timely paid to the respective Governmental Authorities. No Tax
Affiliate has participated in a “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4(b) or has been a member of an affiliated,
combined or unitary group other than the group of which a Tax Affiliate is the
common parent.

 

57



--------------------------------------------------------------------------------



 



Section 4.9 Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of, and no proceeds of any Loan or other
extensions of credit hereunder will be used for the purpose of, buying or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.
Section 4.10 No Burdensome Obligations; No Defaults. No Group Member is a party
to any Contractual Obligation, no Group Member has Constituent Documents
containing obligations, and, to the knowledge of any Group Member, there are no
applicable Requirements of Law, in each case the compliance with which would
reasonably be expected to have, in the aggregate, a Material Adverse Effect. No
Group Member (and, to the knowledge of each Group Member, no other party
thereto) is in default under or with respect to any Contractual Obligation of
any Group Member, other than those that would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.
Section 4.11 Investment Company Act. No Group Member is an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940.
Section 4.12 Labor Matters. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Group Member,
threatened) against or involving any Group Member, except, for those that would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 4.12, as of the Closing Date, (a) there is no
collective bargaining or similar agreement with any union, labor organization,
works council or similar representative covering any employee of any Group
Member, (b) no petition for certification or election of any such representative
is existing or pending with respect to any employee of any Group Member and
(c) no such representative has sought certification or recognition with respect
to any employee of any Group Member.
Section 4.13 ERISA. Schedule 4.13 sets forth, as of the Closing Date, a complete
and correct list of, and that separately identifies, (a) all Title IV Plans,
(b) all Multiemployer Plans and (c) all material Benefit Plans. Each Benefit
Plan, and each trust thereunder, intended to qualify for tax exempt status under
Section 401 or 501 of the Code or other Requirements of Law so qualifies. Except
for those that would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the knowledge of any Group Member, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Group Member incurs or otherwise has or could have an
obligation or any Liability and (z) no ERISA Event is reasonably expected to
occur. On the Closing Date, no ERISA Event has occurred in connection with which
obligations and liabilities (contingent or otherwise) remain outstanding. No
ERISA Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal from any Multiemployer Plan on the date this representation is made.

 

58



--------------------------------------------------------------------------------



 



Section 4.14 Environmental Matters. Except as set forth on Schedule 4.14,
(a) the operations of each Group Member are and have been in compliance with all
applicable Environmental Laws, including obtaining, maintaining and complying
with all Permits required by any applicable Environmental Law, other than
non-compliances that, in the aggregate, would not have a reasonable likelihood
of resulting in Material Environmental Liabilities, (b) no Group Member is party
to, and no Group Member and no real property currently (or to the knowledge of
any Group Member previously) owned, leased, subleased, operated or otherwise
occupied by or for any Group Member is subject to or the subject of, any
Contractual Obligation or any pending (or, to the knowledge of any Group Member,
threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice under or pursuant to any Environmental Law other than those that, in the
aggregate, are not reasonably likely to result in Material Environmental
Liabilities, (c) no Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities has attached to any property of any
Group Member and, to the knowledge of any Group Member, no facts, circumstances
or conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property, (d) no Group Member has caused or suffered to
occur a Release of Hazardous Materials at, to or from any real property of any
Group Member and each such real property is free of contamination by any
Hazardous Materials except for such Release or contamination that could not
reasonably be expected to result, in the aggregate, in Material Environmental
Liabilities, (e) no Group Member (i) is or has been engaged in operations, or
(ii) knows of any facts, circumstances or conditions, including receipt of any
information request or notice of potential responsibility under CERCLA or
similar Environmental Laws, that, in the aggregate, would have a reasonable
likelihood of resulting in Material Environmental Liabilities and (f) each Group
Member has made available to the Administrative Agent copies of all existing
environmental reports, reviews and audits and all documents pertaining to actual
or potential Environmental Liabilities, in each case to the extent such reports,
reviews, audits and documents are in their possession, custody or control.
Section 4.15 Intellectual Property. Each Group Member owns or licenses all
Intellectual Property that is necessary for the operations of its businesses. To
the knowledge of each Group Member, (a) the conduct and operations of the
businesses of each Group Member does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (b) no other Person has contested any right, title or interest of any Group
Member in, or relating to, any Intellectual Property, other than, in each case,
as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. In addition, (x) there are no
pending (or, to the knowledge of any Group Member, threatened) actions,
investigations, suits, proceedings, audits, claims, demands, orders or disputes
affecting any Group Member with respect to, (y) no judgment or order regarding
any such claim has been rendered by any competent Governmental Authority, no
settlement agreement or similar Contractual Obligation has been entered into by
any Group Member, with respect to and (z) no Group Member knows or has any
reason to know of any valid basis for any claim based on, any such infringement,
misappropriation, dilution, violation or impairment or contest, other than, in
each case, as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------



 



Section 4.16 Title; Real Property.
(a) Each Group Member has good and marketable fee simple title to all owned real
property and valid leasehold interests in all leased real property, and owns all
personal property, in each case that is purported to be owned or leased by it,
including those reflected on the most recent Financial Statements delivered by
the Borrower, and none of such property is subject to any Lien except Permitted
Liens.
(b) Set forth on Schedule 4.16 is, as of the Closing Date, (i) a complete and
accurate list of all Mortgaged Properties setting forth, for each such Mortgaged
Property, the current street address (including, where applicable, county, state
and other relevant jurisdictions), the record owner thereof and, where
applicable, each lessee and sublessee thereof, and (ii) any lease, sublease,
license or sublicense of such Mortgaged Property by any Group Member.
Section 4.17 Full Disclosure. The information prepared or furnished by or on
behalf of any Loan Party in connection with any Loan Document (including the
information contained in any Financial Statement or Disclosure Document) or any
other transaction contemplated therein, does not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained therein, in light of the circumstances when made, not
misleading; provided, however, that projections contained therein are not to be
viewed as factual and that actual results during the periods covered thereby may
differ from the results set forth in such projections by a material amount. All
projections that are part of such information (including those set forth in any
Additional Projections delivered subsequent to the Closing Date) are based upon
good faith estimates and stated assumptions believed to be reasonable and fair
as of the date made in light of conditions and facts then known and, as of such
date, reflect good faith, reasonable and fair estimates of the information
projected for the periods set forth therein. All facts known to any Loan Party
and material to an understanding of the financial condition, business, property
or prospects of the Loan Party taken as one enterprise have been disclosed to
the Lenders.
ARTICLE V
FINANCIAL COVENANTS
The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuers and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:
Section 5.1 Maximum Consolidated Leverage Ratio. The Borrower shall not at any
time have a Consolidated Leverage Ratio greater than 3.75 to 1.00.
Section 5.2 Minimum Consolidated Fixed Charge Coverage Ratio. The Borrower shall
not have, on the last day of any Fiscal Quarter, a Consolidated Fixed Charge
Coverage Ratio for the 4 Fiscal Quarter period ending on such day of less than
1.40:1.00.

 

60



--------------------------------------------------------------------------------



 



ARTICLE VI
REPORTING COVENANTS
The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuers and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:
Section 6.1 Financial Statements. The Borrower shall deliver to the
Administrative Agent each of the following:
(a) Quarterly Financials. As soon as available, but in any event not later than
60 days after the end of each of the first three quarterly periods of each
Fiscal Year of the Borrower, the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding period in the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal year
end audit adjustments). The parties hereto acknowledge and agree that the
posting of the foregoing information on the Borrower’s website shall constitute
“delivery” to the Administrative Agent for purposes hereof.
(b) Annual Financials. As soon as available, but in any event within 90 days
after the end of each Fiscal Year of the Borrower, a copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, setting forth in each case in
comparative form the figures as of the end of and for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by Grant Thornton LLP or
other independent certified public accountants of nationally recognized
standing. The parties hereto acknowledge and agree that the posting of the
foregoing information on the Borrower’s website shall constitute “delivery” to
the Administrative Agent for purposes hereof
(c) Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (a) or (b) above, a Compliance Certificate duly
executed by a Responsible Officer of the Borrower that, among other things,
(i) shows in reasonable detail the calculations used in determining the
Consolidated Leverage Ratio, (ii) demonstrates compliance with each financial
covenant contained in Article V that is tested at least on a quarterly basis and
(iii) states that no Default is continuing as of the date of delivery of such
Compliance Certificate or, if a Default is continuing, states the nature thereof
and the action that the Borrower proposes to take with respect thereto.
(d) Additional Projections. As soon as available, and in any event no later than
90 days after the end of each Fiscal Year of the Borrower, a detailed
consolidated budget for the following Fiscal Year (including projected
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of the following Fiscal Year, and the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income), and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such Fiscal Year (collectively, the
“Additional Projections”), which Additional Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Additional Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Additional Projections are incorrect or misleading in any material respect.

 

61



--------------------------------------------------------------------------------



 



(e) Audit Reports, Management Letters, Etc. Together with each delivery of any
Financial Statement for any Fiscal Year pursuant to clause (b) above, copies of
each management letter, audit report or similar letter or report received by any
Group Member from any independent registered certified public accountant
(including the Group Members’ Accountants) in connection with such Financial
Statements or any audit thereof, each certified to be complete and correct
copies by a Responsible Officer of the Borrower as part of the Compliance
Certificate delivered in connection with such Financial Statements.
Section 6.2 Other Events. The Borrower shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing) promptly after any Responsible officer of any Group Member
knows or has reason to know of it: (a)(i) any Default and (ii) any event that
would reasonably be likely to have a Material Adverse Effect, specifying, in
each case, the nature and anticipated effect thereof and any action proposed to
be taken in connection therewith, (b) any event (other than any event involving
loss or damage to property) reasonably expected to result in a mandatory payment
of the Obligations pursuant to Section 2.8, stating the material terms and
conditions of such transaction and estimating the Net Cash Proceeds thereof, and
(c) the commencement of, or any material developments in, any action,
investigation, suit, proceeding, audit, claim, demand, order or dispute with, by
or before any Governmental Authority affecting any Group Member or any property
of any Group Member that (i) in the reasonable judgment of the Borrower, exposes
any Group Member to liability in an aggregate amount in excess of $10,000,000,
or (ii) if adversely determined would reasonably be likely to have a Material
Adverse Effect.
Section 6.3 Copies of Notices and Reports. Within five (5) days after the same
are sent, copies of all financial statements and reports that the Borrower sends
to the holders of any class of its debt securities or public equity securities
and, within five (5) days after the same are filed, copies of all Disclosure
Documents.
Section 6.4 Taxes. The Borrower shall give the Administrative Agent notice of
each of the following (which may be made by telephone if promptly confirmed in
writing) promptly after any Responsible Officer of any Group Member knows or has
reason to know of it: (a) the creation, or filing with the IRS or any other
Governmental Authority, of any Contractual Obligation or other document
extending, or having the effect of extending, the period for assessment or
collection of any taxes with respect to any Tax Affiliate and (b) the creation
of any Contractual Obligation of any Tax Affiliate, or the receipt of any
request directed to any Tax Affiliate, to make any adjustment under Section
481(a) of the Code, by reason of a change in accounting method or otherwise,
which would reasonably be likely to have a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------



 



Section 6.5 Labor Matters. The Borrower shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing), promptly after, and in any event within 30 days after any
Responsible Officer of any Group Member knows or has reason to know of it:
(a) the commencement of any material labor dispute to which any Group Member is
or may become a party, including any strikes, lockouts or other disputes
relating to any of such Person’s plants and other facilities and (b) the
incurrence by any Group Member of any Worker Adjustment and Retraining
Notification Act or related or similar liability incurred with respect to the
closing of any plant or other facility of any such Person that would,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect.
Section 6.6 ERISA Matters. The Borrower shall give the Administrative Agent
(a) on or prior to any filing by any ERISA Affiliate of any notice of intent to
terminate any Title IV Plan, a copy of such notice and (b) promptly, and in any
event within 10 days, after any Responsible Officer of any ERISA Affiliate knows
or has reason to know that a request for a minimum funding waiver under
Section 412 of the Code has been filed with respect to any Title IV Plan or
Multiemployer Plan, a notice (which may be made by telephone if promptly
confirmed in writing) describing such waiver request and any action that any
ERISA Affiliate proposes to take with respect thereto, together with a copy of
any notice filed with the PBGC or the IRS pertaining thereto.
Section 6.7 Environmental Matters.
(a) The Borrower shall provide the Administrative Agent notice of each of the
following (which may be made by telephone if promptly confirmed by the
Administrative Agent in writing) promptly after any Responsible Officer of any
Group Member knows or has reason to know of it (and, upon reasonable request of
the Administrative Agent, documents and information in connection therewith):
(i)(A) unpermitted Releases, (B) the receipt by any Group Member of any notice
of violation of or potential liability or similar notice under, or the existence
of any condition that could reasonably be expected to result in violations of or
liabilities under, any Environmental Law or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or liability under any Environmental
Law, that, for each of clauses (A), (B) and (C) above (and, in the case of
clause (C), if adversely determined), in the aggregate for each such clause,
could reasonably be expected to result in Environmental Liabilities in excess of
$1,000,000, (ii) the receipt by any Group Member of notification that any
property of any Group Member is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities and (iii) any
proposed acquisition or lease of real property (except as part of any Permitted
Acquisition) if such acquisition or lease would have a reasonable likelihood of
resulting in aggregate Environmental Liabilities in excess of $1,000,000.
(b) Upon the reasonable request of the Administrative Agent, the Borrower shall
provide the Administrative Agent a report containing an update as to the status
of any environmental, health or safety compliance, hazard or liability issue
identified in any document delivered to any Secured Party pursuant to any Loan
Document or as to any condition reasonably believed by the Administrative Agent
to result in Material Environmental Liabilities.

 

63



--------------------------------------------------------------------------------



 



Section 6.8 Other Information. The Borrower shall provide the Administrative
Agent with such other documents and information with respect to the business,
property, condition (financial or otherwise), legal, financial or corporate or
similar affairs or operations of any Group Member as the Administrative Agent or
such Lender through the Administrative Agent may from time to time reasonably
request.
ARTICLE VII
AFFIRMATIVE COVENANTS
The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuers and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:
Section 7.1 Maintenance of Corporate Existence. Each Group Member shall
(a) preserve and maintain its legal existence, except in the consummation of
transactions expressly permitted by Sections 8.4 and 8.7, and (b) preserve and
maintain it rights (charter and statutory), privileges franchises and Permits
necessary or desirable in the conduct of its business, except, in the case of
this clause (b), where the failure to do so would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 7.2 Compliance with Laws, Etc.
(a) Each Group Member shall comply with all applicable Requirements of Law,
Contractual Obligations and Permits, except for such failures to comply that
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
(b) Each Group Member will maintain all certificates of need, provider numbers,
supplier numbers, and licenses necessary to conduct its business as currently
conducted, and take any steps required to comply with any such new or additional
requirements that may be imposed on providers of the types of services such
Group Member provides, except to the extent such failure to maintain or comply
could not reasonably be expected to have a Material Adverse Effect.
(c) Each Group Member shall maintain on its behalf, and shall allow
Administrative Agent and/or consultants of Administrative Agent to review upon
reasonable request: (i) a corporate healthcare regulatory compliance program
that complies with the applicable guidelines developed by the Office of the
Inspector General of the Department of Health and Human Services for a
compliance programs, and (ii) a program that complies with the privacy standards
pertaining to health information as set forth at 45 C.F.R. part 164, subparts A
and E, and an effective program that complies with the security standards
pertaining to health information as set forth at 45 C.F.R. part 164, subpart C.
Section 7.3 Payment of Obligations. Each Group Member shall pay or discharge
before they become delinquent (a) all material claims, taxes, assessments,
charges and levies imposed by any Governmental Authority and (b) all other
lawful claims that if unpaid would, by the operation of applicable Requirements
of Law, become a Lien upon any property of any Group Member, except, in each
case, for those whose amount or validity is being contested in good faith by
proper proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Group Member in accordance with GAAP,
or where the amounts in dispute are less than $100,000 in the aggregate.

 

64



--------------------------------------------------------------------------------



 



Section 7.4 Maintenance of Property. Each Group Member shall maintain and
preserve (a) in good working order and condition all of its property necessary
in the conduct of its business and (b) all rights, permits, licenses, approvals
and privileges (including all Permits) necessary, used or useful, whether
because of its ownership, lease, sublease or other operation or occupation of
property or other conduct of its business, and shall make all necessary or
appropriate filings with, and give all required notices to, Government
Authorities, except for such failures to maintain and preserve the items set
forth in clauses (a) and (b) above that would not, in the aggregate, be
reasonably likely to have a Material Adverse Effect.
Section 7.5 Maintenance of Insurance. Each Group Member shall (a) maintain or
cause to be maintained in full force and effect all policies of insurance of any
kind with respect to the property and businesses of the Group Members with
financially sound and reputable insurance companies or associations of a nature
and providing such coverage as is sufficient and as is customarily carried by
businesses of the size and character of the business of the Group Members and
(b) cause all such insurance relating to any property or business of any Loan
Party to name the Administrative Agent on behalf of the Secured Parties as
additional insured or loss payee, as appropriate, and to provide that no
cancellation, material addition in amount or material change in coverage shall
be effective until after 30 days’ notice thereof to the Administrative Agent.
Section 7.6 Keeping of Books. The Group Members shall keep proper books of
record and account, in which full, true and correct entries shall be made in
accordance with GAAP and all other applicable Requirements of Law of all
financial transactions and the assets and business of each Group Member.
Section 7.7 Access to Books and Property. Each Group Member shall permit the
Administrative Agent, the Lenders and any Related Person of any of them, as
often as reasonably requested, at any reasonable time during normal business
hours and with reasonable advance notice (except that, during the continuance of
an Event of Default, no such notice shall be required) to (a) visit and inspect
the property of each Group Member and examine and make copies of and abstracts
from, the corporate (and similar), financial, operating and other books and
records of each Group Member, (b) discuss the affairs, finances and accounts of
each Group Member with any officer or director of any Group Member and
(c) communicate directly with any registered certified public accountants
(including the Group Members’ Accountants) of any Group Member. Each Group
Member shall authorize their respective registered certified public accountants
(including the Group Members’ Accountants) to communicate directly with the
Administrative Agent, the Lenders and their Related Persons and to disclose to
the Administrative Agent, the Lenders and their Related Persons all financial
statements and other documents and information as they might have and the
Administrative Agent or any Lender reasonably requests with respect to any Group
Member.

 

65



--------------------------------------------------------------------------------



 



Section 7.8 Environmental. Each Group Member shall comply with, and maintain its
real property, whether owned, leased, subleased or otherwise operated or
occupied, in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance or that is
required by orders and directives of any Governmental Authority) except for
failures to comply that would not, in the aggregate, be reasonably likely to
have a Material Adverse Effect. Without limiting the foregoing, if an Event of
Default is continuing or if the Administrative Agent at any time has a
reasonable basis to believe that there exist violations of Environmental Laws by
any Group Member or that there exist any Environmental Liabilities, in each
case, that would be reasonably likely to have, in the aggregate, a Material
Adverse Effect, then each Group Member shall, promptly upon receipt of request
from the Administrative Agent, cause the performance of, and allow the
Administrative Agent and its Related Persons access to such real property for
the purpose of conducting, such environmental audits and assessments, including
subsurface sampling of soil and groundwater, and cause the preparation of such
reports, in each case as the Administrative Agent may from time to time
reasonably request. Such audits, assessments and reports, to the extent not
conducted by the Administrative Agent or any of its Related Persons, shall be
conducted and prepared by reputable environmental consulting firms reasonably
acceptable to the Administrative Agent and shall be in form and substance
reasonably acceptable to the Administrative Agent.
Section 7.9 Use of Proceeds. The proceeds of the Loans shall be used by the
Borrower (and, to the extent distributed to them by the Borrower, each other
Group Member) solely (a) for the payment of transaction costs, fees and expenses
incurred in connection with the Loan Documents and the transactions contemplated
therein, (b) for the payment in full and satisfaction of all outstanding
obligations of the Borrower under the GE Capital Credit Agreement and all
Contractual Obligations of the Borrower and its Subsidiaries relating thereto,
and (c) for working capital, Permitted Acquisitions, Permitted Investments,
general corporate and similar purposes, and other purposes permitted by the
terms of this Agreement.
Section 7.10 Additional Collateral and Guaranties. To the extent not delivered
to the Administrative Agent on or before the Closing Date (including in respect
of after-acquired property and Persons that become Subsidiaries of any Loan
Party after the Closing Date), each Loan Party shall, promptly, do each of the
following, unless otherwise agreed by the Administrative Agent:
(a) deliver to the Administrative Agent such modifications to the terms of the
Loan Documents (or, to the extent applicable as determined by the Administrative
Agent, such other documents), in each case in form and substance reasonably
satisfactory to the Administrative Agent and as the Administrative Agent deems
necessary or advisable in order to ensure the following:
(i) (A) each Subsidiary of any Loan Party that has entered into Guaranty
Obligations with respect to any Indebtedness of the Borrower and (B) each Wholly
Owned Subsidiary of any Loan Party shall guaranty, as primary obligor and not as
surety, the payment of the Obligations of the Borrower; and

 

66



--------------------------------------------------------------------------------



 



(ii) each Loan Party (including any Person required to become a Guarantor
pursuant to clause (i) above) shall effectively grant to the Administrative
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in all of its personal property, including all of its Stock and Stock
Equivalents and other Securities, as security for the Obligations of such Loan
Party; provided, however, that, unless the Borrower and the Administrative Agent
otherwise agree, in no event shall (x) any Excluded Foreign Subsidiary be
required to guaranty the payment of any Obligation, (y) the Loan Parties,
individually or collectively, be required to pledge in excess of 66% of the
outstanding Voting Stock of any Excluded Foreign Subsidiary or (z) a security
interest be required to be granted on any property of any Excluded Foreign
Subsidiary as security for any Obligation;
(b) deliver to the Administrative Agent all documents representing all Stock,
Stock Equivalents and other Securities pledged pursuant to the documents
delivered pursuant to clause (a) above, together with undated powers or
endorsements duly executed in blank;
(c) to take all other actions necessary or advisable to ensure the validity or
continuing validity of any guaranty for any Obligation or any Lien securing any
Obligation, to perfect, maintain, evidence or enforce any Lien securing any
Obligation or to ensure such Liens have the same priority as that of the Liens
on similar Collateral set forth in the Loan Documents executed on the Closing
Date (or, for Collateral located outside the United States, a similar priority
acceptable to the Administrative Agent), including the filing of UCC financing
statements in such jurisdictions as may be required by the Loan Documents or
applicable Requirements of Law or as the Administrative Agent may otherwise
reasonably request; and
(d) deliver to the Administrative Agent legal opinions relating to the matters
described in this Section 7.10, which opinions shall be as reasonably required
by, and in form and substance and from counsel reasonably satisfactory to, the
Administrative Agent.
Section 7.11 Deposit Accounts; Securities Accounts and Cash Collateral Accounts.
(a) Each Loan Party (other than Excluded Foreign Subsidiaries) shall (i) deposit
all of its cash in deposit accounts that are Controlled Deposit Accounts,
provided, however, that each Loan Party may maintain (x) zero-balance accounts
for the purpose of managing local disbursements, (y) payroll, withholding tax
and other fiduciary accounts, and (z) escrow and security accounts required
under lease or Indebtedness arrangements permitted hereunder in reasonable
amounts and upon reasonable terms and conditions in relation to the applicable
lease or Indebtedness arrangement, (ii) deposit all of its Cash Equivalents in
securities accounts that are Controlled Securities Accounts, in each case except
for cash and Cash Equivalents the aggregate value of which does not exceed
$50,000 at any time.

 

67



--------------------------------------------------------------------------------



 



(b) The Administrative Agent shall not have any responsibility for, or bear any
risk of loss of, any investment or income of any funds in any Cash Collateral
Account. From time to time after funds are deposited in any Cash Collateral
Account, the Administrative Agent may apply funds then held in such Cash
Collateral Account to the payment of Obligations in accordance with Section
2.12. No Loan Party and no Person claiming on behalf of or through any Loan
Party shall have any right to demand payment of any funds held in any Cash
Collateral Account at any time prior to the termination of all Commitments and
the payment in full of all Obligations and, in the case of L/C Cash Collateral
Accounts, the termination of all outstanding Letters of Credit.
Section 7.12 Accreditation and Licensing.
(a) Each Group Member shall (i) obtain and maintain all certificates of need,
provider numbers, supplier numbers, and permits and other licenses required to
operate such Person’s business and its business locations under applicable laws,
rules, and regulations and maintain such Person’s qualification for
participation in any applicable program providing for payment or reimbursement
for services rendered by such Person except to the extent such loss or
relinquishment could not reasonably be expected to have a Material Adverse
Effect, and (ii) promptly furnish or cause to be furnished to the Agent copies
of all reports and correspondence that it sends or receives relating to any loss
or revocation (or threatened loss or revocation) of any qualification described
in this Section or any other violation or possible violation of any Requirement
of Law that could reasonably be expected to have a Material Adverse Effect.
(b) Each Group Member shall (i) provide goods and services to its customers in
compliance with ethical standards, laws, rules and regulations applicable to it
or any facility or location it operates; (ii) assure that each of its employees
and each employee of such facility or location has all required licenses,
credentials, approvals and other certifications to perform his or her duties and
services for such location; and (iii) maintain all permits and other licenses
required to operate its facilities and locations and conduct its business under
applicable law; except to the extent, with respect to each of clauses (i), (ii),
and (iii) above, where the failure to comply, individually or in the aggregate,
has not had and could not reasonably be expected to have a Material Adverse
Effect.
(c) Borrower shall notify Administrative Agent within two (2) Business Days
following the occurrence of any of the following events: (1) the notification,
through letter or otherwise, of a potential investigation relating to any Group
Member’s submission of claims to any applicable government reimbursement program
or any Private Payor; or (2) the voluntary disclosure by any Group Member to any
Governmental Authority of a potential overpayment matter involving the
submission of claims in connection with any such program or payor that in any
case, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

68



--------------------------------------------------------------------------------



 



ARTICLE VIII
NEGATIVE COVENANTS
The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuers and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:
Section 8.1 Indebtedness. No Group Member shall, directly or indirectly, incur
or otherwise remain liable with respect to or responsible for, any Indebtedness
except for the following:
(a) the Obligations;
(b) Indebtedness existing on the date hereof and set forth on Schedule 8.1,
together with any Permitted Refinancing of any Indebtedness permitted hereunder
in reliance upon this clause (b);
(c) Indebtedness consisting of (A) secured Indebtedness (other than the
Obligations) and related Guaranty Obligations of any Group Member in respect of
such Indebtedness, (B) Capitalized Lease Obligations (other than with respect to
a lease entered into as part of a Sale and Leaseback Transaction),
(C) Indebtedness of any Person assumed in connection with any Permitted
Acquisitions; provided that (i) such Indebtedness is not created in anticipation
of any such Acquisition, and (ii) the amount of such Indebtedness is not
increased and (D) purchase money Indebtedness, in each case incurred by any
Group Member to finance the acquisition, repair, improvement or construction of
fixed or capital assets of such Group Member, together with any Permitted
Refinancing of any Indebtedness permitted hereunder in reliance upon this
Section 8.1(c); provided that the principal amount of such Indebtedness does not
exceed the lower of the cost or fair market value of the property so acquired or
built or of such repairs or improvements financed, whether directly or through a
Permitted Refinancing, with such Indebtedness (each measured at the time such
acquisition, repair, improvement or construction is made); provided, however,
that no Indebtedness in this Section 8.1(c) is secured by Collateral on which
any Lender has a Lien;
(d) Non-Recourse Indebtedness secured by real property acquired (in conjunction
with a Permitted Acquisition) or constructed after the Closing Date;
(e) Capitalized Lease Obligations arising under Sale and Leaseback Transactions
permitted hereunder in reliance upon Section 8.4(b)(ii);
(f) intercompany loans owing to any Group Member and constituting Permitted
Investments of such Group Member;
(g) obligations under Hedging Agreements entered into for the sole purpose of
hedging in the normal course of business and consistent with industry practices;
(h) Guaranty Obligations of any Group Member with respect to Indebtedness of any
Group Member (other than Indebtedness permitted hereunder in reliance upon
clause (b) or (c) above, for which Guaranty Obligations may be permitted to the
extent set forth in such clauses);
(i) any unsecured Indebtedness of any Group Member; and

 

69



--------------------------------------------------------------------------------



 



(j) any unsecured, subordinated Indebtedness of any Group Member consisting of
the issuance and sale of debt securities; provided, however, that such
Indebtedness is subject to a subordination agreement between such Group Member,
the holder and the Administrative Agent that is satisfactory to the
Administrative Agent in its reasonable discretion;
provided, however, that no Indebtedness may be incurred under clause (c), (d),
(e), (g), (h), (i) or (j) above if the incurrence of such Indebtedness, together
with all other such Indebtedness incurred in the then-current Fiscal Quarter,
would cause the Borrower to violate the Consolidated Leverage Ratio requirement
of Section 5.1, calculated on a Pro Forma Basis as of the last day of the most
recent Fiscal Quarter for which Financial Statements have been delivered
hereunder, after giving effect to the incurrence of all such Indebtedness and
the application of the proceeds thereof.
Section 8.2 Liens. No Group Member shall incur, maintain or otherwise suffer to
exist any Lien upon or with respect to any of its property, whether now owned or
hereafter acquired, or assign any right to receive income or profits, except for
the following:
(a) Liens created pursuant to any Loan Document;
(b) Customary Permitted Liens of Group Members;
(c) Liens existing on the date hereof and set forth on Schedule 8.2;
(d) Liens on the property of the Borrower or any of its Subsidiaries securing
Indebtedness permitted hereunder in reliance upon Section 8.1(c); provided,
however, that Liens securing such Indebtedness may attach to property of any
Group Member so long as such property is not Collateral otherwise subject to a
Lien in favor of any Lender; and provided, further, that with respect to Liens
securing Indebtedness incurred pursuant to Section 8.1(c)(D), (i) such Liens
exist prior to the acquisition of, or attach substantially simultaneously with,
or within 90 days after, the acquisition, repair, improvement or construction
of, such property financed, whether directly or through a Permitted Refinancing,
by such Indebtedness and (ii) such Liens do not extend to any property of any
Group Member other than the property (and proceeds thereof) acquired or built,
or the improvements or repairs, financed, whether directly or through a
Permitted Refinancing, by such Indebtedness;
(e) Liens on the property of the Borrower or any of its Subsidiaries securing
Indebtedness permitted hereunder, and liens on the Stock of a Non-Recourse
Subsidiary permitted hereunder, in each case, in reliance upon Section 8.1(b) or
Section 8.1(d); provided, however, that such Liens do not extend to any property
of any Group Member other than the property (and proceeds thereof) acquired or
built or securing the Indebtedness assumed, or the improvements or repairs,
financed, whether directly or through a Permitted Refinancing, by such
Indebtedness;
(f) Liens on the property of the Borrower or any of its Subsidiaries securing
the Permitted Refinancing of any Indebtedness secured by any Lien on such
property permitted hereunder in reliance upon clause (c), (d) or (e) above
without any change in the property subject to such Liens; and

 

70



--------------------------------------------------------------------------------



 



(g) Liens (i) on any property of the Borrower or any of its Subsidiaries
securing any of their Indebtedness or their other liabilities; provided,
however, that the aggregate outstanding principal amount of all such
Indebtedness and other liabilities shall not exceed $10,000,000 at any time, and
(ii) that do not attach to any Collateral.
Section 8.3 Investments. No Group Member shall make or maintain, directly or
indirectly, any Investment except for the following:
(a) Investments existing on the date hereof and set forth on Schedule 8.3 (the
“Existing Non-Guarantor Investments”);
(b) Investments in cash and Cash Equivalents;
(c) (i) endorsements for collection or deposit in the ordinary course of
business consistent with past practice, (ii) extensions of trade credit (other
than to Affiliates of the Borrower) arising or acquired in the ordinary course
of business and (iii) Investments received in settlements in the ordinary course
of business of such extensions of trade credit;
(d) Investments made as part of a Permitted Acquisition;
(e) Investments by (i) any Loan Party in any other Loan Party, (ii) any Group
Member that is not a Loan Party in any Group Member or in any joint venture or
(iii) any Loan Party in any Group Member that is not a Loan Party or in any
joint venture; provided, however, that the aggregate outstanding amount of all
Investments permitted pursuant to this clause (iii) shall not exceed the sum of:
(x) the principal amount of the Existing Non-Guarantor Investments plus (y)
$30,000,000 at any time; and provided, further, that any Investment consisting
of loans or advances to any Loan Party pursuant to clause (ii) above shall be
subordinated in full to the payment of the Obligations of such Loan Party on
terms and conditions satisfactory to the Administrative Agent; and provided,
further, that no Group Member shall become a general partner of a partnership or
otherwise assume unlimited liability for the liabilities of any joint venture.
(f) loans or advances to employees of the Borrower or any of its Subsidiaries to
finance travel, entertainment and relocation expenses and other ordinary
business purposes in the ordinary course of business as presently conducted;
provided, however, that the aggregate outstanding principal amount of all loans
and advances permitted pursuant to this clause (f) shall not exceed $1,000,000
at any time; and
(g) any Investment by the Borrower or any of its Subsidiaries not identified in
clauses (a) through (f), above; provided, however, that the aggregate basis of
all such Investments shall not exceed $10,000,000 at any time.
Section 8.4 Asset Sales. No Group Member shall Sell any of its property (other
than cash) or issue shares of its own Stock, except for the following:
(a) In each case to the extent entered into in the ordinary course of business
and made to a Person that is not an Affiliate of the Borrower, (i) Sales of Cash
Equivalents, inventory or property that has become obsolete or worn out and
(ii) non-exclusive licenses of Intellectual Property;

 

71



--------------------------------------------------------------------------------



 



(b) (i) a true lease or sublease of real property not constituting Indebtedness
and not entered into as part of a Sale and Leaseback Transaction and (ii) a Sale
of real property acquired after the Closing Date and that does not constitute
Mortgaged Property pursuant to a Sale and Leaseback Transaction; provided,
however, that the aggregate consideration received during any Fiscal Year from
(A) all Sale and Leaseback Transactions under this clause (ii), plus (B) all
Sales under clause (f), shall not exceed 10% of Consolidated Total Assets;
(c) (i) any Sale of any property (other than (x) Mortgaged Property, and
(y) their own Stock or Stock Equivalents) by any Group Member to any other Group
Member to the extent any resulting Investment constitutes a Permitted
Investment, (ii) any Restricted Payment by any Group Member permitted pursuant
to Section 8.5 and (iii) any distribution by the Borrower of the proceeds of
Restricted Payments from any other Group Member to the extent permitted in
Section 8.5;
(d) (i) any Sale or issuance by any Subsidiary of the Borrower of its own Stock
to any Group Member, provided, however, that the proportion of such Stock and of
each class of such Stock (both on an outstanding and fully-diluted basis) held
by the Loan Parties, taken as a whole, does not change as a result of such Sale
or issuance and (ii) to the extent necessary to satisfy any Requirement of Law
in the jurisdiction of incorporation of any Subsidiary of the Borrower, any Sale
or issuance by such Subsidiary of its own Stock constituting directors’
qualifying shares or nominal holdings;
(e) as long as no Default is continuing or would result therefrom (including
with respect to any Default under Section 9.1(h)), (i) any Sale or issuance of
its own Stock by any Non-Recourse Subsidiary for fair market value payable in
cash upon such sale, or (ii) any Sale or issuance of its own Stock by Borrower
(A) for fair market value payable in cash upon such sale, or (B) upon the
exercise of options to purchase Borrower’s Stock in accordance with the terms of
the ALC Omnibus Incentive Compensation Plan; provided, however, that the
aggregate consideration received during any Fiscal Year for all such Sales under
(i) above shall not exceed $1,000,000;
(f) as long as no Default is continuing or would result therefrom, any Sale of
property (other than as part of a Sale and Leaseback Transaction) of any Group
Member; provided, however, that the aggregate consideration received during any
Fiscal Year from (i) all Sales under this clause (f), plus (ii) all Sale and
Leaseback Transactions under clause (b)(ii), shall not exceed 10% of
Consolidated Total Assets; and
(g) notwithstanding any provision herein or in any Loan Document to the
contrary, any Sale of a Mortgaged Property by a Loan Party to any other Person;
provided, however, that each of the following conditions is satisfied: (i) such
Sale is made on commercially reasonable terms, as determined by the Borrower in
the exercise of its reasonable business judgment, (ii) no Default or Event of
Default shall have occurred and be continuing at the time of such Sale, (iii) at
least 30 days prior to the closing of such Sale, the Borrower shall have
delivered to the Agent (A) a Mortgage on one or more additional parcels of real
property of the Borrower or another Loan Party, which shall become Mortgaged
Properties hereunder (“Replacement Mortgaged Property”), together with all
necessary Mortgage Supporting Documents relating to such Replacement Mortgaged
Property, and (B) a Mortgaged Property Report for such Replacement Mortgaged
Property showing that, after giving effect to the Sale of such Mortgaged
Property and the addition of such Replacement Mortgaged Property, the Loan To
Value Ratio as of the date of such Sale shall be not more than 75%.

 

72



--------------------------------------------------------------------------------



 



Section 8.5 Restricted Payments. No Group Member shall directly or indirectly,
declare, order, pay, make or set apart any sum for any Restricted Payment except
for the following:
(a) (i) Restricted Payments (A) by any Group Member to any Loan Party and (B) by
any Group Member that is not a Loan Party to any Group Member and (ii) dividends
and distributions by any Subsidiary of the Borrower that is not a Loan Party to
any holder of its Stock, to the extent made to all such holders ratably
according to their ownership interests in such Stock;
(b) dividends and distributions declared and paid on the common Stock of any
Group Member ratably to the holders of such common Stock and payable only in
common Stock of such Group Member;
(c) cash payments for the purpose of funding the redemption, purchase or other
acquisition or retirement for value by the Borrower of its common Stock (or
Stock Equivalents with respect to its common Stock) from any present or former
employee, director or officer (or the assigns, estate, heirs or current or
former spouses thereof) of any Group Member upon the death, disability or
termination of employment of such employee, director or officer; provided,
however, that the amount of such cash dividends paid in any Fiscal Year shall
not exceed $1,000,000 in the aggregate; and
(d) other Restricted Payments by the Borrower in any Fiscal Year;
Provided, however, that no action that would otherwise be permitted hereunder in
reliance upon clauses (c) or (d) above shall be permitted if (A) a Default is
then continuing or would result therefrom, (B) the Consolidated Leverage Ratio,
calculated on a Pro Forma Basis as of the last day of the most recent Fiscal
Quarter for which Financial Statements have been delivered hereunder after
giving effect to the Restricted Payments proposed to be made, shall be greater
than 3.50 to 1, or (C) such action is otherwise prohibited under any Loan
Document or under the terms of any Indebtedness (other than the Obligations) of
any Group Member.
Section 8.6 Prepayment of Indebtedness. No Group Member shall (x) prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof any Indebtedness, (y) set apart any property for such purpose, whether
directly or indirectly and whether to a sinking fund, a similar fund or
otherwise, or (z) make any payment in violation of any subordination terms of
any Indebtedness; provided, however, that each Group Member may, to the extent
otherwise permitted by the Loan Documents, do each of the following:
(a) (i) prepay the Obligations, or (ii) consummate a Permitted Refinancing;
(b) prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof (or set apart any property for such purpose) (A) in
the case of any Group Member that is not a Loan Party, any Indebtedness owing by
such Group Member to any other Group Member and (B) otherwise, any Indebtedness
owing to any Loan Party;

 

73



--------------------------------------------------------------------------------



 



(c) make regularly scheduled or otherwise required repayments or redemptions of
Indebtedness (other than Indebtedness owing to any Affiliate of the Borrower)
but only, in the case of Subordinated Debt, to the extent permitted by the
subordination provisions thereof; and
(d) prepay any other Indebtedness, other than Subordinated Debt; provided that
the Group Member determines, in good faith, that such prepayment can be made on
favorable economic terms and is in the best interests of such Group Member.
Section 8.7 Fundamental Changes. No Group Member shall (a) merge, consolidate or
amalgamate with any Person, (b) acquire all or substantially all of the Stock or
Stock Equivalents of any Person or (c) acquire any brand or all or substantially
all of the assets of any Person or all or substantially all of the assets
constituting any line of business, division, branch, operating division or other
unit operation of any Person, in each case except for the following: (x) to
consummate any Permitted Acquisition, (y) the merger, consolidation or
amalgamation of any Subsidiary of the Borrower into any Loan Party and (z) the
merger, consolidation or amalgamation of any Group Member for the sole purpose,
and with the sole material effect, of changing its State of organization within
the United States; provided, however, that (A) in the case of any merger,
consolidation or amalgamation involving the Borrower, the Borrower shall be the
surviving Person and (B) in the case of any merger, consolidation or
amalgamation involving any other Loan Party, a Loan Party shall be the surviving
Person and all actions required to maintain the perfection of the Lien of the
Administrative Agent on the Stock or property of such Loan Party shall have been
made.
Section 8.8 Change in Nature of Business. No Group Member shall carry on any
business, operations or activities (whether directly, through a joint venture,
in connection with a Permitted Acquisition or otherwise) substantially different
from those carried on by the Borrower and its Subsidiaries at the date hereof
and business, operations and activities reasonably related thereto.
Section 8.9 Transactions with Affiliates. No Group Member shall, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any Affiliate of the Borrower that is
not a Loan Party (including Guaranty Obligations with respect to any obligation
of any such Affiliate), except for (a) transactions in the ordinary course of
business on a basis no less favorable to such Group Member as would be obtained
in a comparable arm’s length transaction with a Person not an Affiliate of the
Borrower, (b) Restricted Payments, the proceeds of which, if received by the
Borrower, are used as required by Section 8.5 and (c) reasonable salaries and
other reasonable director or employee compensation to officers and directors of
any Group Member.

 

74



--------------------------------------------------------------------------------



 



Section 8.10 Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments. No Group Member shall incur or otherwise suffer to exist or
become effective or remain liable on or responsible for any Contractual
Obligation limiting the ability of (a) any Subsidiary of the Borrower to make
Restricted Payments to, or Investments in, or repay Indebtedness or otherwise
Sell property to, any Group Member or (b) any Group Member to incur or suffer to
exist any Lien upon any property of any Group Member, whether now owned or
hereafter acquired, securing any of its Obligations (including any “equal and
ratable” clause and any similar Contractual Obligation requiring, when a Lien is
granted on any property, another Lien to be granted on such property or any
other property), except, for each of clauses (a) and (b) above, (x) pursuant to
the Loan Documents and (y) limitations on Liens (other than those securing any
Obligation) on any property whose acquisition, repair, improvement or
construction is financed by purchase money Indebtedness, Capitalized Lease
Obligations or Permitted Refinancings permitted hereunder in reliance upon
Section 8.1(b) or (c) set forth in the Contractual Obligations governing such
Indebtedness, Capitalized Lease Obligations or Permitted Refinancing or Guaranty
Obligations with respect thereto.
Section 8.11 Modification of Certain Documents. No Group Member shall do any of
the following:
(a) waive or otherwise modify any term of any Constituent Document of, or
otherwise change the capital structure of, any Group Member (including the terms
of any of their outstanding Stock or Stock Equivalents), in each case except for
those modifications and waivers that (x) do not elect, or permit the election,
to treat the Stock or Stock Equivalents of any limited liability company (or
similar entity) as certificated and (y) do not materially affect the rights and
privileges of any Group Member and do not materially affect the interests of any
Secured Party under the Loan Documents or in the Collateral; and
(b) waive or otherwise modify any term of any Subordinated Debt if the effect
thereof on such Subordinated Debt is to (i) increase the interest rate,
(ii) change the due dates for principal or interest, other than to extend such
dates, (iii) modify any default or event of default, other than to delete it or
make it less restrictive, (iv) add any covenant with respect thereto, (v) modify
any subordination provision, (vi) modify any redemption or prepayment provision,
other than to extend the dates therefor or to reduce the premiums payable in
connection therewith or (vii) materially increase any obligation of any Group
Member or confer additional material rights to the holder of such Subordinated
Debt in a manner adverse to any Group Member or any Secured Party.
Section 8.12 Accounting Changes; Fiscal Year. No Group Member shall change its
(a) accounting treatment or reporting practices, except as required by GAAP or
any Requirement of Law, or (b) its fiscal year or its method for determining
fiscal quarters or fiscal months.
Section 8.13 Margin Regulations. No Group Member shall use all or any portion of
the proceeds of any credit extended hereunder to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board.

 

75



--------------------------------------------------------------------------------



 



Section 8.14 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to
exist (a) any event that could result in the imposition of a Lien with respect
to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event, that
would, in the aggregate, have a Material Adverse Effect. No Group Member shall
cause or suffer to exist any event that could result in the imposition of a Lien
with respect to any Benefit Plan.
Section 8.15 Hazardous Materials. No Group Member shall cause or suffer to exist
any Release of any Hazardous Material at, to or from any real property owned,
leased, subleased or otherwise operated or occupied by any Group Member that
would violate any Environmental Law, form the basis for any Environmental
Liabilities or otherwise adversely affect the value or marketability of any real
property (whether or not owned by any Group Member), other than such violations,
Environmental Liabilities and effects that would not, in the aggregate,
reasonably expected to have a Material Adverse Effect.
Section 8.16 Capital Expenditures. The aggregate amount of all Consolidated
Growth Capital Expenditures in any Fiscal Year shall not exceed $35,000,000;
provided, however, that any portion of such amount that remains unused for
Consolidated Growth Capital Expenditures at the end of any Fiscal Year may be
carried over and used for Consolidated Growth Capital Expenditures in the
following Fiscal Year; and provided, further, that the cumulative unused amounts
may be carried over into successive Fiscal Years, but the total unused amount
carried over from any Fiscal Year to the next for Consolidated Growth Capital
Expenditures may not exceed $35,000,000.
ARTICLE IX
EVENTS OF DEFAULT
Section 9.1 Definition. Each of the following shall be an Event of Default:
(a) the Borrower shall fail to pay (i) any principal of any Loan or any L/C
Reimbursement Obligation when the same becomes due and payable or (ii) any
interest on any Loan, any fee under any Loan Document or any other Obligation
(other than those set forth in clause (i) above) and, in the case of this clause
(ii), such non-payment continues for a period of 3 Business Days after the due
date therefor; or
(b) any representation, warranty or certification made or deemed made by or on
behalf of any Loan Party in any Loan Document or by or on behalf of any Loan
Party (or any Responsible Officer thereof) in connection with any Loan Document
(including in any document delivered in connection with any Loan Document) shall
prove to have been incorrect in any material respect when made or deemed made;
or
(c) any Loan Party shall fail to comply with (i) any provision of Article V
(Financial Covenants), Section 6.1 (Financial Statements), 6.2(a)(i) (Other
Events), 7.1 (Maintenance of Corporate Existence), 7.9 (Application of Loan
Proceeds) or Article VIII (Negative Covenants) or (ii) any other provision of
any Loan Document if, in the case of this clause (ii), such failure shall remain
unremedied for 30 days after the earlier of (A) the date on which a Responsible
Officer of the Borrower becomes aware of such failure and (B) the date on which
notice thereof shall have been given to the Borrower by the Administrative Agent
or the Required Lenders; or

 

76



--------------------------------------------------------------------------------



 



(d) (i) any Group Member shall fail to make any payment when due (whether due
because of scheduled maturity, required prepayment provisions, acceleration,
demand or otherwise) on any Indebtedness of any Group Member (other than the
Obligations or any Hedging Agreement) and, in each case, such failure relates to
Indebtedness having a principal amount of $10,000,000 or more, (ii) any other
event shall occur or condition shall exist under any Contractual Obligation
relating to any such Indebtedness, if the effect of such event or condition is
to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness or (iii) any such Indebtedness shall become or be declared to be
due and payable, or be required to be prepaid, redeemed, defeased or repurchased
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; or
(e) (i) any Group Member shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors, (ii) any proceeding
shall be instituted by or against any Group Member seeking to adjudicate it a
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, composition of it or its debts or
any similar order, in each case under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee, conservator, liquidating agent, liquidator, other similar official or
other official with similar powers, in each case for it or for any substantial
part of its property and, in the case of any such proceedings instituted against
(but not by or with the consent of) any Group Member, either such proceedings
shall remain undismissed or unstayed for a period of 60 days or more or any
action sought in such proceedings shall occur or (iii) any Group Member shall
take any corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above; or
(f) one or more judgments, orders or decrees (or other similar process) shall be
rendered against any Group Member (i)(A) in the case of money judgments, orders
and decrees, involving an aggregate amount (excluding amounts adequately covered
by insurance payable to any Group Member, to the extent the relevant insurer has
not denied coverage therefor) in excess of $10,000,000 or (B) otherwise, that
would have, in the aggregate, a Material Adverse Effect and (ii)(A) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order or decree or (B) such judgment, order or decree shall not have been
vacated or discharged for a period of 30 consecutive days and there shall not be
in effect (by reason of a pending appeal or otherwise) any stay of enforcement
thereof; or
(g) except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the Administrative Agent or
as otherwise expressly permitted under any Loan Document, (i) any provision of
any Loan Document shall, at any time after the delivery of such Loan Document,
fail to be valid and binding on, or enforceable against, any Loan Party party
thereto or (ii) any Loan Document purporting to grant a Lien to secure any
Obligation shall, at any time after the delivery of such Loan Document, fail to
create a valid and enforceable Lien on any Collateral purported to be covered
thereby or such Lien shall fail or cease to be a perfected Lien with the
priority required in the relevant Loan Document or, or any Group Member shall
state in writing that any of the events described in clause (i) or (ii) above
shall have occurred; or
(h) there shall occur any Change of Control.

 

77



--------------------------------------------------------------------------------



 



Section 9.2 Remedies. During the continuance of any Event of Default, the
Administrative Agent may, and, at the request of the Required Lenders, shall, in
each case by notice to the Borrower and in addition to any other right or remedy
provided under any Loan Document or by any applicable Requirement of Law, do
each of the following: (a) declare all or any portion of the Commitments
terminated, whereupon the Commitments shall immediately be reduced by such
portion or, in the case of a termination in whole, shall terminate together with
any obligation any Lender may have hereunder to make any Loan and any L/C Issuer
may have hereunder to Issue any Letter of Credit or (b) declare immediately due
and payable all or part of any Obligation (including any accrued but unpaid
interest thereon), whereupon the same shall become immediately due and payable,
without presentment, demand, protest or further notice or other requirements of
any kind, all of which are hereby expressly waived by the Borrower (and, to the
extent provided in any other Loan Document, other Loan Parties); provided,
however, that, effective immediately upon the occurrence of the Events of
Default specified in Section 9.1(e)(ii), (x) the Commitments of each Lender to
make Loans and the commitment of each L/C Issuer to Issue Letters of Credit
shall each automatically be terminated and (y) each Obligation (including in
each case any accrued all accrued but unpaid interest thereon) shall
automatically become and be due and payable, without presentment, demand,
protest or further notice or other requirement of any kind, all of which are
hereby expressly waived by the Borrower (and, to the extent provided in any
other Loan Document, any other Loan Party).
Section 9.3 Actions in Respect of Letters of Credit. At any time (i) upon the
Revolving Credit Termination Date, (ii) after the Revolving Credit Termination
Date when the aggregate funds on deposit in L/C Cash Collateral Accounts shall
be less than 105% of the L/C Obligations for all Letters of Credit at such time
and (iii) as required by Section 2.12, the Borrower shall pay to the
Administrative Agent in immediately available funds at the Administrative
Agent’s office referred to in Section 11.11, for deposit in a L/C Cash
Collateral Account, the amount required so that, after such payment, the
aggregate funds on deposit in the L/C Cash Collateral Accounts equals or exceeds
105% of the L/C Obligations for all Letters of Credit at such time (not to
exceed, in the case of clause (iii) above, the payment to be applied pursuant to
Section 2.12 to provide cash collateral for Letters of Credit).
ARTICLE X
THE ADMINISTRATIVE AGENT
Section 10.1 Appointment and Duties.
(a) Appointment of Administrative Agent. Each Lender and each L/C Issuer hereby
appoints U.S. Bank (together with any successor Administrative Agent pursuant to
Section 10.9) as the Administrative Agent hereunder and authorizes the
Administrative Agent to (i) execute and deliver the Loan Documents and accept
delivery thereof on its behalf from any Group Member, (ii) take such action on
its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to the Administrative Agent under such Loan
Documents and (iii) exercise such powers as are reasonably incidental thereto.

 

78



--------------------------------------------------------------------------------



 



(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, the Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders and L/C Issuers), and is
hereby authorized, to (i) act as the disbursing and collecting agent for the
Lenders and the L/C Issuers with respect to all payments and collections arising
in connection with the Loan Documents (including in any proceeding described in
Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar proceeding),
and each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to the Administrative
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of the Secured Parties with respect to any
Obligation in any proceeding described in Section 9.1(e)(ii) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Secured Party), (iii) act as collateral agent
for each Secured Party for purposes of the perfection of all Liens created by
such agreements and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to the
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that the Administrative Agent
hereby appoints, authorizes and directs each Lender and L/C Issuer to act as
collateral sub-agent for the Administrative Agent, the Lenders and the L/C
Issuers for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by a Loan Party with, and
cash and Cash Equivalents held by, such Lender or L/C Issuer, and may further
authorize and direct the Lenders and the L/C Issuers to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to the Administrative Agent, and each
Lender and L/C Issuer hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.
(c) Limited Duties. Under the Loan Documents, the Administrative Agent (i) is
acting solely on behalf of the Lenders and the L/C Issuers (except to the
limited extent provided in Section 2.14(b) with respect to the Register and in
Section 10.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document to refer to the Administrative Agent, which terms are used for
title purposes only, (ii) is not assuming any obligation under any Loan Document
other than as expressly set forth therein or any role as agent, fiduciary or
trustee of or for any Lender, L/C Issuer or any other Secured Party and
(iii) shall have no implied functions, responsibilities, duties, obligations or
other liabilities under any Loan Document, and each Lender and L/C Issuer hereby
waives and agrees not to assert any claim against the Administrative Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above.

 

79



--------------------------------------------------------------------------------



 



Section 10.2 Binding Effect. Each Lender and each L/C Issuer agrees that (i) any
action taken by the Administrative Agent or the Required Lenders (or, if
expressly required hereby, a greater proportion of the Lenders) in accordance
with the provisions of the Loan Documents, (ii) any action taken by the
Administrative Agent in reliance upon the instructions of Required Lenders (or,
where so required, such greater proportion) and (iii) the exercise by the
Administrative Agent or the Required Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Secured Parties.
Section 10.3 Use of Discretion.
(a) No Action without Instructions. The Administrative Agent shall not be
required to exercise any discretion or take, or to omit to take, any action,
including with respect to enforcement or collection, except any action it is
required to take or omit to take (i) under any Loan Document or (ii) pursuant to
instructions from the Required Lenders (or, where expressly required by the
terms of this Agreement, a greater proportion of the Lenders).
(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
the Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document or applicable Requirement of
Law.
Section 10.4 Delegation of Rights and Duties. The Administrative Agent may, upon
any term or condition it specifies, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any Loan Document by or through any trustee,
co-agent, employee, attorney-in-fact and any other Person (including any Secured
Party). Any such Person shall benefit from this Article X to the extent provided
by the Administrative Agent.
Section 10.5 Reliance and Liability.
(a) The Administrative Agent may, without incurring any liability hereunder,
(i) treat the payee of any Note as its holder until such Note has been assigned
in accordance with Section 11.2(e), (ii) rely on the Register to the extent set
forth in Section 2.14, (iii) consult with any of its Related Persons and,
whether or not selected by it, any other advisors, accountants and other experts
(including advisors to, and accountants and experts engaged by, any Loan Party)
and (iv) rely and act upon any document and information (including those
transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

 

80



--------------------------------------------------------------------------------



 



(b) None of the Administrative Agent and its Related Persons shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document, and each Lender, L/C Issuer and the Borrower hereby
waive and shall not assert (and the Borrower shall cause each other Loan Party
to waive and agree not to assert) any right, claim or cause of action based
thereon, except to the extent of liabilities resulting primarily from the gross
negligence or willful misconduct of the Administrative Agent or, as the case may
be, such Related Person (each as determined in a final, non-appealable judgment
by a court of competent jurisdiction) in connection with the duties expressly
set forth herein. Without limiting the foregoing, the Administrative Agent:
(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of the Administrative Agent,
when acting on behalf of the Administrative Agent);
(ii) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;
(iii) makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person, in or in
connection with any Loan Document or any transaction contemplated therein,
whether or not transmitted by the Administrative Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by the Administrative Agent in connection
with the Loan Documents; and
(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or as to the existence or continuation or possible occurrence
or continuation of any Default or Event of Default and shall not be deemed to
have notice or knowledge of such occurrence or continuation unless it has
received a notice from the Borrower, any Lender or L/C Issuer describing such
Default or Event of Default clearly labeled “notice of default” (in which case
the Administrative Agent shall promptly give notice of such receipt to all
Lenders); and, for each of the items set forth in clauses (i) through (iv)
above, each Lender, L/C Issuer and the Borrower hereby waives and agrees not to
assert (and the Borrower shall cause each other Loan Party to waive and agree
not to assert) any right, claim or cause of action it might have against the
Administrative Agent based thereon.

 

81



--------------------------------------------------------------------------------



 



Section 10.6 Administrative Agent Individually. The Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire Stock and
Stock Equivalents of, engage in any kind of business with, any Loan Party or
Affiliate thereof as though it were not acting the Administrative Agent and may
receive separate fees and other payments therefor. To the extent the
Administrative Agent or any of its Affiliates makes any Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the terms “Lender”, “Revolving Credit Lender” and “Required
Lender” and any similar terms shall, except where otherwise expressly provided
in any Loan Document, include, without limitation, the Administrative Agent or
such Affiliate, as the case may be, in its individual capacity as Lender,
Revolving Credit Lender or as one of the Required Lenders.
Section 10.7 Lender Credit Decision. Each Lender and each L/C Issuer
acknowledges that it shall, independently and without reliance upon the
Administrative Agent, any Lender or L/C Issuer or any of their Related Persons
or upon any document (including the Disclosure Documents) solely or in part
because such document was transmitted by the Administrative Agent or any of its
Related Persons, conduct its own independent investigation of the financial
condition and affairs of each Loan Party and make and continue to make its own
credit decisions in connection with entering into, and taking or not taking any
action under, any Loan Document or with respect to any transaction contemplated
in any Loan Document, in each case based on such documents and information as it
shall deem appropriate.
Section 10.8 Expenses; Indemnities.
(a) Each Lender agrees to reimburse the Administrative Agent and each of its
Related Persons (to the extent not reimbursed by any Loan Party) promptly upon
demand for such Lender’s Pro Rata Share with respect to the Facility of any
costs and expenses (including fees, charges and disbursements of financial,
legal and other advisors and Other Taxes paid in the name of, or on behalf of,
any Loan Party) that may be incurred by the Administrative Agent or any of its
Related Persons in connection with the preparation, syndication, execution,
delivery, administration, modification, consent, waiver or enforcement (whether
through negotiations, through any work-out, bankruptcy, restructuring or other
legal or other proceeding or otherwise) of, or legal advice in respect of its
rights or responsibilities under, any Loan Document.
(b) Each Lender further agrees to indemnify the Administrative Agent and each of
its Related Persons (to the extent not reimbursed by any Loan Party), from and
against such Lender’s aggregate Pro Rata Share with respect to the Facility of
the Liabilities (including taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to on or for the
account of any Lender) that may be imposed on, incurred by or asserted against
the Administrative Agent or any of its Related Persons in any matter relating to
or arising out of, in connection with or as a result of any Loan Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by the
Administrative Agent or any of its Related Persons under or with respect to any
of the foregoing; provided, however, that no Lender shall be liable to the
Administrative Agent or any of its Related Persons to the extent such liability
has resulted primarily from the gross negligence or willful misconduct of the
Administrative Agent or, as the case may be, such Related Person, as determined
by a court of competent jurisdiction in a final non-appealable judgment or
order.

 

82



--------------------------------------------------------------------------------



 



Section 10.9 Resignation of Administrative Agent or L/C Issuer.
(a) The Administrative Agent may resign at any time by delivering notice of such
resignation to the Lenders and the Borrower, effective on the date set forth in
such notice or, if not such date is set forth therein, upon the date such notice
shall be effective. If the Administrative Agent delivers any such notice, the
Required Lenders shall have the right to appoint a successor Administrative
Agent. If, within 30 days after the retiring Administrative Agent having given
notice of resignation, no successor Administrative Agent has been appointed by
the Required Lenders that has accepted such appointment, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent from among the Lenders. Each appointment under this clause
(a) shall be subject to the prior consent of the Borrower, which may not be
unreasonably withheld but shall not be required during the continuance of a
Default.
(b) Effective immediately upon its resignation, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Lenders shall assume and perform all of the duties of the
Administrative Agent until a successor Administrative Agent shall have accepted
a valid appointment hereunder, (iii) the retiring Administrative Agent and its
Related Persons shall no longer have the benefit of any provision of any Loan
Document other than with respect to any actions taken or omitted to be taken
while such retiring Administrative Agent was, or because such Administrative
Agent had been, validly acting as Administrative Agent under the Loan Documents
and (iv) subject to its rights under Section 10.3, the retiring Administrative
Agent shall take such action as may be reasonably necessary to assign to the
successor Administrative Agent its rights as Administrative Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Administrative Agent, a successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent under the Loan Documents.
(c) Any L/C Issuer may resign at any time by delivering notice of such
resignation to the Administrative Agent, effective on the date set forth in such
notice or, if no such date is set forth therein, on the date such notice shall
be effective. Upon such resignation, the L/C Issuer shall remain an L/C Issuer
and shall retain its rights and obligations in its capacity as such (other than
any obligation to Issue Letters of Credit but including the right to receive
fees or to have Lenders participate in any L/C Reimbursement Obligation thereof)
with respect to Letters of Credit issued by such L/C Issuer prior to the date of
such resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.

 

83



--------------------------------------------------------------------------------



 



(d) If the Administrative Agent is a Defaulting Lender, the Administrative Agent
shall be removed as Administrative Agent hereunder at the request of the
Borrower, without the need for any further action by the parties hereto or to
any of the Loan Documents. The Required Lenders that are not such Administrative
Agent or affiliated with such Administrative Agent shall within thirty (30) days
thereafter appoint another Person to act as Administrative Agent (such successor
Administrative Agent shall, if appointed by such Required Lenders, be subject to
the consent of the Borrower, which consent shall not be unreasonably withheld or
delayed, and which consent shall not be required during any period in which a
Default or an Event of Default exists (provided that the successor
Administrative Agent is then a Lender or is a commercial bank organized or
licensed under the laws of the United States or of any state thereof and has a
combined capital and surplus of at least $5,000,000,000)), and such successor
Administrative Agent shall succeed to the rights, powers and duties of the
Administrative Agent and the term “Administrative Agent” shall mean such
successor effective upon its appointment, and the former Administrative Agent’s
rights, powers and duties as the Administrative Agent shall be terminated
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement. After the removal
of any Administrative Agent as Administrative Agent hereunder, the provisions of
this Article X shall inure to the benefit of such former Administrative Agent
(including without limitation Section 10.8) and such former Administrative Agent
shall not by reason of such removal be deemed to be released from liability for
any breach of contract, gross negligence or willful misconduct by it while it
was the Administrative Agent under this Agreement.
Section 10.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer
hereby consents to the release and hereby directs the Administrative Agent to
release (or, in the case of clause (b)(ii) below, release or subordinate) the
following:
(a) any Subsidiary of the Borrower from its guaranty of any Obligation of any
Loan Party if all of the Securities of such Subsidiary owned by any Group Member
are Sold in a Sale permitted under the Loan Documents (including pursuant to a
waiver or consent), to the extent that, after giving effect to such Sale, such
Subsidiary would not be required to guaranty any Obligations pursuant to
Section 7.10; and
(b) any Lien held by the Administrative Agent for the benefit of the Secured
Parties against (i) any Collateral that is Sold by a Loan Party in a Sale
permitted by the Loan Documents (including pursuant to a valid waiver or
consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 7.10 after giving effect to such Sale have been granted,
(ii) any property subject to a Lien permitted hereunder in reliance upon Section
8.2(d) or (e) and (iii) all of the Collateral and all Loan Parties, upon (A)
termination of the Commitments, (B) payment and satisfaction in full of all
Loans, all L/C Reimbursement Obligations and all other Obligations that the
Administrative Agent has been notified in writing are then due and payable,
(C) deposit of cash collateral with respect to all contingent Obligations (or,
in the case of any L/C Obligation, a back-up letter of credit has been issued),
in amounts and on terms and conditions and with parties satisfactory to the
Administrative Agent and each Indemnitee that is owed such Obligations and
(D) to the extent requested by the Administrative Agent, receipt by the Secured
Parties of liability releases from the Loan Parties each in form and substance
acceptable to the Administrative Agent.
Each Lender and L/C Issuer hereby directs the Administrative Agent, and the
Administrative Agent hereby agrees, upon receipt of reasonable advance notice
from the Borrower, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section 10.10.

 

84



--------------------------------------------------------------------------------



 



Section 10.11 Additional Secured Parties. The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or L/C Issuer as long as, by accepting such benefits, such Secured Party
agrees, as among the Administrative Agent and all other Secured Parties, that
such Secured Party is bound by (and, if requested by the Administrative Agent,
shall confirm such agreement in a writing in form and substance acceptable to
the Administrative Agent) this Article X, Section 11.8 (Right of Setoff),
Section 11.9 (Sharing of Payments) and Section 11.20 (Confidentiality) and the
decisions and actions of the Administrative Agent and the Required Lenders (or,
where expressly required by the terms of this Agreement, a greater proportion of
the Lenders) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by
Section 10.8 only to the extent of Liabilities, costs and expenses with respect
to or otherwise relating to the Collateral held for the benefit of such Secured
Party, in which case the obligations of such Secured Party thereunder shall not
be limited by any concept of Pro Rata Share or similar concept, (b) each of the
Administrative Agent, the Lenders and the L/C Issuers shall be entitled to act
at its sole discretion, without regard to the interest of such Secured Party,
regardless of whether any Obligation to such Secured Party thereafter remains
outstanding, is deprived of the benefit of the Collateral, becomes unsecured or
is otherwise affected or put in jeopardy thereby, and without any duty or
liability to such Secured Party or any such Obligation and (c) such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.
ARTICLE XI
MISCELLANEOUS
Section 11.1 Amendments, Waivers, Etc.
(a) No amendment or waiver of any provision of any Loan Document (other than the
Fee Letter, the Control Agreements, the L/C Reimbursement Agreements and the
Secured Hedging Agreements, the amendment of which shall be determined by the
terms thereof) and no consent to any departure by any Loan Party therefrom shall
be effective unless the same shall be in writing and signed (1) in the case of
an amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency or granting a new Lien for the benefit of the Secured Parties or
extending an existing Lien over additional property, by the Administrative Agent
and the Borrower, (2) in the case of any other waiver or consent, by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and (3) in the case of any other amendment, by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower; provided, however, that no amendment, consent or
waiver described in clause (2), or (3) above shall, unless in writing and signed
by each Lender directly affected thereby (or by the Administrative Agent with
the consent of such Lender), in addition to any other Person the signature of
which is otherwise required pursuant to any Loan Document, do any of the
following:
(i) waive any condition specified in Section 3.1, except any condition referring
to any other provision of any Loan Document;

 

85



--------------------------------------------------------------------------------



 



(ii) increase the Commitment of such Lender or subject such Lender to any
additional obligation;
(iii) reduce (including through release, forgiveness, assignment or otherwise)
(A) the principal amount of, the interest rate on, or any obligation of the
Borrower to repay (whether or not on a fixed date), any outstanding Loan owing
to such Lender, (B) any fee or accrued interest payable to such Lender or (C) if
such Lender is a Revolving Credit Lender, any L/C Reimbursement Obligation or
any obligation of the Borrower to repay (whether or not on a fixed date) any L/C
Reimbursement Obligation; provided, however, that this clause (iii) does not
apply to (x) any change to any provision increasing any interest rate or fee
during the continuance of an Event of Default or to any payment of any such
increase or (y) any modification to any financial covenant set forth in
Article V or in any definition set forth therein or principally used therein;
(iv) waive or postpone any scheduled maturity date or other scheduled date fixed
for the payment, in whole or in part, of principal of or interest on any Loan or
fee owing to such Lender or for the reduction of such Lender’s Commitment;
provided, however, that this clause (iv) does not apply to any change to
mandatory prepayments, including those required under Section 2.8, or to the
application of any payment, including as set forth in Section 2.12;
(v) except as provided in Section 8.4(g) and Section 10.10, release all or any
material portion of the Collateral or any Guarantor from its guaranty of any
Obligation of the Borrower;
(vi) reduce or increase the proportion of Lenders required for the Lenders (or
any subset thereof) to take any action hereunder or change the definition of the
terms “Required Lenders”, “Pro Rata Share” or “Pro Rata Outstandings”; or
(vii) amend Section 10.10 (Release of Collateral or Guarantor), Section 11.9
(Sharing of Payments) or this Section 11.1;
and provided, further, that (x) any waiver of any payment applied pursuant to
Section 2.12(b) (Application of Mandatory Prepayments) to, and any modification
of the application of any such payment to the Loans shall require the consent of
the Required Lenders, (y) no amendment, waiver or consent shall affect the
rights or duties under any Loan Document of, or any payment to, the
Administrative Agent (or otherwise modify any provision of Article X or the
application thereof), the Swingline Lender, any L/C Issuer or any SPV that has
been granted an option pursuant to Section 11.2(f) unless in writing and signed
by the Administrative Agent, the Swingline Lender, such L/C Issuer or, as the
case may be, such SPV in addition to any signature otherwise required and
(z) the consent of the Borrower shall not be required to change any order of
priority set forth in Section 2.12.

 

86



--------------------------------------------------------------------------------



 



(b) Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances. No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.
Section 11.2 Assignments and Participations; Binding Effect.
(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have been notified by each Lender and L/C Issuer that
such Lender or L/C Issuer has executed it. Thereafter, it shall be binding upon
and inure to the benefit of, but only to the benefit of the Borrower (in each
case except for Article X), the Administrative Agent, each Lender and L/C Issuer
and, to the extent provided in Section 10.11, each other Indemnitee and Secured
Party and, in each case, their respective successors and permitted assigns.
Except as expressly provided in any Loan Document (including in Section 10.9),
none of the Borrower, any L/C Issuer or the Administrative Agent shall have the
right to assign any rights or obligations hereunder or any interest herein.
(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign all or
a portion of its rights and obligations hereunder (including all or a portion of
its Commitments and its rights and obligations with respect to Loans and Letters
of Credit) to any of the following Persons (each an “Eligible Assignee”) (i) any
existing Lender, (ii) any Affiliate or Approved Fund of any existing Lender or
(iii) any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to the Administrative Agent and, as long as no Event of
Default is continuing, the Borrower; provided, however, that (x) such Sales must
be ratable among the obligations owing to and owed by such Lender with respect
to the Facility and (y) the aggregate outstanding principal amount (determined
as of the effective date of the applicable Assignment) of the Loans, Commitments
and L/C Obligations subject to any such Sale shall be an integral multiple of
$1,000,000, unless such Sale is made to an existing Lender or an Affiliate or
Approved Fund of any existing Lender, is of the assignor’s (together with its
Affiliates and Approved Funds) entire interest in such Facility or is made with
the prior consent of the Borrower and the Administrative Agent.
(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to the Administrative Agent (which shall keep a copy thereof) an
Assignment, together with any existing Note subject to such Sale (or any
affidavit of loss therefor acceptable to the Administrative Agent), any tax
forms required to be delivered pursuant to Section 2.17(f) and payment by the
assignee of an assignment fee in the amount of $3,500. Upon receipt of all the
foregoing, and conditioned upon such receipt and upon the Administrative Agent
consenting to such Assignment, from and after the effective date specified in
such Assignment, the Administrative Agent shall record or cause to be recorded
in the Register the information contained in such Assignment.

 

87



--------------------------------------------------------------------------------



 



(d) Effectiveness. Effective upon the entry of such record in the Register,
(i) such assignee shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto except that each Lender agrees to remain bound by Article X, Section 11.8
(Right of Setoff) and Section 11.9 (Sharing of Payments) to the extent provided
in Section 10.11 (Additional Beneficiaries of Collateral)).
(e) Grant of Security Interests. In addition to the other rights provided in
this Section 11.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to the Administrative Agent or (B) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Securities by notice to the Administrative Agent; provided, however, that no
such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.
(f) Participants and SPVs. In addition to the other rights provided in this
Section 11.2, each Lender may, (x) with notice to the Administrative Agent,
grant to an SPV the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(y) without notice to or consent from the Administrative Agent or the Borrower,
sell participations to one or more Persons in or to all or a portion of its
rights and obligations under the Loan Documents (including all its rights and
obligations with respect to the Revolving Loans and Letters of Credit);
provided, however, that, whether as a result of any term of any Loan Document or
of such grant or participation, (i) no such SPV or participant shall have a
commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Loan Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Sections 2.16 (Breakage Costs; Increased Costs; Capital Requirements) and 2.17
(Taxes), but

 

88



--------------------------------------------------------------------------------



 



only to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to Section 2.17(f) and then only to the extent of
any amount to which such Lender would be entitled in the absence of any such
grant or participation and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to the Administrative Agent by such SPV and such Lender,
provided, however, that in no case (including pursuant to clause (A) or (B)
above) shall an SPV or participant have the right to enforce any of the terms of
any Loan Document, and (iii) the consent of such SPV or participant shall not be
required (either directly, as a restraint on such Lender’s ability to consent
hereunder or otherwise) for any amendments, waivers or consents with respect to
any Loan Document or to exercise or refrain from exercising any powers or rights
such Lender may have under or in respect of the Loan Documents (including the
right to enforce or direct enforcement of the Obligations), except for those
described in clauses (iii) and (iv) of Section 11.1(a) with respect to amounts,
or dates fixed for payment of amounts, to which such participant or SPV would
otherwise be entitled and, in the case of participants, except for those
described in Section 11.1(a)(v) (or amendments, consents and waivers with
respect to Section 10.10 to release all or substantially all of the Collateral).
No party hereto shall institute against any SPV grantee of an option pursuant to
this clause (f) any bankruptcy, reorganization, insolvency, liquidation or
similar proceeding, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper of such SPV; provided,
however, that each Lender having designated an SPV as such agrees to indemnify
each Indemnitee against any Liability that may be incurred by, or asserted
against, such Indemnitee as a result of failing to institute such proceeding
(including a failure to get reimbursed by such SPV for any such Liability). The
agreement in the preceding sentence shall survive the termination of the
Commitments and the payment in full of the Obligations.
Section 11.3 Costs and Expenses. Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party or Group Member therefor except as expressly provided therein. In
addition, the Borrower agrees to pay or reimburse upon demand (a) the
Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred by it or any of its Related Persons in connection with the
investigation, development, preparation, negotiation, syndication, execution,
interpretation or administration of, any modification of any term of or
termination of, any Loan Document, any commitment or proposal letter therefor,
any other document prepared in connection therewith or the consummation and
administration of any transaction contemplated therein (including periodic
audits in connection therewith and environmental audits and assessments), in
each case including the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent or such Related Persons, fees, costs and
expenses incurred in connection with DebtX or any other E-System and allocated
to the Facility by the Administrative Agent in its sole discretion and fees,
charges and disbursements of the auditors, appraisers, printers and other of
their Related Persons retained by or on behalf of any of them or any of their
Related Persons, (b) the Administrative Agent for all reasonable costs and
expenses incurred by it or any of its Related Persons in connection with
internal audit reviews, field examinations and Collateral examinations (which
shall be reimbursed, in addition to the out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by the Administrative
Agent for its examiners) and (c) each of the Administrative Agent, its Related
Persons, and each Lender and L/C Issuer for all costs and expenses incurred in
connection with (i) any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out”, (ii) the enforcement or
preservation of any right or remedy under any Loan Document, any Obligation,
with respect to the Collateral or any other related right or remedy or (iii) the
commencement, defense, conduct of, intervention in, or the taking of any other
action with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Group Member, Loan Document or Obligation (or the
response to and preparation for any subpoena or request for document production
relating thereto), including fees and disbursements of counsel (including
allocated costs of internal counsel).

 

89



--------------------------------------------------------------------------------



 



Section 11.4 Indemnities.
(a) The Borrower agrees to indemnify, hold harmless and defend the
Administrative Agent, each Lender, each L/C Issuer, each Person (other than the
Borrower) party to a Secured Hedging Agreement, each Person that each L/C Issuer
causes to Issue Letters of Credit hereunder and each of their respective Related
Persons (each such Person being an “Indemnitee”) from and against all
Liabilities (including brokerage commissions, fees and other compensation) that
may be imposed on, incurred by or asserted against any such Indemnitee in any
matter relating to or arising out of, in connection with or as a result of
(i) any Loan Document, any Disclosure Document, any Obligation (or the repayment
thereof), any Letter of Credit, the use or intended use of the proceeds of any
Loan or the use of any Letter of Credit, or any securities filing of, or with
respect to, any Group Member, (ii) any commitment letter, proposal letter or
term sheet with any Person or any Contractual Obligation, arrangement or
understanding with any broker, finder or consultant, in each case entered into
by or on behalf of any Group Member or any Affiliate of any of them in
connection with any of the foregoing and any Contractual Obligation entered into
in connection with any E-Systems or other Electronic Transmissions, (iii) any
actual or prospective investigation, litigation or other proceeding, whether or
not brought by any such Indemnitee or any of its Related Persons, any holders of
Securities or creditors (and including reasonable attorneys’ fees in any case),
whether or not any such Indemnitee, Related Person, holder or creditor is a
party thereto, and whether or not based on any securities or commercial law or
regulation or any other Requirement of Law or theory thereof, including common
law, equity, contract, tort or otherwise, or (iv) any other act, event or
transaction related, contemplated in or attendant to any of the foregoing
(collectively, the “Indemnified Matters”); provided, however, that the Borrower
shall not have any liability under this Section 11.4 to any Indemnitee with
respect to any Indemnified Matter, and no Indemnitee shall have any liability
with respect to any Indemnified Matter other than (to the extent otherwise
liable), to the extent such liability has resulted primarily from the gross
negligence or willful misconduct of such Indemnitee, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order. Furthermore,
the Borrower waives and agrees not to assert against any Indemnitee, and shall
cause each other Loan Party to waive and not assert against any Indemnitee, any
right of contribution with respect to any Liabilities that may be imposed on,
incurred by or asserted against any Related Person.
(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Related Person or any actual, alleged or prospective damage
to property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Related
Person, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Related Person or the owner, lessee
or operator of any property of any Related Person through any foreclosure
action, in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by any Secured Party or following any
Secured Party having become the successor-in-interest to any Loan Party and
(ii) are attributable solely to acts of such Indemnitee.

 

90



--------------------------------------------------------------------------------



 



Section 11.5 Survival. Any indemnification or other protection provided to any
Indemnitee pursuant to any Loan Document (including pursuant to Section 2.17
(Taxes), Section 2.16 (Breakage Costs; Increased Costs; Capital Requirements),
Article X (The Administrative Agent), Section 11.3 (Costs and Expenses),
Section 11.4 (Indemnities) or this Section 11.5) and all representations and
warranties made in any Loan Document shall (A) survive the termination of the
Commitments and the payment in full of other Obligations and (B) inure to the
benefit of any Person that at any time held a right thereunder (as an Indemnitee
or otherwise) and, thereafter, its successors and permitted assigns.
Section 11.6 Limitation of Liability for Certain Damages. In no event shall any
Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings). The Borrower hereby waives, releases and agrees (and shall
cause each other Loan Party to waive, release and agree) not to sue upon any
such claim for any special, indirect, consequential or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
Section 11.7 Lender-Creditor Relationship. The relationship between the Lenders,
the L/C Issuers and the Administrative Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of lender and creditor. No Secured
Party has any fiduciary relationship or duty to any Loan Party arising out of or
in connection with, and there is no agency, tenancy or joint venture
relationship between the Secured Parties and the Loan Parties by virtue of, any
Loan Document or any transaction contemplated therein.
Section 11.8 Right of Setoff.
Each of the Administrative Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by the
Borrower), at any time and from time to time during the continuance of any Event
of Default and to the fullest extent permitted by applicable Requirements of
Law, to set off and apply any and all deposits (whether general or special, time
or demand, provisional or final) at any time held and other Indebtedness, claims
or other obligations at any time owing by the Administrative Agent, such Lender,
such L/C Issuer or any of their respective Affiliates to or for the credit or
the account of the Borrower against any Obligation of any Loan Party now or
hereafter existing, whether or not any demand was made under any Loan Document
with respect to such Obligation and even though such Obligation may be
unmatured. Each of the Administrative Agent, each Lender and each L/C Issuer
agrees promptly to notify the Borrower and the Administrative Agent after any
such setoff and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application. The rights under this Section 11.8 are in addition
to any other rights and remedies (including other rights of setoff) that the
Administrative Agent, the Lenders and the L/C Issuers and their Affiliates and
other Secured Parties may have.

 

91



--------------------------------------------------------------------------------



 



Section 11.9 Sharing of Payments, Etc. If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC) of Collateral) other than pursuant to Sections 2.16 (Breakage
Costs; Increased Costs; Capital Requirements), 2.17 (Taxes) and 2.18
(Substitution of Lenders) and such payment exceeds the amount such Lender would
have been entitled to receive if all payments had gone to, and been distributed
by, the Administrative Agent in accordance with the provisions of the Loan
Documents, such Lender shall purchase for cash from other Secured Parties such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Secured Parties to ensure such payment is applied as
though it had been received by the Administrative Agent and applied in
accordance with this Agreement (or, if such application would then be at the
discretion of the Borrower, applied to repay the Obligations in accordance
herewith); provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Lender or L/C Issuer in whole or in part, such purchase
shall be rescinded and the purchase price therefor shall be returned to such
Lender or L/C Issuer without interest and (b) such Lender shall, to the fullest
extent permitted by applicable Requirements of Law, be able to exercise all its
rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
Section 11.10 Marshaling; Payments Set Aside. No Secured Party shall be under
any obligation to marshal any property in favor of any Loan Party or any other
party or against or in payment of any Obligation. To the extent that any Secured
Party receives a payment from the Borrower, from the proceeds of the Collateral,
from the exercise of its rights of setoff, any enforcement action or otherwise,
and such payment is subsequently, in whole or in part, invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.
Section 11.11 Notices.
(a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) if to the Borrower, to Assisted Living Concepts, Inc., W140 N8981 Lilly
Road, Menomonee Falls, Wisconsin 53051, Attention: John Buono, Chief Financial
Officer, Fax: (262) 502-3714, with copy to Quarles & Brady, LLP, 411 East
Wisconsin Avenue, Milwaukee, Wisconsin 53202, Attention: David L. Bourne, Tel:
(414) 277-5343, Fax: (414) 978-8743, (B) if to the Administrative Agent or the
Swingline Lender, to U.S. Bank National Association, 777 East Wisconsin Avenue,
Milwaukee, Wisconsin 53202, Attention: Matthew J. Schulz, Vice President, Tel:
(414) 765-5724, Fax: (414) 765-4632, with copy to Foley & Lardner LLP, 777 East
Wisconsin Avenue, Milwaukee, Wisconsin 53202, Attention: Edward J. Hammond, Tel:
(414) 297-5619, Fax: (414) 297-4900 and (C) otherwise to the party to be
notified at its address specified opposite its name on Schedule II or on the
signature page of any applicable Assignment, (ii) posted to DebtX (to the extent
such system is available and set up by or at the direction of the Administrative
Agent prior to posting) in an appropriate location, (iii) posted to any other
E-System set up by or at the direction of the Administrative Agent in an
appropriate location or (iv) addressed to such other address as shall be
notified in writing (A) in the case of the Borrower, the Administrative Agent
and the Swingline Lender, to the other parties hereto and (B) in the case of all
other parties, to the Borrower and the Administrative Agent. Transmission by
electronic mail (including E-Fax, even if transmitted to the fax numbers set
forth in clause (i) above) shall not be sufficient or effective to transmit any
such notice under this clause (a) unless such transmission is an available means
to post to any E-System.

 

92



--------------------------------------------------------------------------------



 



(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the date of
such posting in an appropriate location and the date access to such posting is
given to the recipient thereof in accordance with the standard procedures
applicable to such E-System; provided, however, that no communications to the
Administrative Agent pursuant to Article II or Article X shall be effective
until received by the Administrative Agent.
Section 11.12 Electronic Transmissions.
(a) Authorization. Subject to the provisions of Section 11.11(a), each of the
Administrative Agent, the Borrower, the Lenders, the L/C Issuers and each of
their Related Persons is authorized (but not required) to transmit, post or
otherwise make or communicate, in its sole discretion, Electronic Transmissions
in connection with any Loan Document and the transactions contemplated therein.
The Borrower and each Secured Party hereby acknowledges and agrees, and the
Borrower shall cause each other Group Member to acknowledge and agree, that the
use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.

 

93



--------------------------------------------------------------------------------



 



(b) Signatures. Subject to the provisions of Section 11.11(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Loan Party may rely and assume the authenticity thereof, (iii) each
such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.
(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 11.11 and this Section 11.12, separate terms
and conditions posted or referenced in such E-System and related Contractual
Obligations executed by Secured Parties and Group Members in connection with the
use of such E-System.
(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF ADMINISTRATIVE AGENT OR ANY OF ITS
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION, AND EACH DISCLAIMS ALL LIABILITY FOR ERRORS OR
OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC
COMMUNICATION, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS. THE BORROWER AND EACH SECURED PARTY AGREES (AND
THE BORROWER SHALL CAUSE EACH OTHER LOAN PARTY TO AGREE) THAT THE ADMINISTRATIVE
AGENT HAS NO RESPONSIBILITY FOR MAINTAINING OR PROVIDING ANY EQUIPMENT,
SOFTWARE, SERVICES OR ANY TESTING REQUIRED IN CONNECTION WITH ANY ELECTRONIC
TRANSMISSION OR OTHERWISE REQUIRED FOR ANY E-SYSTEM.
Section 11.13 Governing Law. This Agreement, each other Loan Document that does
not expressly set forth its applicable law, and the rights and obligations of
the parties hereto and thereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of Wisconsin.

 

94



--------------------------------------------------------------------------------



 



Section 11.14 Jurisdiction.
(a) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document may be brought in the courts of the State of Wisconsin located
in the City of Milwaukee, Wisconsin, or of the United States of America sitting
in the City of Milwaukee, Wisconsin and, by execution and delivery of this
Agreement, the Borrower hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The parties hereto (and, to the extent set forth in any other Loan
Document, each other Loan Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.
(b) Service of Process. The Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) hereby irrevocably waives personal service
of any and all legal process, summons, notices and other documents and other
service of process of any kind and consents to such service in any suit, action
or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of Borrower
specified in Section 11.11 (and shall be effective when such mailing shall be
effective, as provided therein). The Borrower (and, to the extent set forth in
any other Loan Document, each other Loan Party) agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(c) Non-Exclusive Jurisdiction. Nothing contained in this Section 11.14 shall
affect the right of the Administrative Agent or any Lender to serve process in
any other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Loan Party in any other
jurisdiction.
Section 11.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS, AS
APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.
Section 11.16 Severability. Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.

 

95



--------------------------------------------------------------------------------



 



Section 11.17 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
Section 11.18 Entire Agreement. The Loan Documents embody the entire agreement
of the parties and supersede all prior agreements and understandings relating to
the subject matter thereof and any prior letter of interest, commitment letter,
fee letter, confidentiality and similar agreements involving any Loan Party and
any of the Administrative Agent, any Lender or any L/C Issuer or any of their
respective Affiliates relating to a financing of substantially similar form,
purpose or effect. In the event of any conflict between the terms of this
Agreement and any other Loan Document, the terms of this Agreement shall govern
(unless such terms of such other Loan Documents are necessary to comply with
applicable Requirements of Law, in which case such terms shall govern to the
extent necessary to comply therewith).
Section 11.19 Use of Name. The Borrower agrees, and shall cause each other Loan
Party to agree, that it shall not, and none of its Affiliates shall, issue any
press release or other public disclosure (other than any document filed with any
Governmental Authority relating to a public offering of the Securities of any
Loan Party) using the name, logo or otherwise referring to U.S. Bank or of any
of its Affiliates, the Loan Documents or any transaction contemplated therein to
which the Secured Parties are party without at least 2 Business Days’ prior
notice to U.S. Bank and without the prior consent of U.S. Bank except to the
extent required to do so under applicable Requirements of Law and then, only
after consulting with U.S. Bank prior thereto.
Section 11.20 Non-Public Information; Confidentiality.
(a) Each Lender and L/C Issuer acknowledges and agrees that it may receive
material non-public information hereunder concerning the Loan Parties and their
Affiliates and Securities and agrees to use such information in compliance with
all relevant policies, procedures and Contractual Obligations and applicable
Requirements of Laws (including United States federal and state security laws
and regulations).

 

96



--------------------------------------------------------------------------------



 



(b) Each Lender, L/C Issuer and the Administrative Agent agrees to use all
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Loan Party as confidential, except that such
information may be disclosed (i) with the Borrower’s consent, (ii) to Related
Persons of such Lender, L/C Issuer or the Administrative Agent, as the case may
be, or to any Person that any L/C Issuer causes to Issue Letters of Credit
hereunder, that are advised of the confidential nature of such information and
are instructed to keep such information confidential, (iii) to the extent such
information presently is or hereafter becomes available to such Lender, L/C
Issuer or the Administrative Agent, as the case may be, on a non-confidential
basis from a source other than any Loan Party, (iv) to the extent disclosure is
required by applicable Requirements of Law or other legal process or requested
or demanded by any Governmental Authority, (v) to the extent necessary or
customary for inclusion in league table measurements or in any tombstone or
other advertising materials (and the Loan Parties consent to the publication of
such tombstone or other advertising materials by the Administrative Agent, any
Lender, any L/C Issuer or any of their Related Persons), (vi) to the National
Association of Insurance Commissioners or any similar organization, any examiner
or any nationally recognized rating agency or otherwise to the extent consisting
of general portfolio information that does not identify borrowers, (vii) to
current or prospective assignees, SPVs grantees of any option described in
Section 11.2(f) or participants, direct or contractual counterparties to any
Hedging Agreement permitted hereunder and to their respective Related Persons,
in each case to the extent such assignees, participants, counterparties or
Related Persons agree to be bound by the provisions of this Section 11.20 and
(viii) in connection with the exercise of any remedy under any Loan Document. In
the event of any conflict between the terms of this Section 11.20 and those of
any other Contractual Obligation entered into with any Loan Party (whether or
not a Loan Document), the terms of this Section 11.20 shall govern.
Section 11.21 Patriot Act Notice. Each Lender subject to the USA Patriot Act of
2001 (31 U.S.C. 5318 et seq.) hereby notifies the Borrower that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies the Borrower, including the name and address of the Borrower and
other information allowing such Lender to identify the Borrower in accordance
with such act.
[SIGNATURE PAGES FOLLOW]

 

97



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

           
ASSISTED LIVING CONCEPTS, INC., as Borrower
      By:           Name:   John Buono        Title:   Senior Vice President,
Chief Financial Officer and Treasurer   

Credit Agreement Signature Page

 

Page 1 of 6



--------------------------------------------------------------------------------



 



           
U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent, L/C Issuer, Swingline
Lender and Lender
      By:           Name:   Matthew J. Schulz        Title:   Vice President   

Credit Agreement Signature Page

 

Page 2 of 6



--------------------------------------------------------------------------------



 



           
COMPASS BANK
      By:           Name:           Title:      

Credit Agreement Signature Page

 

Page 3 of 6



--------------------------------------------------------------------------------



 



           
FIRSTMERIT BANK, N.A.
      By:           Name:           Title:      

Credit Agreement Signature Page

 

Page 4 of 6



--------------------------------------------------------------------------------



 



           
HARRIS N.A.
      By:           Name:           Title:      

Credit Agreement Signature Page

 

Page 5 of 6



--------------------------------------------------------------------------------



 



           
RBS CITIZENS, N.A.
      By:           Name:           Title:      

Credit Agreement Signature Page

 

Page 6 of 6